EXECUTION COPY
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
[logo.jpg]
____________________________


CREDIT AGREEMENT


dated as of


June 24, 2008


among


CLOPAY BUILDING PRODUCTS COMPANY, INC.,
and
CLOPAY PLASTIC PRODUCTS COMPANY, INC.,
as Borrowers,


The Lenders Party Hereto


and


JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,


____________________________


J.P. MORGAN SECURITIES, INC.,
as Bookrunner and Lead Arranger
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

   
Page
 
ARTICLE I
         
Definitions
       
Section 1.01.
Defined Terms
1
Section 1.02.
Classification of Loans and Borrowings
30
Section 1.03.
Terms Generally
30
Section 1.04.
Accounting Terms; GAAP
30
 
ARTICLE II
         
The Credits
       
Section 2.01.
Commitments
31
Section 2.02.
Loans and Borrowings
31
Section 2.03.
Requests for Revolving Borrowings
32
Section 2.04.
Protective Advances
33
Section 2.05.
Swingline Loans and Overadvances
33
Section 2.06.
Letters of Credit
35
Section 2.07.
Funding of Borrowings
39
Section 2.08.
Interest Elections
40
Section 2.09.
Termination and Reduction of Commitments; Increase in Revolving Commitments
41
Section 2.10.
Repayment and Amortization of Loans; Evidence of Debt
43
Section 2.11.
Prepayment of Loans
44
Section 2.12.
Fees
45
Section 2.13.
Interest
46
Section 2.14.
Alternate Rate of Interest
47
Section 2.15.
Increased Costs
47
Section 2.16.
Break Funding Payments
49
Section 2.17.
Taxes
49
Section 2.18.
Payments Generally; Allocation of Proceeds; Sharing of Set-offs
51
Section 2.19.
Mitigation Obligations; Replacement of Lenders
54
Section 2.20.
Returned Payments
55
 
ARTICLE III
         
Representations and Warranties
       
Section 3.01.
Organization; Powers
55
Section 3.02.
Authorization; Enforceability
55
Section 3.03.
Governmental Approvals; No Conflicts
56

 
-i-

--------------------------------------------------------------------------------




Section 3.04.
Financial Condition; No Material Adverse Effect
56
Section 3.05.
Properties
57
Section 3.06.
Litigation and Environmental Matters
57
Section 3.07.
Compliance with Laws and Contractual Obligations
58
Section 3.08.
Investment Company Status
58
Section 3.09.
Taxes
58
Section 3.10.
ERISA; Employee Benefit Plans
58
Section 3.11.
Disclosure
58
Section 3.12.
Use of Credit
59
Section 3.13.
Burdensome Agreements
59
Section 3.14.
Insurance
59
Section 3.15.
Capitalization and Subsidiaries
59
Section 3.16.
Labor Matters
59
Section 3.17.
Security Interest in Collateral
60
Section 3.18.
Holdings
60
       
ARTICLE IV
         
Conditions
       
Section 4.01.
Closing
60
Section 4.02.
Each Credit Event
64
       
ARTICLE V
         
AFFIRMATIVE COVENANTS
       
Section 5.01.
Financial Statements, Borrowing Base and Other Information
65
Section 5.02.
Notices of Material Events
71
Section 5.03.
Existence; Conduct of Business
72
Section 5.04.
Payment of Obligations
72
Section 5.05.
Maintenance of Properties
72
Section 5.06.
Maintenance of Insurance
72
Section 5.07.
Books and Records
72
Section 5.08.
Inspection Rights; Collateral Reports
73
Section 5.09.
Compliance with Laws and Contractual Obligations
73
Section 5.10.
Use of Proceeds
73
Section 5.11.
Casualty and Condemnation
74
Section 5.12.
Depository Banks
74
Section 5.13.
Collateral; Further Assurances
74
Section 5.14.
Collateral Access Agreements; Control Agreements
76
Section 5.15.
Post-closing Deliverables
76

 
ii

--------------------------------------------------------------------------------


 

 
ARTICLE VI
         
NEGATIVE COVENANTS
       
Section 6.01.
Indebtedness; Guarantees
77
Section 6.02.
Liens
79
Section 6.03.
Mergers, Consolidations, Etc.
81
Section 6.04.
Dispositions
81
Section 6.05.
Lines of Business
83
Section 6.06.
Investments and Acquisitions
83
Section 6.07.
Restricted Payments
84
Section 6.08.
Transactions with Affiliates
86
Section 6.09.
Restrictive Agreements
86
Section 6.10.
Swap Agreements
87
Section 6.11.
Fixed Charge Coverage Ratio
87
Section 6.12.
Stock Issuance
87
Section 6.13.
Modifications of Certain Documents
88
Section 6.14.
Passive Holding Company Status
88
Section 6.15.
Sale and Leaseback Transactions
88
Section 6.16.
Capital Expenditures
88
Section 6.17.
Fiscal Year
89
       
ARTICLE VII
         
EVENTS OF DEFAULT
         
ARTICLE VIII
         
The Administrative Agent
         
ARTICLE IX
         
Miscellaneous
       
Section 9.01.
Notices
94
Section 9.02.
Waivers; Amendments
95
Section 9.03.
Expenses; Indemnity; Damage Waiver
97
Section 9.04.
Successors and Assigns
98
Section 9.05.
Survival
101
Section 9.06.
Counterparts; Integration; Effectiveness
102
Section 9.07.
Severability
102
Section 9.08.
Right of Setoff
102
Section 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
103
Section 9.10.
WAIVER OF JURY TRIAL
103
Section 9.11.
Headings
104
Section 9.12.
Confidentiality
104

 
iii

--------------------------------------------------------------------------------


 
Section 9.13.
Several Obligations; Nonreliance; Violation of Law
105
Section 9.14.
USA PATRIOT Act
105
Section 9.15.
Disclosure
105
Section 9.16.
Appointment for Perfection
105
Section 9.17.
Interest Rate Limitation
106
       
ARTICLE X
         
Guaranty
       
Section 10.01.
Guaranty
106
Section 10.02.
Guaranty of Payment
106
Section 10.03.
No Discharge or Diminishment of Guaranty
106
Section 10.04.
Defenses Waived
107
Section 10.05.
Rights of Subrogation
108
Section 10.06.
Reinstatement; Stay of Acceleration
108
Section 10.07.
Information
108
Section 10.08.
[Reserved]
108
Section 10.09.
Maximum Liability
108
Section 10.10.
Contribution
109
Section 10.11.
Liability Cumulative
109
       
ARTICLE XI
         
The Borrower Representative
       
Section 11.01.
Appointment; Nature of Relationship
110
Section 11.02.
Powers
110
Section 11.03.
Employment of Agents
110
Section 11.04.
Notices
110
Section 11.05.
Successor Borrower Representative
110
Section 11.06.
Execution of Loan Documents; Borrowing Base Certificate
111
Section 11.07.
Reporting
111

 
SCHEDULES:
 
Commitment Schedule
Schedule 1.01(a) – Account Debtors
Schedule 1.01(b) – Eligible Equipment
Schedule 1.01(c) – Griffon Letters of Credit
Schedule 3.05 – Properties
Schedule 3.06 – Disclosed Matters
Schedule 3.13 – Burdensome Agreements
Schedule 3.14 – Insurance
Schedule 3.15 – Capitalization and Subsidiaries
Schedule 3.16 – Labor Matters
 
iv

--------------------------------------------------------------------------------


 
Schedule 3.17 – Perfection Schedule
Schedule 5.02 – Material Contracts
Schedule 5.15 – Post-closing Deliverables
Schedule 6.01(a) – Existing Indebtedness
Schedule 6.01(b) – Existing Guaranties
Schedule 6.02 – Existing Liens
Schedule 6.06 – Existing Investments
Schedule 6.09 – Existing Restrictive Agreements
Schedule 6.15 – Sale – Leaseback Transactions


EXHIBITS:
 
Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Opinion of Borrower’s Counsel
Exhibit C – Form of Borrowing Base Certificate
Exhibit D – Form of Compliance Certificate
Exhibit E – Joinder Agreement
Exhibit F – Security Agreement
 
v

--------------------------------------------------------------------------------



CREDIT AGREEMENT dated as of June 24, 2008 (as it may be amended or modified
from time to time, this “Agreement”), among CLOPAY BUILDING PRODUCTS COMPANY,
INC., a Delaware corporation, CLOPAY PLASTIC PRODUCTS COMPANY, INC., a Delaware
corporation, as Borrowers, the other Loan Parties party hereto, the Lenders
party hereto, and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
 
The parties hereto agree as follows:
 
ARTICLE I
Definitions
 
Section 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
 
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan bears, or the Loans comprising such Borrowing bear, interest at a rate
determined by reference to the Alternate Base Rate.
 
“Account” has the meaning assigned to such term in the Security Agreement.
 
“Account Debtor” means any Person obligated on an Account.
 
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent for the Lenders hereunder.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
 
“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders.
 
“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.
 
1

--------------------------------------------------------------------------------


 
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure, Swingline Loans or Overadvances, a percentage
equal to a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the aggregate Commitments of all the Lenders (if the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the aggregate Revolving Exposures
at that time), and (b) with respect to Protective Advances or with respect to
the Aggregate Credit Exposure, a percentage based upon its share of the
Aggregate Credit Exposure and the unused Commitments.
 
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, as the case may be, the applicable rate per annum set forth below under
the caption “ABR Spread” or “Eurodollar Spread”, as the case may be, based upon
average Availability for the most recently completed fiscal quarter, provided
that, the first such adjustment shall be made in respect of the second full
fiscal quarter ended after the Effective Date and, until such adjustment is
made, the “Applicable Rate” shall be the applicable rate per annum set forth
below in Category 2:
 
Average Availablity
 
ABR Spread
 
Eurodollar Spread
Category 1
≥75,000,000
 
0.75%
 
2.25%
Category 2
≥ 25,000,000 but
< 75,000,000
 
1.00%
 
2.50%
Category 3
<$25,000,000 
 
1.25%
 
2.75%



For purposes of the foregoing, (a) the Applicable Rate shall be determined as of
the end of each fiscal quarter (commencing after the end of the second full
fiscal quarter ended after the Effective Date) based upon the average
Availability for such fiscal quarter and (b) each change in the Applicable Rate
as determined by the Administrative Agent pursuant to clause (a) shall be
effective on the first day of the next succeeding quarter (with such change to
be effective until the next successive change) and the Administrative Agent
shall promptly notify the Borrowers and the Lenders of the determination of the
average Availability for the applicable quarter, provided that the average
Availability shall be deemed to be in Category 3 (A) at any time that an Event
of Default has occurred and is continuing or (B) at the option of the
Administrative Agent or at the request of the Required Lenders if the Borrowers
fail to deliver a Borrowing Base Certificate required to be delivered by them
pursuant to Section 5.01(j), during the period from the expiration of the time
for delivery thereof until such Borrowing Base Certificate is delivered.
 
“Approved Fund” has the meaning assigned to such term in Section 9.04.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
 
2

--------------------------------------------------------------------------------


 
“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
Revolving Commitment and (ii) the Borrowing Base minus (b) the Aggregate Credit
Exposure of all Lenders.
 
“Availability Block” means an amount equal to 10% of the Revolving Commitments.
 
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
 
“Available Revolving Commitments” means, at any time, the Revolving Commitments
then in effect minus the Revolving Exposure of all Lenders at such time.
 
“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).
 
“Banking Services Obligations” of the Loan Parties means any and all obligations
of the Loan Parties, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
 
“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding Banking Services Obligations.
 
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
 
“Borrower” or “Borrowers” means, individually or collectively, Clopay Building
Products Company, Inc., a Delaware corporation, and Clopay Plastic Products
Company, Inc., a Delaware corporation.
 
“Borrower Representative” means Clopay Plastic Products Company, Inc., in its
capacity as contractual representative of the Borrowers pursuant to Article XI.
 
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, (d) a Protective
Advance and (e) an Overadvance.
 
3

--------------------------------------------------------------------------------


 
“Borrowing Base” means, at any time, the sum of (a) 85% of the Borrowers’
Eligible Accounts at such time, plus (b) the lesser of (i) 70% of the Borrowers’
Eligible Inventory, valued at the lower of cost or market value, determined on a
first-in-first-out basis, at such time and (ii) the product of 85% multiplied by
the Net Orderly Liquidation Value percentage identified in the most recent
inventory appraisal ordered by the Administrative Agent multiplied by the
Borrowers’ Eligible Inventory, valued at the lower of cost or market value,
determined on a first-in-first-out basis, at such time, plus (c) 100% of cash
and Permitted Investments in Controlled Accounts with the Administrative Agent,
plus (d) the PP&E Component, minus (e) Reserves, minus (f) to the extent
applicable pursuant to Section 6.11, the Availability Block. The Administrative
Agent may, in its Permitted Discretion, adjust Reserves, with any such changes
to be effective two Business Days after delivery of notice thereof to the
Borrower Representative and the Lenders. The Borrowing Base at any time shall be
determined by reference to the most recent Borrowing Base Certificate delivered
to the Administrative Agent pursuant to Section 5.01(j) of the Agreement.
 
“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer of the Borrower Representative, in
substantially the form of Exhibit C or another form which is acceptable to the
Administrative Agent in its Permitted Discretion.
 
“Borrowing Request” means a request by the Borrower Representative for a
Revolving Borrowing in accordance with Section 2.02.
 
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.
 
“Capital Expenditures” means, for any period, expenditures during such period
for any purchase or other acquisition of any asset which would be classified as
a fixed or capital asset on a consolidated balance sheet of the Group Members
prepared in accordance with GAAP; provided that expenditures in respect of the
sale and leaseback transactions described on Schedule 6.15, and expenditures in
respect of the payoff on the Effective Date of the synthetic lease with SunTrust
Bank, as agent, in the approximate principal amount of $32,700,000, shall not be
treated as “Capital Expenditures”.
 
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
 
4

--------------------------------------------------------------------------------


 
“Change of Control” means: (a) Holdings shall cease to own, free and clear of
all Liens or other encumbrances, directly or indirectly, at least 100% of the
outstanding voting Equity Interests of each Borrower on a fully diluted basis;
(b) occupation of a majority of the seats (other than vacant seats) on the board
of directors of Holdings by Persons who were neither (i) nominated by the board
of directors of Holdings nor (ii) appointed by directors so nominated; (c) the
acquisition of direct or indirect Control of Holdings by any Person or group
(within the meaning of the Securities Exchange Act of 1934 and the rules of the
SEC thereunder as in effect on the date hereof) other than Griffon or the
Parent; or (d) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or group (within the meaning of the
Securities Exchange Act of 1934 and the rules of the SEC thereunder as in effect
on the date hereof), other than Griffon in the case of the Parent, of Equity
Interests representing more than 35% of the aggregate ordinary voting power
represented by the issued and outstanding Equity Interests of Griffon or the
Parent.
 
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the date of this Agreement.
 
“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Protective Advances, or Overadvances.
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
 
“Collateral” means any and all assets on which a Lien is granted to the
Administrative Agent, for the benefit of the Secured Parties, pursuant to any
Collateral Document to secure the Secured Obligations.
 
“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.
 
“Collection Account” has the meaning assigned to such term in the Security
Agreement.
 
“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and any other documents granting a Lien upon the Collateral as
security for payment of the Secured Obligations.
 
“Commitment” means, with respect to each Lender, the sum of such Lender’s
Revolving Commitment, together with the commitment of such Lender to acquire
participations in Protective Advances hereunder. The initial amount of each
Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Commitment, as applicable.
 
5

--------------------------------------------------------------------------------


 
“Commitment Schedule” means the Schedule attached hereto identified as such.
 
“Consolidated Pre-tax Income” means, for any period, net income of the Group
Members for such period plus foreign, Federal, state and local income taxes
deducted in determining net income for such period.
 
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
 
“Control Agreement” has the meaning assigned to such term in the Security
Agreement.
 
“Controlled Accounts” means deposit accounts maintained with the Administrative
Agent or with respect to which a Control Agreement reasonably satisfactory to
the Administrative Agent shall been executed and delivered by the applicable
Loan Party and depositary institution.
 
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Exposure at such time, plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding at such time.
 
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
 
“Dilution Factors” shall mean, without duplication, with respect to any period,
the aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and other non-cash credits which are recorded to
reduce accounts receivable in a manner consistent with current and historical
accounting practices of the Borrowers.
 
“Dilution Ratio” shall mean, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the
twelve most recently ended fiscal months divided by (b) total gross sales for
the twelve most recently ended fiscal months.
 
6

--------------------------------------------------------------------------------


 
“Dilution Reserve” shall mean, at any date on which the Dilution Ratio exceeds
5%, an amount equal to the product of (i) the percentage by which the applicable
Dilution Ratio exceeds 5% multiplied by (ii) the Eligible Accounts, in each
case, on such date.
 
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
 
“Documents” has the meaning assigned to such term in the Security Agreement.
 
“dollars” or “$” refers to lawful money of the United States of America.
 
“EBITDA” means, for any period, the sum of (i) Net Income, (ii) Interest
Expense, (iii) depreciation and amortization expense deducted in determining Net
Income, (iv) foreign, Federal, state and local income taxes deducted in
determining Net Income, in each case, for such period, computed in accordance
with GAAP, and (v) to the extent deducted in determining Net Income, transaction
costs, fees and expenses relating to the execution and delivery of this
Agreement.
 
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
 
“Eligible Accounts” means, at any time, the Accounts of the Borrowers which the
Administrative Agent determines in its Permitted Discretion are eligible as the
basis for the extension of Revolving Loans, Swingline Loans and the issuance of
Letters of Credit hereunder (it being understood that any representation and
warranty by the Borrowers as to whether Accounts constitute Eligible Accounts
shall be based on the eligibility criteria set forth in this Agreement and any
additional standards of eligibility or changes to eligibility or standard of
eligibility effected by the Administrative Agent in accordance with this
Agreement). Without limiting the Administrative Agent’s Permitted Discretion
provided herein, Eligible Accounts shall not include any Account:
 
(a) which is not subject to a first priority perfected security interest in
favor of the Administrative Agent;
 
(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent and (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;
 
(c) with respect to which the scheduled due date is more than 90 days after the
original invoice date, is unpaid more than 120 days after the date of the
original invoice therefor or more than 60 days after the original due date, or
which has been written off the books of the applicable Borrower or otherwise
designated as uncollectible;
 
(d) which is owing by an Account Debtor for which more than 50% of the aggregate
amount of Accounts owing from such Account Debtor and its Affiliates are
ineligible pursuant to clause (c) above;
 
7

--------------------------------------------------------------------------------


 
(e) which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to such Borrowers
exceeds, except as set forth on Schedule 1.01(a), 10% of the aggregate amount of
Eligible Accounts of such Borrowers;
 
(f) with respect to which any covenant, representation, or warranty contained in
this Agreement or in the Security Agreement has been breached or is not true;
 
(g) which (i) does not arise from the sale of goods or performance of services
in the ordinary course of business, (ii) is not evidenced by an invoice or other
documentation reasonably satisfactory to the Administrative Agent which has been
sent to the Account Debtor, (iii) represents a progress billing, (iv) is
contingent upon the applicable Borrower’s completion of any further performance,
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment, cash-on-delivery or any other repurchase or return
basis or (vi) relates to payments of interest;
 
(h) for which the goods giving rise to such Account have not been shipped to the
Account Debtor or for which the services giving rise to such Account have not
been performed by the applicable Borrower or if such Account was invoiced more
than once;
 
(i) with respect to which any check or other instrument of payment has been
returned uncollected for any reason;
 
(j) which is owed by an Account Debtor which has at the time of the
determination (i) applied for, suffered, or consented to the appointment of any
receiver, custodian, trustee, or liquidator of its assets, (ii) has had
possession of all or a material part of its property taken by any receiver,
custodian, trustee or liquidator, (iii) filed, or had filed against it, any
request or petition for liquidation, reorganization, arrangement, adjustment of
debts, adjudication as bankrupt, winding-up, or voluntary or involuntary case
under any state or federal bankruptcy laws (other than post-petition accounts
payable of an Account Debtor that is a debtor-in-possession under the Bankruptcy
Code and reasonably acceptable to the Administrative Agent), (iv) has admitted
in writing its inability, or is generally unable to, pay its debts as they
become due, (v) become insolvent, or (vi) ceased operation of its business;
 
(k) which is owed by any Account Debtor which has sold all or a substantially
all of its assets;
 
(l) which is owed by an Account Debtor which, (i) does not maintain its chief
executive office in the U.S. or Canada, or (ii) is not organized under
applicable law of the U.S., any state of the U.S., Canada or any province of
Canada, unless, in either case, (x) such Account is backed by a Letter of Credit
reasonably acceptable to the Administrative Agent which is in the possession of,
has been assigned to and is directly drawable by the Administrative Agent or (y)
such Account Debtor is either Proctor & Gamble International Operations S.A.,
Kimberly Clark Argentina S.A. or Colombiana Kimberly Colpapel, S.A. but only to
the extent to which the Eligible Accounts of such Account Debtors do not exceed
in the aggregate $5,000,000 at any time;
 
8

--------------------------------------------------------------------------------


 
(m) which is owed in any currency other than U.S. dollars;
 
(n) which is owed by (i) the government (or any department, agency, public
corporation, or instrumentality thereof) of any country other than the U.S.
unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of the Administrative Agent, or
(ii) the government of the U.S., or any department, agency, public corporation,
or instrumentality thereof, unless the Federal Assignment of Claims Act of 1940,
as amended (31 U.S.C. § 3727 et seq. and 41 U.S.C. § 15 et seq.), and any other
steps reasonably necessary to perfect the Lien of the Administrative Agent in
such Account have been complied with to the Administrative Agent’s reasonable
satisfaction;
 
(o) which is owed by any Affiliate, employee, officer, director, agent or
stockholder of any Loan Party;
 
(p) which is owed by an Account Debtor or any Affiliate of such Account Debtor
to which the applicable Borrower is indebted, but only to the extent of such
indebtedness or is subject to any security, deposit, progress payment, retainage
or other similar advance made by or for the benefit of an Account Debtor, in
each case to the extent thereof;
 
(q) which is subject to any counterclaim, deduction, defense, setoff or dispute
but only to the extent of any such counterclaim, deduction, defense, setoff or
dispute;
 
(r) which is evidenced by any promissory note, chattel paper, or instrument;
 
(s) which is owed by an Account Debtor located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit the applicable Borrower to seek judicial enforcement
in such jurisdiction of payment of such Account, unless such Borrower has filed
such report or qualified to do business in such jurisdiction;
 
(t) with respect to which the applicable Borrower has made any agreement with
the Account Debtor for any reduction thereof, other than discounts and
adjustments given in the ordinary course of business, or any Account which was
partially paid and the applicable Borrower created a new receivable for the
unpaid portion of such Account;
 
(u) which does not comply in all material respects with the requirements of all
applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;
 
(v) which is for goods that have been sold under a purchase order or pursuant to
the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than the applicable Borrower
has an ownership interest in such goods, or which indicates any party other than
the applicable Borrower as payee or remittance party; or
 
9

--------------------------------------------------------------------------------


 
(w) which was created on cash on delivery terms.
 
In the event that a material Account which was previously an Eligible Account
ceases to be an Eligible Account hereunder, the Borrower Representative shall
notify the Administrative Agent thereof on and at the time of submission to the
Administrative Agent of the next Borrowing Base Certificate. In determining the
amount of an Eligible Account, the face amount of an Account may, in the
Administrative Agent’s Permitted Discretion, be reduced by, without duplication,
to the extent not reflected in such face amount (without duplication of any
Reserve taken therefor), (i) the amount of all accrued and actual discounts,
claims, credits or credits pending, promotional program allowances, price
adjustments, finance charges or other allowances (including any amount that the
applicable Borrower may be obligated to rebate to an Account Debtor pursuant to
the terms of any agreement or understanding (written or oral)) and (ii) the
aggregate amount of all cash received in respect of such Account but not yet
applied by such Borrower to reduce the amount of such Account. Standards of
eligibility may be made more restrictive from time to time solely by the
Administrative Agent in the exercise of its Permitted Discretion, with any such
changes to be effective two Business Days after delivery of written notice
thereof to the Borrower Representative and the Lenders.
 
“Eligible Equipment” means the equipment owned by a Borrower described on
Schedule 1.01(b) and meeting each of the following requirements:
 
(a) the applicable Borrower has good title to such equipment;
 
(b) the applicable Borrower has the right to subject such equipment to a Lien in
favor of the Administrative Agent; such equipment is subject to a first priority
perfected Lien in favor of the Administrative Agent and is free and clear of all
other Liens of any nature whatsoever (except for Permitted Encumbrances which do
not have priority over the Lien in favor of the Administrative Agent);
 
(c) the full purchase price for such equipment has been paid by the applicable
Borrower; 
 
(d) such equipment is located on premises (i) owned by the applicable Borrower,
which premises are subject to a first priority perfected Lien in favor of the
Administrative Agent, or (ii) leased by the applicable Borrower where (x) the
lessor has delivered to the Administrative Agent a Collateral Access Agreement
or (y) a Reserve for rent, charges, and other amounts due or to become due with
respect to such facility has been established by the Administrative Agent in its
Permitted Discretion; provided that equipment shall not be excluded from
Eligible Equipment pursuant to this clause (ii) prior to the day which is 90
days after the Effective Date; 
 
(e) such equipment is in good working order and condition (ordinary wear and
tear excepted) and is used or held for use by the applicable Borrower in the
ordinary course of business of such Borrower; 
 
(f) such equipment is not subject to any agreement which restricts in any
material respect the ability of the applicable Borrower to use, sell, transport
or dispose of such equipment or which restricts the Administrative Agent’s
ability to take possession of, sell or otherwise dispose of such equipment; and
 
10

--------------------------------------------------------------------------------


 
(g) such equipment does not constitute “fixtures” under the applicable laws of
the jurisdiction in which such equipment is located, except for “fixtures”
located on Mortgaged Properties.
 
“Eligible Inventory” means, at any time, the Inventory of a Borrower which the
Administrative Agent determines in its Permitted Discretion is eligible as the
basis for the extension of Revolving Loans, Swingline Loans and the issuance of
Letters of Credit hereunder (it being understood that any representation and
warranty by the Borrowers as to whether Inventory constitutes Eligible Inventory
shall be based on the eligibility criteria set forth in this Agreement and any
additional standards of eligibility or changes to eligibility or standards of
eligibility effected by the Administrative Agent in accordance with this
Agreement). Without limiting the Administrative Agent’s Permitted Discretion
provided herein, Eligible Inventory shall not include any Inventory:
 
(a) which is not subject to a first priority perfected Lien in favor of the
Administrative Agent;
 
(b) which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent or (ii) a Permitted Encumbrance which does not have
priority over the Lien in favor of the Administrative Agent;
 
(c) which is, in the Administrative Agent’s opinion as notified to the
Borrowers, slow moving, obsolete, unmerchantable, defective, used, unfit for
sale, not salable at prices approximating at least the cost of such Inventory in
the ordinary course of business or unacceptable due to age, type, category
and/or quantity;
 
(d) with respect to which any covenant, representation, or warranty contained in
this Agreement or the Security Agreement has been breached or is not true and
which does not conform in any material respect to all reasonably applicable
standards imposed by any Governmental Authority;
 
(e) in which any Person other than the applicable Borrower shall (i) have any
direct or indirect ownership, interest or title to such Inventory or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;
 
(f) which is not finished goods or which constitutes work-in-process, spare or
replacement parts, subassemblies, packaging and shipping material, manufacturing
supplies, samples, prototypes, displays or display items, bill-and-hold goods,
goods that are returned or marked for return, repossessed goods, defective or
damaged goods, goods held on consignment, or goods which are not of a type held
for sale in the ordinary course of business;
 
(g) which is not located in the U.S. or is in transit with a common carrier from
vendors and suppliers;
 
11

--------------------------------------------------------------------------------


 
(h) on or after the date which is 90 days after the Effective Date, which is
located in any location leased by the applicable Borrower where Inventory valued
in excess of $500,000 is located unless (i) the lessor has delivered to the
Administrative Agent a Collateral Access Agreement or (ii) a Rent Reserve has
been established by the Administrative Agent in its Permitted Discretion;
 
(i) which is located in any third party warehouse or is in the possession of a
bailee (other than a third party processor) and is not evidenced by a Document
unless (i) such warehouseman or bailee has delivered to the Administrative Agent
a Collateral Access Agreement and such other documentation as the Administrative
Agent may reasonably require or (ii) an appropriate Reserve has been established
by the Administrative Agent in its Permitted Discretion;
 
(j) which is being processed offsite at a third party location or outside
processor, or is in-transit to or from said third party location or outside
processor;
 
(k) which is a discontinued product or component thereof;
 
(l) which is the subject of a consignment by the applicable Borrower as
consignor;
 
(m) which contains or bears any intellectual property rights licensed to the
applicable Borrower unless the Administrative Agent is reasonably satisfied that
it may sell or otherwise dispose of such Inventory without (i) infringing the
rights of such licensor, (ii) violating any contract with such licensor, or
(iii) incurring any liability with respect to payment of royalties other than
royalties incurred pursuant to sale of such Inventory under the current
licensing agreement;
 
(n) which is not reflected in a current perpetual inventory report of the
applicable Borrower (unless such Inventory is reflected in a report to the
Administrative Agent as “in transit” Inventory); or
 
(o) for which reclamation rights have been asserted by the seller.
 
In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder, the applicable Borrower or the Borrower
Representative shall notify the Administrative Agent thereof on and at the time
of submission to the Administrative Agent of the next Borrowing Base
Certificate. Standards of eligibility may be made more restrictive from time to
time solely by the Administrative Agent in the exercise of its Permitted
Discretion, with any such changes to be effective two Business Days after
delivery of written notice thereof to the Borrower Representative and the
Lenders.
 
12

--------------------------------------------------------------------------------


 
“Eligible Real Property” means the real property listed on Schedule 3.05 owned
by a Borrower, but no such real property shall be included in the Borrowing Base
until (i) it has been accepted for inclusion in the Borrowing Base in the
Permitted Discretion of the Administrative Agent, (ii) an appraisal report has
been delivered to the Administrative Agent in form, scope and substance
reasonably satisfactory to the Administrative Agent, (iii) the Administrative
Agent is reasonably satisfied that all actions necessary or desirable in order
to create a perfected first priority Lien on such real property have been taken,
including, the filing and recording of Mortgages (it being understood that the
Mortgages on the real property located in Nashville, Tennessee and Mason, Ohio,
each as specified on Schedule 3.05, shall be executed and delivered on the
Effective Date and the Mortgage on the real property in Augusta, Kentucky, as
specified on Schedule 3.05, may be delivered on or prior to the day which is 90
days after the Effective Date), (iv) an environmental assessment report has been
completed and delivered to the Administrative Agent in form and substance
reasonably satisfactory to the Lenders and which does not indicate any material
pending, threatened or existing Environmental Liability, or material non
compliance with any Environmental Law (it being understood that the real
property located in Augusta, Kentucky, as specified on Schedule 3.05, shall not
be included in Eligible Real Property unless (a) a Phase II environmental
assessment report shall have been delivered to the Administrative Agent within
180 days after the Effective Date, (b) such environmental report is satisfactory
to the Administrative Agent (including any required remediation identified
thereunder), and (c) the Administrative Agent shall have established, in its
Permitted Discretion, a Reserve to cover any remediation identified in any such
report), (v) such real property is adequately protected by fully-paid valid
title insurance with endorsements and in amounts acceptable to the
Administrative Agent, insuring that the Administrative Agent, for the benefit of
the Secured Parties, shall have a perfected first priority Lien on such real
property, evidence of which shall have been provided in form and substance
reasonably satisfactory to the Administrative Agent, and (vi) if required by the
Administrative Agent: (A) within 90 days after the Effective Date, an ALTA
survey has been delivered for which all necessary fees have been paid and which
is dated no more than 90 days prior to the date on which the applicable Mortgage
is recorded, certified to Administrative Agent and the issuer of the title
insurance policy in a manner reasonably satisfactory to the Administrative Agent
by a land surveyor duly registered and licensed in the state in which such
Eligible Real Property is located and acceptable to the Administrative Agent,
and shows all buildings and other improvements, the location of any easements,
parking spaces, rights of way, building setback lines and other dimensional
regulations and the absence of encroachments, either by such improvements or on
to such property, and other defects, other than encroachments and other defects
which do not materially adversely affect the Property and which are otherwise
reasonably acceptable to the Administrative Agent; (B) in respect of which local
counsel for the applicable Borrower in states in which the Eligible Real
Property is located have delivered a letter of opinion with respect to the
enforceability and perfection of the Mortgages and any related fixture filings
in form and substance reasonably satisfactory to the Administrative Agent; and
(C) in respect of which the applicable Borrower shall have used its commercially
reasonable efforts to obtain estoppel certificates executed by all tenants of
such Eligible Real Property and such other consents, agreements and
confirmations of lessors and third parties have been delivered as the
Administrative Agent may reasonably deem necessary or desirable, together with
evidence that all other actions that the Administrative Agent may reasonably
deem necessary or desirable in order to create perfected first priority Liens on
the property described in the Mortgages have been taken.
 
13

--------------------------------------------------------------------------------


 
“Environmental Laws” means all applicable laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, written notices of
non-compliance or binding agreements issued, promulgated or entered into by any
Governmental Authority, relating in any way to the environment, preservation or
reclamation of natural resources, the management, release or threatened release
of any Hazardous Material or to health and safety matters.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdings directly or indirectly resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
 
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with Holdings, is treated as a single employer under Section
414(b) or (c) of the Code, or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414(m) of
the Code.
 
“ERISA Event” means (a) any Reportable Event; (b) the existence with respect to
any Plan of a Prohibited Transaction; (c) any failure by any Plan to satisfy the
minimum funding standards (within the meaning of Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (d) the filing pursuant to Section
412 of the Code or Section 303 of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan, the failure to make by its
due date a required installment under Section 414(m) of the Code with respect to
any Plan or the failure by Holdings or any of its ERISA Affiliates to make any
required contribution to a Multiemployer Plan; (e) the incurrence by Holdings or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan, including but not limited to the
imposition of any Lien in favor of the PBGC or any Plan; (f) a determination
that any Plan is, or is expected to be, in “at risk” status (within the meaning
of Title IV of ERISA); (g) the receipt by Holdings or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan under Section 4042 of ERISA; (h) the incurrence by Holdings or any of
its ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (i) the receipt by Holdings
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from Holdings or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, Insolvent, in endangered or critical status, or in
reorganization within the meaning of Section 432 of the Code or Section 305 or
Title IV of ERISA.
 
14

--------------------------------------------------------------------------------


 
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
“Event of Default” has the meaning assigned to such term in Article VII.
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the Issuing Bank or any other recipient of any payment to be made by or on
account of any obligation of any Loan Party hereunder, (a) income or franchise
taxes imposed on (or measured by) its net income or any similar tax imposed in
lieu of net income taxes by the United States of America, or by the jurisdiction
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, (b) any branch profits taxes imposed by the United States of
America or any similar tax imposed by any other jurisdiction referred to in
clause (a), and (c) in the case of a Foreign Lender (other than an assignee
pursuant to a request by a Borrower under Section 2.19(b)), any United States
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party to this Agreement (or designates a new
lending office) or is attributable to such Foreign Lender’s failure to comply
with Section 2.17(e), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrowers with
respect to such withholding tax pursuant to Section 2.17(a).
 
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of a Loan Party, a Borrower or the Borrower
Representative, as the case may be.
 
“Fixed Charges” means, with reference to any period, without duplication, cash
Interest Expense, plus prepayments and scheduled principal payments on
Indebtedness (other than Indebtedness under this Agreement) made during such
period, plus expense for taxes paid in cash, plus dividends, distributions or
management fees paid in cash, all calculated for the Loan Parties on a
consolidated basis (excluding, for the avoidance of doubt, Subsidiaries which
are not Loan Parties) in accordance with GAAP.
 
15

--------------------------------------------------------------------------------


 
“Fixed Charge Coverage Ratio” means, the ratio, determined as of the end of each
fiscal month of the Loan Parties for the most-recently ended twelve fiscal
months (or, if less, the number of full fiscal months elapsed since the
Effective Date), of (a) EBITDA minus Capital Expenditures paid in cash
(excluding cash payments financed with Indebtedness other than Revolving Loans)
to (b) Fixed Charges, all calculated for the Loan Parties on a consolidated
basis (excluding, for the avoidance of doubt, Subsidiaries which are not Loan
Parties) in accordance with GAAP.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.
 
“Foreign Plan” means each employee benefit plan (within the meaning of Section
3(3) of ERISA, whether or not subject to ERISA) that is not subject to US law
and is maintained or contributed to by Holdings or any ERISA Affiliate.
 
“Funding Accounts” has the meaning assigned to such term in Section 4.01(h).
 
“GAAP” means generally accepted accounting principles in the United States of
America.
 
“German Subsidiaries” means, collectively, Clopay Europe GmbH, Clopay Dombühl
GmbH, Clopay Aschersleben GmbH & Co. KG and Clopay Advance Printing Aschersleben
GmbH, and any of their Subsidiaries.
 
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
 
“Griffon” means Griffon Corporation, a Delaware corporation.
 
“Griffon Letters of Credit” means the outstanding letters of credit issued by
JPMorgan Chase Bank, N.A. described on Schedule 1.01(c).
 
“Group Members” means the collective reference to Holdings, the Borrowers and
their respective Subsidiaries.
 
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
 
16

--------------------------------------------------------------------------------


 
“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.
 
“Guarantor” means each Loan Party.
 
“Guaranty” means Article X of this Agreement.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
hazardous or toxic polychlorinated biphenyls, radon gas, infectious or medical
wastes and all other substances or wastes of any nature regulated pursuant to
any Environmental Law.
 
“Holdings” means Clopay Holding Co., a Delaware corporation.
 
“Immaterial Subsidiary” means, as of any date, any Subsidiary with total assets
of less than $250,000, provided that the aggregate assets of all Immaterial
Subsidiaries may not exceed $1,000,000, collectively, at any time (and the
Borrowers will designate in writing to the Administrative Agent from time to
time the Subsidiaries which will cease to be treated as “Immaterial
Subsidiaries” in order to comply with the foregoing limitation).
 
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding current accounts payable incurred in
the ordinary course of business), (e) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
(f) all Guarantees by such Person of Indebtedness of others, (g) all Capital
Lease Obligations of such Person, (h) all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty and (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances. The Indebtedness of any Person shall include
the Indebtedness of any other entity (including any partnership in which such
Person is a general partner) to the extent such Person is liable therefor as a
result of such Person’s ownership interest in or other relationship with such
entity, except to the extent the terms of such Indebtedness provide that such
Person is not liable therefor.
 
17

--------------------------------------------------------------------------------


 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Information Memorandum” means the Confidential Information Memorandum, dated
May 2008, relating to the Borrowers and the Transactions.
 
“Insolvent” with respect to any Multiemployer Plan, means insolvent within the
meaning of Section 4245 of ERISA.
 
“Intercompany Note” has the meaning assigned to such term in the Security
Agreement.
 
“Interest Election Request” means a request by the Borrower Representative to
convert or continue a Revolving Borrowing in accordance with Section 2.07.
 
“Interest Expense” means, with reference to any period, total cash interest
expense (including that attributable to Capital Lease Obligations) of the Loan
Parties for such period with respect to all outstanding Indebtedness of the Loan
Parties (including all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP), calculated on a
consolidated basis for the Loan Parties (excluding, for the avoidance of doubt,
Subsidiaries which are not Loan Parties) for such period in accordance with
GAAP.
 
“Interest Payment Date” means (a) with respect to any ABR Loan, the first day of
each calendar month and the Maturity Date, and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to the Borrowing
of which such Loan is a part and, in the case of a Eurodollar Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and the Maturity Date.
 
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, if available to all Lenders, nine or twelve months) thereafter, as the
Borrower Representative may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and, in
the case of a Revolving Borrowing, thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
 
18

--------------------------------------------------------------------------------


 
“Inventory” has the meaning assigned to such term in the Security Agreement.
 
“Investment” means, by any Person, (a) the amount paid or committed to be paid,
or the value of property or services contributed or committed to be contributed,
by such person for or in connection with the acquisition by such Person of any
stock, bonds, notes, debentures, partnership or other ownership interests or
other securities of any other Person and (b) the amount of any advance, loan or
extension of credit by such Person, to any other Person, or guaranty or other
similar obligation of such Person with respect to any Indebtedness of such other
Person (other than Indebtedness constituting trade payables in the ordinary
course of business), and (without duplication) any amount committed to be
advanced, loans, or extended by such Person to any other Person, or any amount
the payment of which is committed to be assured by a guaranty or similar
obligation by such Person for the benefit of, such other Person.
 
“Issuing Bank” means Chase, in its capacity as the issuer of Letters of Credit
hereunder, and its successors in such capacity as provided in Section 2.06(i).
The Issuing Bank may, in its discretion, arrange for one or more Letters of
Credit to be issued by Affiliates of the Issuing Bank, in which case the term
“Issuing Bank” shall include any such Affiliate with respect to Letters of
Credit issued by such Affiliate.
 
“Joinder Agreement” has the meaning assigned to such term in Section 5.13.
 
“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).
 
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
 
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrowers at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
 
“Lead Arranger” means J.P. Morgan Securities Inc., in its capacity as the
arranger of the Commitments.
 
“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context otherwise requires, the term
“Lenders” includes the Swingline Lender.
 
“Letter of Credit” means any letter of credit issued pursuant to this Agreement.
 
“LIBOR”, when used in reference to any Loan or Borrowing, shall refer to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
 
19

--------------------------------------------------------------------------------


 
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
eurodollar deposits in dollars in the London interbank market) at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period, as the rate for eurodollar deposits in dollars with a maturity
comparable to such Interest Period. In the event that such rate is not available
at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period.
 
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
 
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
this Agreement, any Letter of Credit applications, the Collateral Documents, the
Guaranty, and all other agreements, instruments, documents and certificates
executed and delivered to, or in favor of, the Administrative Agent or any
Lenders whether heretofore, now or hereafter executed by or on behalf of any
Loan Party, or any employee of any Loan Party, and delivered to the
Administrative Agent or any Lender in connection with the Agreement or the
transactions contemplated thereby. Any reference in the Agreement or any other
Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto, and shall refer to the Agreement or such Loan Document as
the same may be in effect at any and all times such reference becomes operative.
 
“Loan Parties” means Holdings, the Borrowers, the Borrowers’ domestic
Subsidiaries, other than any Immaterial Subsidiaries, which are or become
parties to this Agreement and any other Person who becomes a party to this
Agreement pursuant to a Joinder Agreement and their successors and assigns.
 
“Loans” means the loans and advances made by the Lenders pursuant to this
Agreement, including Swingline Loans, Overadvances and Protective Advances.
 
“Management Agreement” means that certain Management Agreement, dated as of July
8, 1986, between Griffon and the Parent.
 
20

--------------------------------------------------------------------------------


 
“Margin Stock” means “margin stock” within the meaning of Regulations T, U and X
of the Board.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrowers and
their Subsidiaries taken as a whole, (b)  the Collateral, or the Administrative
Agent’s Liens (on behalf of the Secured Parties) on the Collateral or the
priority of such Liens, in each case, taken as a whole, or (c) the validity and
enforceability of the material provisions of the Loans Documents or the material
rights of or benefits available to the Administrative Agent, the Issuing Bank or
the Lenders thereunder.
 
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of Griffon,
the Parent or any one or more Group Members in an aggregate principal amount
exceeding $7,500,000. For purposes of determining Material Indebtedness, the
“obligations” of Griffon, the Parent or any one or more Group Members in respect
of any Swap Agreement at any time shall be the maximum aggregate amount (giving
effect to any netting agreements) that Griffon, the Parent or any Group Member
would be required to pay if such Swap Agreement were terminated at such time.
 
“Maturity Date” means June 24, 2013 or any earlier date on which the Commitments
are reduced to zero or otherwise terminated pursuant to the terms hereof.
 
“Maximum Liability” has the meaning assigned to such term in Section 10.09.
 
“Moody’s” means Moody’s Investors Service, Inc.
 
“Mortgaged Properties” means the owned real properties located in the United
States of America and specified as “Mortgaged Properties” on Schedule 3.05, as
to which the Administrative Agent for the benefit of the Secured Parties shall
be granted a Lien pursuant to the Mortgages.
 
“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Secured Parties, on owned real property in the United States of America of a
Loan Party, including any amendment, modification or supplement thereto.
 
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
 
“Net Income” means, for any period, the consolidated net income (or loss) of the
Loan Parties, determined on a consolidated basis (excluding, for the avoidance
of doubt, Subsidiaries which are not Loan Parties) in accordance with GAAP;
provided that there shall be excluded (a) the income (or deficit) of any Person
accrued prior to the date it becomes a Subsidiary or is merged into or
consolidated with any Loan Party, (b) the income (or deficit) of any Person
(other than a Subsidiary which is a Loan Party) in which any Loan Party has an
ownership interest, except the income of such Person shall be included to the
extent that any such income is actually received by such Loan Party in the form
of dividends or similar distributions and (c) any extraordinary gains or losses
in accordance with GAAP.
 
21

--------------------------------------------------------------------------------


 
“Net Orderly Liquidation Value” means, with respect to Inventory or Equipment of
any Person, the orderly liquidation value thereof as determined in a manner
reasonably acceptable to the Administrative Agent by an appraiser reasonably
acceptable to the Administrative Agent, net of all costs of liquidation thereof.
 
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but only as and when received and
excluding any interest payments), but only as and when received, (ii) in the
case of a casualty, insurance proceeds and (iii) in the case of a condemnation
or similar event, condemnation awards and similar payments, net of (b) the sum
of (i) all reasonable fees and out-of-pocket expenses paid to third parties
(other than Affiliates) in connection with such event, (ii) in the case of a
sale, transfer or other disposition of an asset (including pursuant to a sale
and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments required to be made as a result of such
event to repay Indebtedness (other than Loans), including all interest thereon
and all premiums and penalties, if any, secured by such asset or otherwise
subject to mandatory prepayment as a result of such event, (iii) the amount of
all taxes paid (or reasonably estimated to be payable) and the amount of any
reserves established to fund contingent liabilities reasonably estimated to be
payable, in each case during the year that such event occurred or the next
succeeding year and that are directly attributable to such event (as determined
reasonably and in good faith by a Financial Officer of the Borrower
Representative), and (iv) reserves for purchase price adjustments reasonably
expected to be payable in connection therewith (with any so reserved purchase
price adjustments to be “Net Cash Proceeds” when such reserve is no longer
required).
 
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(d).
 
“Non-Paying Guarantor” has the meaning assigned to such term in Section 10.10.
 
“Obligated Party” has the meaning assigned to such term in Section 10.02.
 
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Loan Parties to the
Lenders or to any Lender, the Administrative Agent, the Issuing Bank or any
indemnified party arising under the Loan Documents.
 
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.
 
22

--------------------------------------------------------------------------------


 
“Overadvance” has the meaning assigned to such term in Section 2.05(b).
 
“Parent” means Clopay Corporation, a Delaware corporation.
 
“Participant” has the meaning set forth in Section 9.04(b)(v)(1).
 
“Paying Guarantor” has the meaning assigned to such term in Section 10.10.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
 
“Permitted Acquisition” means any acquisition by any Loan Party, whether by
purchase, merger or otherwise, of all or substantially all of the assets of, at
least 51% of the Equity Interests of, or a business line or unit or a division
of, any Person; provided, that:
 
(a) such acquisition shall be consummated in accordance with all applicable laws
and in conformity with all applicable governmental authorizations, except where
the failure to so comply would not reasonably be expected to have a Material
Adverse Effect;
 
(b) in the case of the acquisition of Equity Interests, (i) at least 51% of the
Equity Interests acquired or otherwise issued by such Person or any newly formed
Subsidiary of any Loan Party in connection with such acquisition shall be
directly and beneficially owned by a Loan Party and (ii) the Person whose Equity
Interests are acquired shall become a Subsidiary and, unless such a Subsidiary
is an Immaterial Subsidiary, a Guarantor and shall otherwise comply with the
requirements of Section 5.13;
 
(c) in the case of any acquisition of $5,000,000 or more (whether paid in cash,
securities, the assumption of debt or otherwise), the Borrower Representative
shall have delivered to Administrative Agent at least five Business Days prior
to such proposed acquisition, a certificate evidencing compliance with Section
6.06(e), together with a reasonably detailed description of such acquisition,
including the aggregate consideration for such acquisition, and any other
information reasonably required to demonstrate such compliance;
 
(d) such acquisition shall be consensual; and
 
(e) if the assets acquired are to be included in the Borrowing Base, the
Borrowers shall have delivered all information reasonably requested by the
Administrative Agent in its Permitted Discretion and the Administrative Agent
shall have received acceptable field examinations and Inventory appraisals to
include the acquired assets within the Borrowing Base.
 
23

--------------------------------------------------------------------------------


 
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.
 
“Permitted Encumbrances” means:
 
(a) Liens imposed by law for taxes, assessments and governmental charges or
claims that are not yet due or are being contested in compliance with Section
5.04;
 
(b) landlords’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and securing obligations that are not overdue by more than 30 days
or are being contested in compliance with Section 5.04;
 
(c) pledges, deposits and statutory trusts made in the ordinary course of
business in compliance with workers’ compensation, unemployment insurance and
other social security laws or regulations;
 
(d) deposits to secure the performance of bids, trade contracts, governmental
contracts, leases, statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business;
 
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and
 
(f) easements, zoning restrictions, rights-of-way, licenses, covenants and
similar encumbrances on real property imposed by law or arising in the ordinary
course of business that do not secure any monetary obligations and do not
materially detract from the value of the affected property or interfere with the
ordinary conduct of business of any Borrower or any Subsidiary;
 
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
 
“Permitted Investments” means:
 
(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
 
(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;
 
(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the United States of America or any State thereof which has a combined
capital and surplus and undivided profits of not less than $500,000,000; and
 
24

--------------------------------------------------------------------------------


 
(d) money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, (ii)
are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio assets of at
least $5,000,000,000.
 
“Permitted Subordinated Debt” means unsecured Indebtedness which (a) matures no
earlier than, and does not require any scheduled principal payments prior to,
six months after the Maturity Date, (b) is not subject to any mandatory
prepayment, redemption, repurchase, sinking fund or other similar obligation
prior to six months after the Maturity Date, in each case that could require any
payment on account of principal in respect thereof prior to six months after the
Maturity Date, (c) is not guaranteed by any Subsidiary which is not a Guarantor
and (d) is subordinated to the Obligations on terms and conditions reasonably
satisfactory to the Administrative Agent in its Permitted Discretion.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any employee pension benefit plan, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), subject to the provisions of Title IV
of ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which Holdings or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.
 
“Pledged Collateral” has the meaning assigned to such term in the Security
Agreement.
 
“PP&E Component” shall mean, at the time of any determination, an amount equal
to the sum of (i) the lesser of (A) 70% of the fair market value of the
Borrowers’ Eligible Real Property as of the Effective Date and (B) $12,500,000
(with the lesser of (A) and (B) to amortize monthly on a straight-line basis to
zero over ten years) plus (ii) the lesser of (A) 80% of the Net Orderly
Liquidation Value of the Borrowers’ Eligible Equipment as of the Effective Date
and (B) $12,500,000 (with the lesser of (A) and (B) to amortize monthly on a
straight-line basis to zero over five years).
 
“Prepayment Event” means:
 
(a) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party, other than
dispositions described in Section 6.04(a), (b), (c), (d), (f), (g), (k) or (l),
excluding such sales, transfers or other dispositions in an aggregate amount not
exceeding $500,000 in any fiscal year; or
 
25

--------------------------------------------------------------------------------


 
(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party with a fair value immediately prior to such event equal
to or greater than $750,000; or
 
(c) the issuance by Holdings of any Equity Interests, other than any Equity
Interest issued (i) in connection with a Permitted Acquisition, (ii) pursuant to
Section Section 6.07(a)(i) or (iii) to any of its officers, directors, employees
or consultants pursuant to any employee benefit plan, stock purchase plan or
employment agreement approved by the Board of Directors of Holding in the
ordinary course of business, or the receipt by Holdings of any capital
contribution; or
 
(d) the incurrence by any Loan Party of any Indebtedness, other than
Indebtedness permitted under Section 6.01 or otherwise permitted by the Required
Lenders pursuant to Section 9.02.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Chase as its prime rate at its offices at 270 Park Avenue in New York
City; each change in the Prime Rate shall be effective from and including the
date such change is publicly announced as being effective.
 
“Prohibited Transaction” has the meaning assigned to such term in Section 406 of
ERISA and Section 4975(f)(3) of the Code.
 
“Projections” has the meaning assigned to such term in Section 5.01(g).
 
“Protective Advance” has the meaning assigned to such term in Section 2.04.
 
“Register” has the meaning set forth in Section 9.04.
 
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
 
“Rent Reserve” means, with respect to any leased location or storage facility
not owned by any Borrower where any Inventory equal to or in excess of $500,000
is located, a reserve equal to three months’ rent (or, in the absence of rent,
storage fees, if applicable) applicable to location or such storage facility.
 
“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the Borrowers’ assets from information furnished by or on behalf of the
Borrowers, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.
 
“Reportable Event” means any “reportable event,” as defined in Section 4043 (c)
of ERISA or the regulations issued thereunder, other than those events as to
which the 30-day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Plan (other than a Plan maintained by an ERISA
Affiliate that is considered an ERISA Affiliate only pursuant to subsection (m)
or (o) of Section 414 of the Code).
 
26

--------------------------------------------------------------------------------


 
“Required Lenders” means, at any time, Lenders having Credit Exposure and unused
Commitments representing more than 50% of the sum of the total Credit Exposure
and unused Commitments at such time.
 
“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.
 
“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion, to maintain (including, without
limitation, reserves for accrued and unpaid interest on the Secured Obligations,
Banking Services Reserves, Rent Reserves, Dilution Reserves, reserves for
consignee’s, warehousemen’s and bailee’s charges, reserves for Inventory
shrinkage, reserves for customs charges and shipping charges related to any
Inventory in transit, reserves for Swap Obligations, reserves for contingent
liabilities of any Loan Party, reserves for uninsured losses of any Loan Party,
reserves for uninsured, underinsured, un-indemnified or under-indemnified
liabilities or potential liabilities with respect to any litigation and reserves
for taxes, fees, assessments, and other governmental charges) with respect to
the Collateral or any Loan Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in any Group
Member, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any such
Equity Interests in any Group Member or any option, warrant or other right to
acquire any such Equity Interests in any Group Member.
 
“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit, Overadvances and Swingline Loans hereunder, expressed as an
amount representing the maximum possible aggregate amount of such Lender’s
Revolving Exposure hereunder, as such commitment may be reduced or increased
from time to time pursuant to (a) Section 2.09 and (b) assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on the Commitment Schedule, or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Revolving
Commitment, as applicable. The initial aggregate amount of the Lenders’
Revolving Commitments is $100,000,000.
 
“Revolving Exposure” means, with respect to any Lender at any time, the sum
(without duplication) of (a) the outstanding principal amount of such Lender’s
Revolving Loans and its LC Exposure, plus (b) an amount equal to its Applicable
Percentage of the aggregate principal amount of Swingline Loans at such time,
plus (c) an amount equal to its Applicable Percentage of the aggregate principal
amount of Overadvances outstanding at such time.
 
27

--------------------------------------------------------------------------------


 
“Revolving Loan” means a Loan made pursuant to Section 2.01(a).
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw Hill
Companies, Inc.
 
“SEC” means the Securities and Exchange Commission, or any regulatory body that
succeeds to the functions thereof.
 
“Secured Obligations” has the meaning assigned to such term in the Security
Agreement.
 
“Secured Parties” has the meaning assigned to such term in the Security
Agreement.
 
“Security Agreement” means that certain Pledge and Security Agreement, dated as
of the date hereof, between the Loan Parties and the Administrative Agent, for
the benefit of the Secured Parties, substantially in the form attached hereto as
Exhibit F, and any other pledge or security agreement entered into, after the
date of this Agreement by any other Loan Party (as required by this Agreement or
any other Loan Document), or any other Person, for the benefit of the Secured
Parties, as the same may be amended, restated or otherwise modified from time to
time.
 
“Settlement” has the meaning assigned to such term in Section 2.05(d).
 
“Settlement Date” has the meaning assigned to such term in Section 2.05(d).
 
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
 
“Subordinated Indebtedness” of a Person means any Indebtedness of such Person
the payment of which is subordinated in writing to payment of the Secured
Obligations to the reasonable satisfaction of the Administrative Agent.
 
28

--------------------------------------------------------------------------------


 
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
 
“Subsidiary” means any direct or indirect subsidiary of any Borrower or any
other Group Member, as applicable.
 
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrowers or the
Subsidiaries shall be a Swap Agreement.
 
“Swap Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Swap Agreements, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Swap Agreement transaction.
 
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder.
 
“Swingline Loan” has the meaning assigned to such term in Section 2.05(a).
 
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Transactions” means the execution, delivery and performance by the Borrowers of
this Agreement, the borrowing of Loans and other credit extensions, the use of
the proceeds thereof and the issuance of Letters of Credit hereunder.
 
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
 
29

--------------------------------------------------------------------------------


 
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
 
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
 
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
 
Section 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).
 
Section 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
 
Section 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower Representative notifies the Administrative Agent that the Borrowers
request an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrower Representative that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
 
30

--------------------------------------------------------------------------------


 
ARTICLE II
 
The Credits
 
Section 2.01. Commitments. (a)  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Revolving Loans, denominated in
dollars, to the Borrowers from time to time during the Availability Period in an
aggregate principal amount that will not result in (i) such Lender’s Revolving
Exposure exceeding such Lender’s Revolving Commitment or (ii) the total
Revolving Exposures exceeding the lesser of (x) the aggregate Revolving
Commitments, or (y) the Borrowing Base, subject to the Administrative Agent’s
authority, in its sole discretion, to make Protective Advances and Overadvances
pursuant to the terms of Section 2.04 and Section 2.05.
 
(b) Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrowers may borrow, prepay and reborrow Revolving Loans.
 
Section 2.02. Loans and Borrowings. (a) Each Loan (other than a Swingline Loan)
shall be made as part of a Borrowing consisting of Loans of the same Class and
Type made by the Lenders ratably in accordance with their respective Commitments
of the applicable Class. Any Protective Advance, any Overadvance and any
Swingline Loan shall be made in accordance with the procedures set forth in
Section 2.04 and Section 2.05.
 
(b) Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower Representative may
request in accordance herewith, provided that all Borrowings made on the
Effective Date must be made as ABR Borrowings but may be converted into
Eurodollar Borrowings in accordance with Section 2.08. Each Swingline Loan shall
be an ABR Loan. Each Lender at its option may make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrowers to repay such Loan in accordance with the terms of this
Agreement.
 
(c) At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $500,000. ABR Revolving Borrowings may be
in any amount. Borrowings of more than one Type and Class may be outstanding at
the same time; provided that there shall not at any time be more than a total of
ten Eurodollar Borrowings outstanding.
 
31

--------------------------------------------------------------------------------


 
(d) Notwithstanding any other provision of this Agreement, the Borrower
Representative shall not be entitled to request, or to elect to convert or
continue, any Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.
 
Section 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower Representative shall notify the Administrative Agent of
such request either in writing (delivered by hand or facsimile) in a form
approved by the Administrative Agent in its reasonable discretion and signed by
the Borrower Representative or by telephone (a) in the case of a Eurodollar
Borrowing, not later than 10:00 a.m., Chicago time, three Business Days before
the date of the proposed Borrowing or (b) in the case of an ABR Borrowing, not
later than noon, Chicago time, on the date of the proposed Borrowing; provided
that any such notice of an ABR Revolving Borrowing to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.06(e) may be given not later
than 9:00 a.m., Chicago time, on the date of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery or facsimile to the Administrative Agent of a written
Borrowing Request in a form approved by the Administrative Agent and signed by
the Borrower Representative. Each such telephonic and written Borrowing Request
shall specify the following information in compliance with Section 2.01:
 
(i) the name of the applicable Borrower;
 
(ii) the aggregate amount of the requested Borrowing and a breakdown of the
separate wires comprising such Borrowing;
 
(iii) the date of such Borrowing, which shall be a Business Day;
 
(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;
and
 
(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period.”
 
If no election as to the Type of Revolving Borrowing is specified, then the
requested Revolving Borrowing shall be an ABR Borrowing. If no Interest Period
is specified with respect to any requested Eurodollar Revolving Borrowing, then
the applicable Borrower(s) shall be deemed to have selected an Interest Period
of one month’s duration. Promptly following receipt of a Borrowing Request in
accordance with this Section, the Administrative Agent shall advise each Lender,
as applicable, of the details thereof and of the amount of such Lender’s Loan to
be made as part of the requested Borrowing.
 
32

--------------------------------------------------------------------------------


 
Section 2.04. Protective Advances. (a) Subject to the limitations set forth
below, the Administrative Agent is authorized by the Borrowers and the Lenders,
from time to time in the Administrative Agent’s sole discretion (but shall have
absolutely no obligation to), to make Loans to the Borrowers, on behalf of all
Lenders, which the Administrative Agent, in its Permitted Discretion, deems
necessary or desirable (i) to preserve or protect the Collateral, or any portion
thereof, (ii) to enhance the likelihood of, or maximize the amount of, repayment
of the Loans and other Obligations, or (iii) to pay any other amount chargeable
to or required to be paid by the Borrowers pursuant to the terms of this
Agreement, including payments of reimbursable expenses (including costs, fees,
and expenses as described in Section 9.03) and other sums payable under the Loan
Documents (any of such Loans are herein referred to as “Protective Advances”);
provided that, the aggregate amount of Protective Advances outstanding at any
time shall not at any time exceed $5,000,000; provided further that, the
aggregate amount of outstanding Protective Advances plus the aggregate Revolving
Exposure shall not exceed the aggregate Revolving Commitments. Protective
Advances may be made even if the conditions precedent set forth in Section 4.02
have not been satisfied. The Protective Advances shall be secured by the Liens
in favor of the Administrative Agent in and to the Collateral and shall
constitute Obligations hereunder. All Protective Advances shall be ABR
Borrowings. The Administrative Agent’s authorization to make Protective Advances
may be revoked at any time by the Required Lenders. Any such revocation must be
in writing and shall become effective prospectively upon the Administrative
Agent’s receipt thereof. At any time that there is sufficient Availability and
the conditions precedent set forth in Section 4.02 have been satisfied, the
Administrative Agent may request the Lenders to make a Loan to repay a
Protective Advance. At any other time the Administrative Agent may require the
Lenders to fund their risk participations described in Section 2.04(b).
 
(b) Upon the making of a Protective Advance by the Administrative Agent (whether
before or after the occurrence of a Default), each Lender shall be deemed,
without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance. 
 
Section 2.05. Swingline Loans and Overadvances. (a)The Administrative Agent, the
Swingline Lender and the Lenders agree that in order to facilitate the
administration of this Agreement and the other Loan Documents, promptly after
the Borrower Representative requests an ABR Borrowing, the Swingline Lender may
elect to have the terms of this Section 2.05(a) apply to such Borrowing Request
by advancing, on behalf of the Lenders and in the amount requested, same day
funds to the Borrowers, on the applicable Borrowing date to the Funding
Account(s) (each such Loan made solely by the Swingline Lender pursuant to this
Section 2.05(a) is referred to in this Agreement as a “Swingline Loan”), with
settlement among them as to the Swingline Loans to take place on a periodic
basis as set forth in Section 2.05(d). Each Swingline Loan shall be subject to
all the terms and conditions applicable to other ABR Loans funded by the
Lenders, except that all payments thereon shall be payable to the Swingline
Lender solely for its own account. In addition, the Borrowers hereby authorize
the Swingline Lender to, and the Swingline Lender shall, subject to the terms
and conditions set forth herein (but without any further written notice
required), not later than 1:00 p.m., Chicago time, on each Business Day, make
available to the Borrowers by means of a credit to the Funding Account(s), the
proceeds of a Swingline Loan. The Administrative Agent shall, upon request of
the Borrower Representative, notify the Borrower Representative of the aggregate
amount of Swingline Loans outstanding as of end of the immediately preceding
day. The aggregate amount of Swingline Loans outstanding at any time shall not
exceed $10,000,000. The Swingline Lender shall not make any Swingline Loan
if the requested Swingline Loan exceeds the Availability (before giving effect
to such Swingline Loan). All Swingline Loans shall be ABR Borrowings.
 
33

--------------------------------------------------------------------------------


 
(b) Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower Representative, the Administrative Agent may in its sole
discretion (but with absolutely no obligation), make Revolving Loans to the
Borrowers, on behalf of the Lenders, in amounts that exceed the Availability
(any such excess Revolving Loans are herein referred to collectively as
“Overadvances”); provided that, no Overadvance shall result in a Default due to
Borrowers’ failure to comply with Section 2.01 for so long as such Overadvance
remains outstanding in accordance with the terms of this paragraph, but solely
with respect to the amount of such Overadvance. In addition, Overadvances may be
made even if the condition precedent set forth in Section 4.02(c) has not been
satisfied. All Overadvances shall constitute ABR Borrowings. The authority of
the Administrative Agent to make Overadvances is limited to an aggregate amount
not to exceed $5,000,000 at any time, no Overadvance may remain outstanding for
more than thirty days and no Overadvance shall cause any Lender’s Revolving
Exposure to exceed its Revolving Commitment; provided that, the Required Lenders
may at any time revoke the Administrative Agent’s authorization to make
Overadvances. Any such revocation must be in writing and shall become effective
prospectively upon the Administrative Agent’s receipt thereof.
 
(c) Upon the making of a Swingline Loan or an Overadvance (whether before or
after the occurrence of a Default and regardless of whether a Settlement has
been requested with respect to such Swingline Loan or Overadvance), each Lender
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Swingline Lender or the
Administrative Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Overadvance in
proportion to its Applicable Percentage of the Revolving Commitment. The
Swingline Lender or the Administrative Agent may, at any time, require the
Lenders to fund their participations. From and after the date, if any, on which
any Lender is required to fund its participation in any Swingline Loan or
Overadvance purchased hereunder, the Administrative Agent shall promptly
distribute to such Lender, such Lender’s Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Loan.
 
(d) The Administrative Agent, on behalf of the Swingline Lender, shall request
settlement (a “Settlement”) with the Lenders on at least a weekly basis or on
any date that the Administrative Agent elects, by notifying the Lenders of such
requested Settlement by facsimile, telephone, or e-mail no later than 12:00
noon, Chicago time, on the date of such requested Settlement (the “Settlement
Date”). Each Lender (other than the Swingline Lender, in the case of the
Swingline Loans) shall transfer the amount of such Lender’s Applicable
Percentage of the outstanding principal amount of the applicable Loan with
respect to which Settlement is requested to the Administrative Agent, to such
account of the Administrative Agent as the Administrative Agent may designate,
not later than 2:00 p.m., Chicago time, on such Settlement Date. Settlements may
occur during the existence of a Default and whether or not the applicable
conditions precedent set forth in Section 4.02 have then been satisfied. Such
amounts transferred to the Administrative Agent shall be applied against the
amounts of the Swingline Lender’s Swingline Loans and, together with Swingline
Lender’s Applicable Percentage of such Swingline Loan, shall constitute
Revolving Loans of such Lenders, respectively. If any such amount is not
transferred to the Administrative Agent by any Lender on such Settlement Date,
the Swingline Lender shall be entitled to recover such amount on demand from
such Lender together with interest thereon as specified in Section 2.07.
 
34

--------------------------------------------------------------------------------


 
Section 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower Representative may request the
issuance of Letters of Credit for its own account or for the account of another
Borrower, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period.
In the event of any inconsistency between the terms and conditions of this
Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrowers to, or entered into by
the Borrowers with, the Issuing Bank relating to any Letter of Credit, the terms
and conditions of this Agreement shall control. The Griffon Letters of Credit
outstanding on the Effective Date shall, at the option of the Borrowers at any
time on or before September 30, 2008 by written notice to such effect to the
Administrative Agent, be deemed Letters of Credit issued under this Agreement
for all purposes of this Agreement and the other Loan Documents, so long as the
conditions to the issuance of Letters of Credit hereunder are satisfied at such
time.
 
(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower Representative shall
hand deliver or facsimile (or transmit by electronic communication, if
arrangements for doing so have been approved by the Issuing Bank) to the Issuing
Bank and the Administrative Agent (prior to 9:00 am, Chicago time, at least
three Business Days prior to the requested date of issuance, amendment, renewal
or extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit. If requested by the Issuing Bank, the applicable Borrower also shall
submit a letter of credit application on the Issuing Bank’s standard form in
connection with any request for a Letter of Credit. A Letter of Credit shall be
issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrowers shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension (i) the LC Exposure shall not exceed $17,000,000 and
(ii) the total Revolving Exposures shall not exceed the lesser of the total
Revolving Commitments and the Borrowing Base.
 
35

--------------------------------------------------------------------------------


 
(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date.
 
(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrowers on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrowers for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
 
(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrowers shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 11:00 a.m., Chicago time, on the Business Day that such LC
Disbursement is made, if the Borrowers Representative shall have received notice
of such LC Disbursement prior to 9:00 a.m., Chicago time, on such date, or, if
such notice has not been received by the Borrower Representative prior to such
time on such date, then not later than 11:00 a.m., Chicago time, on (i) the
Business Day that the Borrower Representative receives such notice, if such
notice is received prior to 9:00 a.m., Chicago time, on the day of receipt, or
(ii) the Business Day immediately following the day that the Borrower
Representative receives such notice, if such notice is not received prior to
such time on the day of receipt; provided that, if such LC Disbursement is not
less than $500,000, the Borrowers may, subject to the conditions to borrowing
set forth herein, request in accordance with Section 2.03 that such payment be
financed with an ABR Revolving Borrowing in an equivalent amount and, to the
extent so financed, the Borrowers’ obligation to make such payment shall be
discharged and replaced by the resulting ABR Revolving Borrowing. If the
Borrowers fail to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
the Borrowers in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
Borrowers, in the same manner as provided in Section 2.07 with respect to Loans
made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to the
payment obligations of the Lenders), and the Administrative Agent shall promptly
pay to the Issuing Bank the amounts so received by it from the Lenders. Promptly
following receipt by the Administrative Agent of any payment from the Borrowers
pursuant to this paragraph, the Administrative Agent shall distribute such
payment to the Issuing Bank or, to the extent that Lenders have made payments
pursuant to this paragraph to reimburse the Issuing Bank, then to such Lenders
and the Issuing Bank as their interests may appear. Any payment made by a Lender
pursuant to this paragraph to reimburse the Issuing Bank for any LC Disbursement
(other than the funding of ABR Revolving Loans or a Swingline Loan as
contemplated above) shall not constitute a Loan and shall not relieve the
Borrowers of their obligation to reimburse such LC Disbursement.
 
36

--------------------------------------------------------------------------------


 
(f) Obligations Absolute. The Borrowers’ joint and several obligation to
reimburse LC Disbursements as provided in paragraph (e) of this Section shall be
absolute, unconditional and irrevocable, and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances
whatsoever and irrespective of (i) any lack of validity or enforceability of any
Letter of Credit or this Agreement, or any term or provision therein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrowers’ obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank, nor any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrowers to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrowers to the extent permitted by applicable law) suffered by
any Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Bank may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any notice or information to the contrary, or refuse to accept and make payment
upon such documents if such documents are not in strict compliance with the
terms of such Letter of Credit.
 
37

--------------------------------------------------------------------------------


 
(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
facsimile) of such demand for payment and whether the Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve the Borrowers of their obligation
to reimburse the Issuing Bank and the Lenders with respect to any such LC
Disbursement.
 
(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrowers shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrowers reimburse such LC Disbursement, at the
rate per annum then applicable to, ABR Revolving Loans; provided that, if the
Borrowers fail to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d)) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.
 
(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower Representative, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of the
Issuing Bank. At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of the Issuing Bank under this Agreement with respect to Letters
of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
 
(j) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower Representative receives notice
from the Administrative Agent or the Required Lenders (or, if the maturity of
the Loans has been accelerated, Lenders with LC Exposure representing greater
than 50% of the total LC Exposure) demanding the deposit of cash collateral
pursuant to this paragraph, the Borrowers shall deposit in an account with the
Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Lenders (the “LC Collateral Account”), an amount in cash equal to
103% of the LC Exposure as of such date plus accrued and unpaid interest
thereon; provided that the obligation to deposit such cash collateral shall
become effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to any Borrower described in clause (h) or (i) of
Article VII. Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the applicable Secured
Obligations. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account and the Borrowers
hereby grant the Administrative Agent a security interest in the LC Collateral
Account. Other than any interest earned on the investment of such deposits,
which investments shall be made at the option and sole discretion of the
Administrative Agent and at the Borrowers’ risk and expense, such deposits shall
not bear interest. Interest or profits, if any, on such investments shall
accumulate in such account. Moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrowers for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to the consent of Lenders with LC Exposure representing
greater than 50% of the total LC Exposure), be applied to satisfy other
applicable Secured Obligations. If the Borrowers are required to provide an
amount of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrowers within three Business Days after such Event of Default has been
cured or waived.
 
38

--------------------------------------------------------------------------------


 
Section 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 1:00 p.m., Chicago time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders in an amount equal to such Lender’s Applicable Percentage;
provided that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower
Representative by promptly crediting the amounts so received, in like funds, to
the Funding Account(s); provided, further, that ABR Revolving Loans made to
finance the reimbursement of (i) an LC Disbursement as provided in Section
2.06(e) shall be remitted by the Administrative Agent to the Issuing Bank and
(ii) a Protective Advance or an Overadvance shall be retained by the
Administrative Agent.
 
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the applicable Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Borrowing available to the Administrative Agent, then the
applicable Lender and the Borrowers severally agree to pay to the Administrative
Agent forthwith on demand such corresponding amount with interest thereon, for
each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate reasonably determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, (ii) in the
case of the Borrowers, the interest rate applicable to ABR Loans. If such Lender
pays such amount to the Administrative Agent, then such amount shall constitute
such Lender’s Loan included in such Borrowing.
 
39

--------------------------------------------------------------------------------


 
Section 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurodollar Revolving Borrowing, shall have an initial Interest Period as
specified in such Borrowing Request. Thereafter, the Borrower Representative may
elect to convert such Borrowing to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Revolving Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower
Representative may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
This Section shall not apply to Swingline Borrowings, Overadvances or Protective
Advances, which may not be converted or continued.
 
(b) To make an election pursuant to this Section, the Borrower Representative
shall notify the Administrative Agent of such election by telephone by the time
that a Borrowing Request would be required under Section 2.03 if the Borrowers
were requesting a Revolving Borrowing of the Type resulting from such election
to be made on the effective date of such election. Each such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery or facsimile to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower Representative.
 
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:
 
(i) the Borrower and the Borrowing to which such Interest Election Request
applies and, if different options are being elected with respect to different
portions thereof, the portions thereof to be allocated to each resulting
Borrowing (in which case the information to be specified pursuant to clauses
(iii) and (iv) below shall be specified for each resulting Borrowing);
 
(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
 
40

--------------------------------------------------------------------------------


 
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
 
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
 
(d) If any such Interest Election Request requests a Eurodollar Borrowing but
does not specify an Interest Period, then the applicable Borrowers shall be
deemed to have selected an Interest Period of one month’s duration.
 
(e) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
 
(f) If the Borrower Representative fails to deliver a timely Interest Election
Request with respect to a Eurodollar Revolving Borrowing prior to the end of the
Interest Period applicable thereto, then, unless such Borrowing is repaid as
provided herein, at the end of such Interest Period such Borrowing shall be
converted to an ABR Borrowing. Notwithstanding any contrary provision hereof, if
an Event of Default has occurred and is continuing and the Administrative Agent,
at the request of the Required Lenders, so notifies the Borrower Representative,
then, so long as an Event of Default is continuing (i) no outstanding Revolving
Borrowing may be converted to or continued as a Eurodollar Borrowing and (ii)
unless repaid, each Eurodollar Revolving Borrowing shall be converted to an ABR
Borrowing and, at the end of the Interest Period applicable thereto.
 
Section 2.09. Termination and Reduction of Commitments; Increase in Revolving
Commitments. (a) Unless previously terminated, the Commitments shall terminate
on the Maturity Date.
 
(b) The Borrowers may at any time terminate the Commitments upon (i) the payment
in full of all outstanding Loans, together with accrued and unpaid interest
thereon and on any Letters of Credit, (ii) the cancellation and return of all
outstanding Letters of Credit (or alternatively, with respect to each such
Letter of Credit, the furnishing to the Administrative Agent of a cash deposit
(or at the discretion of the Administrative Agent a back up standby letter of
credit satisfactory to the Administrative Agent) equal to 103% of the LC
Exposure as of such date), (iii) the payment in full of the accrued and unpaid
fees, and (iv) the payment in full of all reimbursable expenses and other
Obligations (other than any Unliquidated Obligation) together with accrued and
unpaid interest thereon.
 
(c) The Borrowers may from time to time reduce the Revolving Commitments;
provided that (i) each reduction of the Revolving Commitments shall be in an
amount that is an integral multiple of $100,000 and not less than $500,000 and
(ii) the Borrowers shall not reduce the Revolving Commitments if, after giving
effect to any concurrent prepayment of the Revolving Loans in accordance with
Section 2.10, the sum of the Revolving Exposures would exceed the lesser of the
total Revolving Commitments and the Borrowing Base.
 
41

--------------------------------------------------------------------------------


 
(d) The Borrower Representative shall notify the Administrative Agent of any
election to terminate or reduce the Commitments under paragraph (b) or (c) of
this Section at least three Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower Representative pursuant to this Section shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower
Representative may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Borrower Representative (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments shall be permanent. Each reduction
of the Commitments shall be made ratably among the Lenders in accordance with
their respective Commitments.
 
(e) The Borrowers shall have the right to increase the Revolving Commitment up
to an aggregate amount of $150,000,000 by obtaining additional Revolving
Commitments, either from one or more of the Lenders or other lending
institutions provided that (i) any such request for an increase shall be in a
minimum amount of $10,000,000, (ii) the Borrower Representative, on behalf of
the Borrowers, may make a maximum of five such requests, (iii) the
Administrative Agent has approved the identity of any such new Lender, such
approval not to be unreasonably withheld, (iv) any such new Lender assumes all
of the rights and obligations of a “Lender” hereunder, and (v) the procedure
described in Section 2.09(f) have been satisfied.
 
(f) Any amendment hereto for such an increase or addition shall be in form and
substance reasonably satisfactory to the Administrative Agent and shall only
require the written signatures of the Administrative Agent, the Borrowers and
the Lender(s) being added or increasing their Commitment, subject only to the
approval of all Lenders if any such increase would cause the Revolving
Commitment to exceed $150,000,000. As a condition precedent to such an increase,
the Borrowers shall deliver to the Administrative Agent a certificate of each
Loan Party (in sufficient copies for each Lender) signed by an authorized
officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (ii) in the
case of the Borrowers, certifying that, as of the effective date of such
increase, before and after giving effect to such increase, (A) the
representations and warranties contained in Article III and the other Loan
Documents are true and correct in all material respects, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date, provided that any representation and warranty that is qualified as
to “materiality,” “Material Adverse Effect” or similar language shall be true
and correct in all respects on such date, and (B) no Default exists;.
 
42

--------------------------------------------------------------------------------


 
(g) Within a reasonable time after the effective date of any increase, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Commitment Schedule to reflect such increase and shall distribute such revised
Commitment Schedule to each of the Lenders and the Borrowers, whereupon such
revised Commitment Schedule shall replace the old Commitment Schedule and become
part of this Agreement. On the Business Day following any such increase, all
outstanding Alternate Base Rate Advances shall be reallocated among the Lenders
(including any newly added Lenders) in accordance with the Lenders’ respective
revised Applicable Percentages. Eurodollar Advances shall not be reallocated
among the Lenders prior to the expiration of the applicable Interest Period in
effect at the time of any such increase.
 
Section 2.10. Repayment and Amortization of Loans; Evidence of Debt. (a) The
Borrowers hereby unconditionally promise to pay (i) to the Administrative Agent
for the account of each Lender (or Swingline Lender) the then unpaid principal
amount of each Revolving Loan (and Swingline Loans) on the Maturity Date, (ii)
to the Administrative Agent the then unpaid amount of each Protective Advance on
the earlier of the Maturity Date and demand by the Administrative Agent, and
(iii) to the Administrative Agent the then unpaid principal amount of each
Overadvance on the earlier of the Maturity Date and the 30th day after such
Overadvance is made.
 
(b) At all times that full cash dominion is in effect pursuant to Section 7.3 of
the Security Agreement, on each Business Day, the Administrative Agent shall
apply all funds credited to the Collection Account the previous Business Day
(whether or not immediately available) first to prepay any Protective Advances
and Overadvances that may be outstanding, pro rata, and second to prepay the
Revolving Loans (including Swingline Loans) and to cash collateralize
outstanding LC Exposure, with any such prepayment of the Revolving Loans being
ratable.
 
(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
 
(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrowers to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
 
(e) The entries made in the accounts maintained pursuant to paragraph (c) or (d)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.
 
43

--------------------------------------------------------------------------------


 
(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
reasonably satisfactory to the Administrative Agent. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
 
Section 2.11. Prepayment of Loans. (a) The Borrowers shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with paragraph (f) of this Section.
 
(b) Except for Overadvances permitted under Section 2.05, in the event and on
such occasion that the total Revolving Exposure exceeds the lesser of (A) the
aggregate Revolving Commitments, or (B) the Borrowing Base, the Borrowers shall
prepay the Revolving Loans, LC Exposure and/or Swingline Loans in an aggregate
amount equal to such excess.
 
(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of any Group Member in respect of any Prepayment Event, the Borrowers
shall, promptly after such Net Proceeds are received by such Group Member,
prepay the Obligations as set forth in Section 2.11(e) below in an aggregate
amount equal to 100% of such Net Proceeds.
 
(d) If a Loan is prepaid pursuant to Section 2.11(a), (b) or (c) on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing pursuant to Section 2.15.
 
(e) All such amounts pursuant Section 2.11(c) shall be applied, first to prepay
any Protective Advances and Overadvances that may be outstanding, pro rata, and
second to prepay the Revolving Loans (including Swingline Loans) without a
corresponding reduction in the Revolving Commitment and to cash collateralize
outstanding LC Exposure. 
 
(f) The Borrower Representative shall notify the Administrative Agent (and, in
the case of prepayment of a Swingline Loan, the Swingline Lender) by telephone
(confirmed by facsimile) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Revolving Borrowing, not later than 10:00 a.m.,
Chicago time, three Business Days before the date of prepayment, or (ii) in the
case of prepayment of an ABR Revolving Borrowing, not later than 10:00 a.m.,
Chicago time, on the date of prepayment. Each such notice shall be irrevocable
and shall specify the prepayment date and the principal amount of each Borrowing
or portion thereof to be prepaid; provided that, if a notice of prepayment is
given in connection with a conditional notice of termination of the Commitments
as contemplated by Section 2.09, then such notice of prepayment may be revoked
if such notice of termination is revoked in accordance with Section 2.09.
Promptly following receipt of any such notice relating to a Revolving Borrowing,
the Administrative Agent shall advise the Lenders of the contents thereof. Each
partial prepayment of any Revolving Borrowing shall be in an amount that would
be permitted in the case of an advance of a Revolving Borrowing of the same Type
as provided in Section 2.02. Each prepayment of a Revolving Borrowing shall be
applied ratably to the Revolving Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13.
 
44

--------------------------------------------------------------------------------


 
Section 2.12. Fees. (a) The Borrowers agree to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at a rate
equal to 0.375% on the average daily amount of the Available Revolving
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Lenders’ Revolving Commitments
terminate; provided that, if, on any day the Revolving Exposure is less than 50%
of the Revolving Commitment, the commitment fee shall accrue at a rate equal to
0.50% on the average daily amount of the Available Revolving Commitment of such
Lender for each such day during such period. Accrued commitment fees shall be
payable in arrears on the first day of each calendar month and on the date on
which the Revolving Commitments terminate, commencing on the first such date to
occur after the date hereof. All commitment fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days
elapsed.
 
(b) The Borrowers agree to pay (i) to the Administrative Agent for the account
of each Lender a participation fee with respect to its participations in Letters
of Credit, which shall accrue at the same Applicable Rate used to determine the
interest rate applicable to Eurodollar Revolving Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Revolving Commitment terminates and the date on which such Lender ceases to have
any LC Exposure, and (ii) to the Issuing Bank a fronting fee, which shall accrue
at the rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any LC Exposure, as well as the Issuing Bank’s standard
fees with respect to the issuance, amendment, renewal or extension of any Letter
of Credit or processing of drawings thereunder. Participation fees and fronting
fees accrued through and including the last day of each calendar month shall be
payable on the first day of each calendar month following such last day,
commencing on the first such date to occur after the Effective Date; provided
that all such fees shall be payable on the date on which the Revolving
Commitments terminate and any such fees accruing after the date on which the
Commitments terminate shall be payable on demand. Any other fees payable to the
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days
elapsed.
 
45

--------------------------------------------------------------------------------


 
(c) The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times set forth in the Fee Letter, dated
as of May 28, 2008, between the Borrowers, the Administrative Agent and the Lead
Arranger.
 
(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.
 
Section 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan) shall bear interest at the Alternate Base Rate plus the
Applicable Rate.
 
(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
 
(c) Each Protective Advance and each Overadvance shall bear interest at the
Alternate Base Rate plus the Applicable Rate for Revolving Loans plus 2%.
 
(d) Notwithstanding the foregoing, during the occurrence and continuance of a
Default, the Administrative Agent or the Required Lenders may, at their option,
by notice to the Borrower Representative (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 9.02
requiring the consent of “each Lender affected thereby” for reductions in
interest rates), declare that (i) all Loans shall bear interest at 2% plus the
rate otherwise applicable to such Loans as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount outstanding hereunder,
2% plus the rate applicable to ABR Loans, as provided in paragraph (a) of this
Section.
 
(e) Accrued interest on each Loan (for ABR Loans, accrued through the last day
of the prior calendar month) shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (d) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Revolving Loan prior to the end of the
Availability Period), accrued interest on the principal amount repaid or prepaid
shall be payable on the date of such repayment or prepayment and (iii) in the
event of any conversion of any Eurodollar Loan prior to the end of the current
Interest Period therefor, accrued interest on such Loan shall be payable on the
effective date of such conversion.
 
(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed. The applicable Alternate Base
Rate, Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.
 
46

--------------------------------------------------------------------------------


 
(g) In the event that any Borrowing Base Certificate or related information
delivered pursuant to Section 5.01 is inaccurate (regardless of whether this
Agreement or the Revolving Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Rate for any period than the Applicable Rate
actually used to determine interest rates for such period, then (a) the
Borrowers shall promptly deliver to the Administrative Agent a corrected
Borrowing Base Certificate for such period, (b) the Applicable Rate for such
period shall be retroactively determined based on the average Availability as
set forth in the corrected Borrowing Base Certificate and (c) the Borrower shall
promptly pay to the Administrative Agent (for the account of the Lenders during
such period or their successors and assigns) the accrued additional interest
owing as a result of such increased Applicable Rate for such period. This
Section 2.13(g) shall not limit the rights of the Administrative Agent under
this Section 2.13 or Article VII, and shall survive the termination of this
Agreement.
 
Section 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
 
(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or
 
(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
 
then the Administrative Agent shall give notice thereof to the Borrower
Representative and the Lenders by telephone or facsimile as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
Representative and the Lenders that the circumstances giving rise to such notice
no longer exist, (i) any Interest Election Request that requests the conversion
of any Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing Request
requests a Eurodollar Revolving Borrowing, such Borrowing shall be made as an
ABR Borrowing.
 
Section 2.15. Increased Costs (a) If any Change in Law shall:
 
(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Bank; or
 
47

--------------------------------------------------------------------------------


 
(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
 
(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital requirements has or would have the effect of reducing the rate
of return on such Lender’s or the Issuing Bank’s capital or on the capital of
such Lender’s or the Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by the Issuing Bank, to a level
below that which such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the Issuing Bank’s policies and the policies
of such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
Issuing Bank, as the case may be, such additional amount or amounts as will
compensate such Lender or the Issuing Bank or such Lender’s or the Issuing
Bank’s holding company for any such reduction suffered.
 
(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower Representative and shall be
conclusive absent manifest error. The Borrowers shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrowers shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower Representative of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 270-day period referred to above shall be extended to include the
period of retroactive effect thereof.
 
48

--------------------------------------------------------------------------------


 
Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.09(d) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower Representative pursuant to
Section 2.19, then, in any such event, the Borrowers shall compensate each
Lender for the loss, cost and expense attributable to such event. In the case of
a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower Representative and shall be conclusive absent manifest error.
The Borrowers shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
Section 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of any Loan Party hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if any Loan
Party shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent, Lender or Issuing
Bank (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the applicable Loan Party shall
make such deductions and (iii) the applicable Loan Party shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.
 
(b) In addition, the Borrowers shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
 
(c) The Borrowers shall jointly and severally indemnify the Administrative
Agent, the Lender and the Issuing Bank, within 10 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes paid by
the Administrative Agent, such Lender or the Issuing Bank, as the case may be,
on or with respect to any payment by or on account of any obligation of the
Borrowers hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower Representative by a Lender or the Issuing Bank, or by the
Administrative Agent on its own behalf or on behalf of a Lender or the Issuing
Bank, shall be conclusive absent manifest error.
 
49

--------------------------------------------------------------------------------


 
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the applicable Loan Party to a Governmental Authority, the Borrower
Representative shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
 
(e) Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which any Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower Representative (with
a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested by the Borrower Representative, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower Representative as will permit such payments
to be made without withholding or at a reduced rate. Without limiting the
generality of the foregoing, in the event that the Borrowers are resident for
tax purposes in the United States, any Foreign Lender shall deliver to the
Borrowers and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement or under an Assignment and Assumption (and
from time to time thereafter upon the request of any Borrower or the
Administrative Agent, but only if such Foreign Lender is legally entitled to do
so), whichever of the following is applicable:
 
(i) duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
 
(ii) duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of any Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y) duly
completed copies of Internal Revenue Service Form W-8BEN, or
 
50

--------------------------------------------------------------------------------


 
(iv) any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrowers to determine the withholding or deduction
required to be made.
 
Any Lender that is not a Foreign Lender shall deliver to the Borrowers and the
Administrative Agent copies of Internal Revenue Service Form W-9 (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Lender becomes a Lender under this Agreement or under an Assignment
and Assumption (and from time to time thereafter upon the request of any
Borrower or the Administrative Agent). Notwithstanding any other provision of
this paragraph (e), a Lender shall not be required to deliver any form pursuant
to this paragraph that such Lender is not legally able to deliver.


(f) If the Administrative Agent or a Lender determines, in its sole discretion,
that it has received a refund of any Taxes or Other Taxes as to which it has
been indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the applicable Loan Party (but only to the extent of indemnity payments made,
or additional amounts paid, by the applicable Loan Party under this Section 2.17
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Loan Parties, upon the request
of the Administrative Agent or such Lender, agree to repay the amount paid over
to the Borrowers (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. This paragraph (f) shall not be construed
to require the Administrative Agent or any Lender to make available its tax
returns (or any other information relating to its taxes which it deems
confidential) to any Loan Party or any other Person.
 
Section 2.18. Payments Generally; Allocation of Proceeds; Sharing of Set-offs.
(a) The Borrowers shall make each payment required to be made by them hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, Section 2.16 or Section 2.17, or
otherwise) prior to 2:00 p.m., Chicago time, on the date when due, in
immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 120 South LaSalle
Street, Chicago, Illinois, except payments to be made directly to the Issuing
Bank or Swingline Lender as expressly provided herein and except that payments
pursuant to Section 2.15, Section 2.16, Section 2.17 and 9.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars. At all times
that full cash dominion is in effect pursuant to Section 7.3 of the Security
Agreement, solely for purposes of determining the amount of Loans available for
borrowing purposes, checks (in addition to immediately available funds applied
pursuant to Section 2.10(b)) from collections of items of payment and proceeds
of any Collateral shall be applied in whole or in part against the Obligations,
on the Business Day after receipt, subject to actual collection.
 
51

--------------------------------------------------------------------------------


 
(b) Any proceeds of Collateral received by the Administrative Agent (i) not
constituting either (A) a specific payment of principal, interest, fees or other
sum payable under the Loan Documents (which shall be applied as specified by the
Borrowers), (B) a mandatory prepayment (which shall be applied in accordance
with Section 2.11) or (C) amounts to be applied from the Collection Account when
full cash dominion is in effect (which shall be applied in accordance with
Section 2.10(b)) or (ii) after an Event of Default has occurred and is
continuing and the Administrative Agent so elects or the Required Lenders so
direct, such funds shall be applied ratably first, to pay any fees, indemnities,
or expense reimbursements including amounts then due to the Administrative Agent
and the Issuing Bank from the Borrowers (other than Banking Services Obligations
or Swap Obligations), second, to pay any fees or expense reimbursements then due
to the Lenders from the Borrowers (other than Banking Services Obligations or
Swap Obligations), third, to pay interest due in respect of the Overadvances and
Protective Advances, fourth, to pay the principal of the Overadvances and
Protective Advances, fifth, to pay interest then due and payable on the Loans
(other than the Overadvances and Protective Advances) ratably, sixth, to prepay
principal on the Loans (other than the Overadvances and Protective Advances) and
unreimbursed LC Disbursements ratably, seventh, to pay an amount to the
Administrative Agent equal to one hundred three percent (103%) of the aggregate
undrawn face amount of all outstanding Letters of Credit and the aggregate
amount of any unpaid LC Disbursements, to be held as cash collateral for such
Obligations, eighth, to payment of any amounts owing with respect to Banking
Services Obligations and Swap Obligations, and ninth, to the payment of any
other Secured Obligation due to the Administrative Agent or any Lender by the
Borrowers. Notwithstanding anything to the contrary contained in this Agreement,
unless so directed by the Borrower Representative, or unless a Default is in
existence, neither the Administrative Agent nor any Lender shall apply any
payment which it receives to any Eurodollar Loan of a Class, except (a) on the
expiration date of the Interest Period applicable to any such Eurodollar Loan or
(b) in the event, and only to the extent, that there are no outstanding ABR
Loans of the same Class and, in any such event, the Borrowers shall pay the
break funding payment required in accordance with Section 2.16. The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations. 
 
52

--------------------------------------------------------------------------------


 
(c) At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees and expenses pursuant to Section
9.03), and other sums payable under the Loan Documents, may be paid from the
proceeds of Borrowings made hereunder whether made following a request by the
Borrower Representative pursuant to Section 2.03 or a deemed request as provided
in this Section or may be deducted from any deposit account of any Borrower
maintained with the Administrative Agent. Each Borrower hereby irrevocably
authorizes (i) the Administrative Agent to make a Borrowing for the purpose of
paying each payment of principal, interest and fees as it becomes due hereunder
or any other amount due under the Loan Documents and agrees that all such
amounts charged shall constitute Loans (including Swingline Loans and
Overadvances, but such a Borrowing may only constitute a Protective Advance if
it is to reimburse costs, fees and expenses as described in Section 9.03) and
that all such Borrowings shall be deemed to have been requested pursuant to
Section 2.03, Section 2.04 or Section 2.05, as applicable and (ii) the
Administrative Agent to charge any deposit account of any Borrower maintained
with the Administrative Agent for each payment of principal, interest and fees
as it becomes due hereunder or any other amount due under the Loan Documents.
 
(d) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrowers or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). Each Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against such Borrower rights of set-off and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of such
Borrower in the amount of such participation.
 
(e) Unless the Administrative Agent shall have received notice from the Borrower
Representative prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrowers will not make such payment, the Administrative
Agent may assume that the Borrowers have made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Bank, as the case may be, the amount due. In such event,
if the Borrowers have not in fact made such payment, then each of the Lenders or
the Issuing Bank, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or Issuing Bank with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the greater of the Federal Funds Effective Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
53

--------------------------------------------------------------------------------


 
(f) If any Lender shall fail to make any payment required to be made by it
hereunder, then the Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations hereunder until all such unsatisfied obligations are fully paid.
 
Section 2.19. Mitigation Obligations; Replacement of Lenders. If any Lender
requests compensation under Section 2.15, or if the Borrowers are required to
pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then:
 
(a) such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.15 or Section 2.17, as the case
may be, in the future and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender (and
the Borrowers hereby agree to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment);
 
(b) the Borrowers may, at their sole expense and effort, require such Lender or
any Lender that defaults in its obligation to fund Loans hereunder (herein, a
“Departing Lender”), upon notice to the Departing Lender and the Administrative
Agent, to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrowers shall have received the prior
written consent of the Administrative Agent (and if a Revolving Commitment is
being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) the Departing Lender shall have received payment of an amount
equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrowers (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Departing Lender shall not be required to
make any such assignment and delegation if, prior thereto, as a result of a
waiver by such Lender or otherwise, the circumstances entitling the Borrowers to
require such assignment and delegation cease to apply.
 
54

--------------------------------------------------------------------------------


 
Section 2.20. Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations, the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Administrative Agent
or such Lender. The provisions of this Section 2.20 shall be and remain
effective notwithstanding any contrary action which may have been taken by the
Administrative Agent or any Lender in reliance upon such payment or application
of proceeds. The provisions of this Section 2.20 shall survive the termination
of this Agreement.
 
ARTICLE III
 
Representations and Warranties
 
Each Loan Party represents and warrants to the Lenders that:
 
Section 3.01. Organization; Powers. Each of the Loan Parties and each of its
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
 
Section 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s corporate powers and have been duly authorized by all necessary
corporate and, if required, by all necessary shareholder action. This Agreement
and each of the other Loan Documents have been duly executed and delivered by
each Loan Party party thereto and constitutes, or when executed and delivered by
such Loan Party will constitute, a legal, valid and binding obligation of such
Loan Party, enforceable against each Loan Party in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).
 
55

--------------------------------------------------------------------------------


 
Section 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except for (i) such as have been obtained
or made and are in full force and effect and (ii) filings and recordings in
respect of the Liens created pursuant to the Loan Documents, (b) will not
violate in any material respect any Requirement of Law, (c) will not violate in
any material respect or result in a material default under any Contractual
Obligation upon any Loan Party or any of its Subsidiaries or their assets, or
give rise to a right thereunder to require any payment to be made by any such
Person, and (d) except for the Liens created pursuant to the Loan Documents,
will not result in the creation or imposition of any Lien on any asset of any
Loan Party or any of its Subsidiaries.
 
Section 3.04. Financial Condition; No Material Adverse Effect.
 
(a) Griffon has heretofore furnished to the Lenders its consolidated balance
sheet and statements of income, stockholders’ equity and cash flows as of and
for the fiscal year ended September 30, 2007, reported on by Grant Thornton LLP,
and its unaudited consolidated and consolidating balance sheet and the related
unaudited consolidated and consolidating statements of income, stockholders’
equity and cash flows for the fiscal quarter and six-month period ended March
31, 2008. Such financial statements present fairly, in all material respects,
the financial position and results of operations and cash flows of Griffon and
its subsidiaries as of such dates and for such periods and in accordance with
GAAP. As of the Effective Date, there are no liabilities of Griffon or any of
its subsidiaries, fixed or contingent, which are material in relation to the
consolidated financial condition of Griffon and its subsidiaries that are not
reflected in such financial statements or in the notes thereto, other than
liabilities arising in the ordinary course of business since September 30, 2007
or as disclosed in the quarterly report filed by Griffon with the SEC on Form
10-Q with respect to the fiscal quarter ending March 31, 2008.
 
(b) The Loan Parties have heretofore furnished to the Lenders their unaudited
consolidated and consolidating balance sheet and related unaudited consolidated
and consolidating statements of income, stockholders’ equity and cash flows as
of and for the fiscal year ended September 30, 2007 and their unaudited
consolidated and consolidating balance sheet and the related unaudited
consolidated and consolidating statements of income, stockholders’ equity and
cash flows for the fiscal quarter and the six-month period ended March 31, 2008.
Such financial statements present fairly, in all material respects and in
accordance with GAAP, the financial position and results of operations and cash
flows of the Loan Parties and their Subsidiaries as of such dates. As of the
Effective Date, there are no liabilities of any Loan Party or any of its
Subsidiaries, fixed or contingent, which are material in relation to the
consolidated financial condition of the Loan Parties and their Subsidiaries that
are not reflected in such financial statements or in the notes thereto, other
than liabilities arising in the ordinary course of business since September 30,
2007.
 
(c) Since September 30, 2007, there has not occurred any event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect.
 
56

--------------------------------------------------------------------------------


 
Section 3.05. Properties.
 
(a) As of the date of this Agreement, Schedule 3.05 sets forth the address of
each parcel of real property that is located in the United States and is owned
or leased by the Loan Parties. Each of such leases and subleases is valid and
enforceable in all material respects in accordance with its terms and is in full
force and effect in all material respects, and to the Loan Parties’ knowledge,
no default by any party to any such lease or sublease exists. Each of the Loan
Parties and its Subsidiaries has good title to, or valid leasehold interests in,
all its real and personal property material to its business, subject only to
Liens permitted by Section 6.02 and except for minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
to utilize such properties for their intended purposes.
 
(b) Each Loan Party and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and Schedule 3.05 sets forth a correct and complete
list of all registrations and applications to register such intellectual
property, as of the date of this Agreement, and, to such Loan Party’ knowledge,
the use thereof by the Loan Parties and its Subsidiaries does not infringe upon
the rights of any other Person except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
 
Section 3.06. Litigation and Environmental Matters.
 
(a) There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority now pending against or, to the knowledge of such Loan
Party, threatened against or affecting any Loan Parties or any of their
Subsidiaries that, if adversely determined, could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect (other
than the Disclosed Matters) or that involve this Agreement or the Transactions.
 
(b) Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, no Loan Party nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received written notice of any claim with respect to any Environmental
Liability or (iv) has actual knowledge of any event or circumstance which is
reasonably expected to give rise to any Environmental Liability.
 
(c) Since the date of this Agreement, there has been no change in the status of
the Disclosed Matters that, individually or in the aggregate, has resulted in,
or materially increased the likelihood of, a Material Adverse Effect. No Default
has occurred or is continuing.
 
57

--------------------------------------------------------------------------------



Section 3.07. Compliance with Laws and Contractual Obligations. Each Loan Party
and its Subsidiaries is in compliance with all Requirements of Law applicable to
it or its property or all Contractual Obligations binding upon it or its
property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.
 
Section 3.08. Investment Company Status. No Loan Party nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
 
Section 3.09. Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Person has set aside on its books adequate reserves or (b) to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
 
Section 3.10. ERISA; Employee Benefit Plans.
 
(a) No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed by more
than $15,000,000 the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Accounting
Standards No. 87) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed by more than $15,000,000 the fair
market value of the assets of all such underfunded Plans.
 
(b) Except as could not reasonably be expected to have a Material Adverse
Effect, the accrued benefit obligations of each Foreign Plan (based on those
assumptions used to fund such Foreign Plan) with respect to all current and
former participants do not exceed the assets of such Foreign Plan.
 
Section 3.11. Disclosure. Each Loan Party has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Neither the Information Memorandum nor any of the other
reports, financial statements, certificates or other information furnished by or
on behalf of any Loan Party to the Administrative Agent or any Lender in
connection with the negotiation of this Agreement and the other Loan Documents
or delivered hereunder or thereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided that,
with respect to projected financial information, the Loan Parties represent only
that such information was prepared in good faith based upon assumptions that
were believed by the Loan Parties to be reasonable at the time made, it being
understood that the actual results may vary from the results projected therein.
 
58

--------------------------------------------------------------------------------



Section 3.12. Use of Credit. No Loan Party nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock, and no part of the proceeds of any extension of
credit hereunder will be used to buy or carry any Margin Stock.
 
Section 3.13. Burdensome Agreements. Except as set forth on Schedule 3.13, to
such Loan Party’s knowledge, no Loan Party nor any of its Subsidiaries is a
party to or bound by, nor are any of the properties or assets owned by any Group
Member used in the conduct of their respective businesses affected by, any
agreement, ordinance, resolution, decree, bond, note, indenture, order or
judgment, including, without limitation, any of the foregoing relating to any
Environmental Liability, that could reasonably be expected to result in a
Material Adverse Effect.
 
Section 3.14. Insurance. Schedule 3.14 sets forth a description of all insurance
maintained by or on behalf of the Loan Parties and their Subsidiaries as of the
Effective Date. As of the Effective Date, all premiums in respect of such
insurance have been paid. The Borrowers believe that the insurance maintained by
or on behalf of the Borrowers and their Subsidiaries is reasonably adequate.
 
Section 3.15. Capitalization and Subsidiaries. Schedule 3.15 sets forth (a) a
correct and complete (in all material respects) list of the name and
relationship to Holdings of each and all of Holdings’ Subsidiaries, (b) a true
and complete (in all material respects) listing of each class of each of the
Borrowers’ authorized Equity Interests, of which all of such issued shares are
validly issued, outstanding, fully paid and non-assessable, and owned
beneficially and of record by the Persons identified on Schedule 3.15, and (c)
the type of entity of Holdings and each of its Subsidiaries. All of the issued
and outstanding Equity Interests owned by any Loan Party have been (to the
extent such concepts are relevant with respect to such ownership interests) duly
authorized and issued and are fully paid and non-assessable.
 
Section 3.16. Labor Matters. Except as set forth on Schedule 3.16, (a) no
collective bargaining agreement or other labor contract to which any Loan Party
or any of its Subsidiaries is a signatory will expire during the term of this
Agreement, (b) to such Loan Party’s knowledge, no union or other labor
organization is seeking to organize, or to be recognized as bargaining
representative for, a bargaining unit of employees of any Loan Party or any of
its Subsidiaries, (c) there is no pending or, to such Loan Party’s knowledge,
threatened strike, work stoppage, material unfair labor practice claim or
charge, arbitration or other material dispute with any union or other labor
organization affecting any Loan Party or any of its Subsidiaries or its
union-represented employees, in each case the consequences of which could
reasonably be expected to affect aggregate business (regardless of division or
entity) of the Loan Parties and their Subsidiaries which business generated
gross revenues in excess of $50,000,000 individually or in the aggregate in the
prior fiscal year, (d) there are no actions, suits, charges, demands, claims,
counterclaims or proceedings pending or, to the best of such Loan Party’s
knowledge, threatened against any Loan Party or any of its Subsidiaries, by or
on behalf of, or with, its employees, other than any such actions, suits
charges, demands, claims, counterclaims or proceedings arising in the ordinary
course of business that could not reasonably be expected to result in a Material
Adverse Effect.
 
59

--------------------------------------------------------------------------------



Section 3.17. Security Interest in Collateral. (a) The Security Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable security interest under the laws
of the United States in the Collateral as further described therein and proceeds
thereof. In the case of: (i) the Pledged Collateral constituting Equity
Interests, which are securities for the purposes of the Uniform Commercial Code
and are evidenced by certificates, when certificates representing such Pledged
Collateral constituting Equity Interests are delivered to the Administrative
Agent, (ii) other Collateral as further described in the Security Agreement,
when financing statements and other filings specified on Schedule 3.17 in
appropriate form are filed in the offices specified on Schedule 3.17, (iii)
property acquired after the date hereof any other action required pursuant to
Section 5.13, the security interest created pursuant to the Security Agreement
shall constitute valid perfected security interests under the laws of the United
States in such Collateral and the proceeds thereof (to the extent a security
interest in such Collateral can be perfected through the filing of such
financing statements, the delivery of such Pledged Collateral constituting
Equity Interests, the taking of such actions required pursuant to Section 5.13,
as security for the Secured Obligations, in each case prior and superior in
right to any other Person (except, in the case of Collateral other than Pledged
Stock, Liens permitted by Section 6.02).
 
(b) Each of the Mortgages is effective to create in favor of the Administrative
Agent, for the benefit of the Secured Parties, a legal, valid and enforceable
Lien on the Mortgaged Properties described therein and proceeds thereof, and
when the Mortgages are filed in the offices specified on Schedule 3.17, each
such Mortgage shall constitute a fully perfected Lien on, and security interest
in, all right, title and interest of the Loan Parties in the Mortgaged
Properties and the proceeds thereof, as security for the Secured Obligations, in
each case prior and superior in right to any other Person.
 
Section 3.18. Holdings. Holdings is a newly formed special purpose wholly-owned
Subsidiary of the Parent whose business and assets consist exclusively of
ownership of Equity Interests of the Borrowers.
 
ARTICLE IV
 
Conditions
 
Section 4.01. Closing. The obligations of the Lenders to make Loans and of the
Issuing Bank to issue Letters of Credit shall not become effective until the
date on which each of the following conditions is satisfied (or waived in
accordance with Section 9.02):
 
60

--------------------------------------------------------------------------------



(a) Credit Agreement and Loan Documents. The Administrative Agent (or its
counsel) shall have received (i) from each party hereto either (A) a counterpart
of this Agreement signed on behalf of such party or (B) written evidence
reasonably satisfactory to the Administrative Agent (which may include facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement and (ii) duly executed copies of the Loan
Documents and such other certificates, documents, instruments and agreements as
the Administrative Agent shall reasonably request in connection with the
transactions contemplated by this Agreement and the other Loan Documents,
including any promissory notes requested by a Lender pursuant to Section 2.10
payable to the order of each such requesting Lender and a written opinion of the
Borrowers’ counsel, addressed to the Administrative Agent, the Issuing Bank and
the Lenders in substantially the form of Exhibit B.
 
(b) Financial Statements and Projections. The Lenders shall have received (i)
audited consolidated financial statements of Griffon and its subsidiaries for
the 2007 fiscal year, (ii) unaudited interim consolidated and consolidating
financial statements of Griffon and its subsidiaries for the fiscal quarter and
the six-month period ended March 31, 2008, (iii) unaudited consolidated and
consolidating financial statements of the Loan Parties and their Subsidiaries
for the 2007 fiscal year, (iv) unaudited interim consolidated and consolidating
financial statements of the Loan Parties and their Subsidiaries for the fiscal
quarter and the six-month period ended March 31, 2008 and (v) satisfactory
projections of the Borrowers through 2012.
 
(c) Closing Certificates; Certified Certificate of Incorporation; Good Standing
Certificates. The Administrative Agent shall have received (i) a certificate of
each Loan Party, dated the Effective Date and executed by its Secretary,
Assistant Secretary or Financial Officer, which shall (A) certify the
resolutions of its Board of Directors, members or other body authorizing the
execution, delivery and performance of the Loan Documents to which it is a
party, (B) identify by name and title and bear the signatures of the Financial
Officers and any other officers of such Loan Party authorized to sign the Loan
Documents to which it is a party, and (C) contain appropriate attachments,
including the certificate or articles of incorporation or organization of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its by-laws or
operating, management or partnership agreement, and (ii) a long form good
standing certificate for each Loan Party from its jurisdiction of organization. 
 
(d) No Default Certificate. The Administrative Agent shall have received a
certificate, signed by the chief financial officer of each Borrower, on the
initial Borrowing date (i) stating that no Default has occurred and is
continuing, (ii) stating that the representations and warranties contained in
Article III are true and correct as of such date, and (iii) certifying any other
factual matters as may be reasonably requested by the Administrative Agent.
 
61

--------------------------------------------------------------------------------



(e) Fees. The Lenders, the Lead Arranger and the Administrative Agent shall have
received all fees required to be paid, and all expenses for which invoices have
been presented (including the reasonable fees and expenses of legal counsels) at
least two Business Days prior to the Effective Date. All such amounts will be
paid with proceeds of Loans made on the Effective Date and will be reflected in
the funding instructions given by the Borrower Representative to the
Administrative Agent on or before the Effective Date.
 
(f) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions of organization of each of the
Loan Parties and where any of the Mortgaged Properties is located, and such
search results shall reveal no liens on any of the assets of the Loan Parties
except for liens permitted by Section 6.02 or discharged on or prior to the
Effective Date pursuant to a pay-off letter or other documentation satisfactory
to the Administrative Agent.
 
(g) Pay-Off Letter. The Administrative Agent shall have received reasonably
satisfactory pay-off letters for all existing Indebtedness to be repaid from the
proceeds the initial Borrowing, confirming that all Liens upon any of the
property of any Loan Party constituting Collateral will be terminated
concurrently with such payment and all letters of credit issued or guaranteed as
part of such Indebtedness shall have been cash collateralized or supported by a
Letter of Credit.
 
(h) Funding Accounts. The Administrative Agent shall have received a notice
setting forth the deposit account(s) of the Borrowers (the “Funding Accounts”)
to which the Lender is authorized by the Borrowers to transfer the proceeds of
any Borrowings requested or authorized pursuant to this Agreement.
 
(i) Customer List. The Administrative Agent shall have received a true and
complete list of customers of each Loan Party.
 
(j) Solvency. The Administrative Agent shall have received a solvency
certificate from a Financial Officer of each Borrower.
 
(k) Borrowing Base Certificate. The Administrative Agent shall have received a
Borrowing Base Certificate which calculates the Borrowing Base as of the end of
the month immediately preceding the Effective Date. 
 
(l) Closing Availability. After giving effect to all Borrowings to be made on
the Effective Date and the issuance of any Letters of Credit on the Effective
Date and payment of all fees and expenses due hereunder, and with all of the
Loan Parties’ indebtedness, liabilities, and obligations current (other than in
the ordinary course of business), the Borrowers’ Availability shall not be less
than $30,000,000.
 
(m) Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent shall
have received (i) the certificates representing the shares of Capital Stock
pledged pursuant to the Security Agreement, together with an undated stock power
for each such certificate executed in blank by a duly authorized officer of the
pledgor thereof and (ii) each promissory note (if any) pledged to the
Administrative Agent pursuant to the Security Agreement endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.
 
62

--------------------------------------------------------------------------------



(n) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement) required by the Collateral Documents or
under law or reasonably requested by the Administrative Agent to be filed,
registered or recorded in order to create in favor of the Administrative Agent,
for the benefit of Secured Parties, a perfected Lien on the Collateral described
therein, prior and superior in right to any other Person (other than with
respect to Liens expressly permitted by Section 6.02), shall be in proper form
for filing, registration or recordation.
 
(o) Environmental Reports. The Administrative Agent shall have received
environmental review reports with respect to the real properties of the Group
Members and located in the United States of America specified by the
Administrative Agent from firm(s) designated by the Borrowers, reasonably
satisfactory to the Administrative Agent and with no direct or indirect
interest, financial or otherwise, in the such real properties or the
Transaction, which review reports shall be reasonably acceptable to the
Administrative Agent; provided, that such reports shall be limited to Phase I
Environmental Site Assessments and such further reports as are reasonably
necessary to confirm any material environmental condition identified in such
Phase I Report Environmental Site Assessment; provided further that, with
respect to real property not owned by any Group Member, conducting an
environmental assessment necessary to deliver such environmental review reports
does not violate any contractual restrictions or any Requirement of Law
applicable to such Group Member. Any such environmental review reports shall, or
shall be supplemented to, indicate such Group Member’s plans with respect to any
material environmental hazard or liability identified in any such environmental
report and known to such Group Member, for which such Group Member is required
to respond pursuant to applicable Environmental Laws.
 
(p) Mortgages, etc. The Administrative Agent shall have received, with respect
to each Mortgaged Property (other than the real property located in Augusta,
Kentucky, as specified on Schedule 3.05), each of the following, in form and
substance reasonably satisfactory to the Administrative Agent:
 
(i) a Mortgage on such property;
 
(ii) evidence that a counterpart of the Mortgage has been recorded in the place
necessary, in the Administrative Agent’s reasonable judgment, to create a valid
and enforceable first priority Lien in favor of the Secured Parties;
 
(iii) ALTA or other mortgagee’s title insurance policy (each a “Title Policy”);
 
(iv) an opinion of counsel in the state in which such parcel of real property is
located in form and substance and from counsel reasonably satisfactory to the
Administrative Agent; and
 
(v) such other information, documentation, and certifications as may be
reasonably required by the Administrative Agent.
 
63

--------------------------------------------------------------------------------



(q) Insurance. The Administrative Agent shall have received evidence of
insurance coverage in form, scope, and substance reasonably satisfactory to the
Administrative Agent and otherwise in compliance in all material respects with
the terms of Section 5.06 and Section 4.12 of the Security Agreement.
 
(r) Letter of Credit Application. The Administrative Agent shall have received a
properly completed letter of credit application if the issuance of a Letter of
Credit will be required on the Effective Date. The Borrowers shall have executed
the Issuing Bank’s master agreement for the issuance of commercial Letters of
Credit.
 
(s) Approvals. The Administrative Agent shall have received on reasonably
satisfactory terms all domestic and foreign governmental and third party
approvals reasonably necessary in connection with the Transaction and the
continuing operations of the Borrowers and their Subsidiaries (including
shareholder approvals, if any). Such approvals shall be in full force and effect
in all material respects.
 
(t) Collateral Reports. The Administrative Agent shall have received asset
appraisals of Inventory, Equipment and real property and field examinations of
the Accounts, Inventory and related working capital matters and financial
information of the Loan Parties and of the related data processing and other
systems (which is reasonably satisfactory to the Administrative Agent) performed
by the Administrative Agent or from firms and appraisers with no direct or
indirect interest, financial or otherwise, in such property and the Transaction.
 
(u) Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Issuing Bank, any Lender or their
respective counsel may have reasonably requested.
 
The Administrative Agent shall notify the Borrowers and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 2:00 p.m., Chicago time, on June 24, 2008 (and, in the event such
conditions are not so satisfied or waived, the Commitments shall terminate at
such time).
 
Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
 
(a) The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable; provided that, any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language shall be true and correct in all respects on such date.
 
64

--------------------------------------------------------------------------------



(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.
 
(c) After giving effect to any Borrowing or the issuance of any Letter of
Credit, Availability is not less than zero.
 
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable hereunder
shall have been paid in full and all Letters of Credit shall have expired or
terminated and all LC Disbursements shall have been reimbursed, each Loan Party,
jointly and severally with all of the Loan Parties, covenants and agrees with
the Lenders that:


Section 5.01. Financial Statements, Borrowing Base and Other Information. The
Borrowers will furnish to the Administrative Agent and each Lender:
 
(a) on the date that is the earliest of (i) the date on which Holdings’ or
Griffon’s financial statements shall have been filed with the SEC, (ii) the date
Holdings’ or Griffon’s financial statements are required to be filed with the
SEC (without regard to any extension of the SEC’s filing requirements) and (iii)
the day which is 120 days after the end of each fiscal year of Holdings, (x) the
audited consolidated balance sheet and related statements of income,
stockholders’ equity and cash flows of Griffon and its subsidiaries as of the
end of and for such year, together with consolidating balance sheets and
statements of income, stockholders' equity and cash flows by business unit
consistent with past practice and, within each business unit, a further
breakdown of consolidating financial information between Subsidiaries which are
Loan Parties within such business unit and Subsidiaries which are not Loan
Parties within such business unit (which consolidating financial information
shall have been subject to the audit procedures applied in the audit and shall
be accompanied by an opinion of the accountants performing the audit that such
consolidating financial information, in their opinion, is fairly stated in all
material respects in relation to the consolidated financial statements, taken as
a whole), setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on, in the case of the consolidated financial
statements, by Grant Thornton LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
Griffon and its subsidiaries on a consolidated basis in accordance with GAAP,
and (y) an unaudited consolidated balance sheet and related consolidated
statements of income, stockholders’ equity and cash flows of the Loan Parties
(excluding, for the avoidance of doubt, Subsidiaries which are not Loan Parties)
as of the end of and for such year, together with a reconciliation to the
financial statements delivered pursuant to clause (x) of this paragraph, setting
forth in each case in comparative form the figures for the previous fiscal year,
all certified by a Financial Officer of the Borrower Representative as
presenting fairly in all material respects the financial condition and results
of operations of the Loan Parties on a consolidated basis (excluding, for the
avoidance of doubt, Subsidiaries which are not Loan Parties) in accordance with
GAAP, subject to normal year end audit adjustments and the absence of footnotes;
 
65

--------------------------------------------------------------------------------


 
(b) (x) on the date that is the earliest of (i) the date on which Holdings’ or
Griffon’s financial statements shall have been filed with the SEC, (ii) the date
Holdings’ or Griffon’s financial statements are required to be filed with the
SEC (without regard to any extension of the SEC’s filing requirements) and (iii)
the day which is 60 days after the end of each of the first three quarterly
periods of each fiscal year of Holdings, commencing with respect to the fiscal
quarter ended December 31, 2008, (A) the consolidated and consolidating balance
sheets and related consolidated and consolidating statements of income and cash
flows of Holdings and its Subsidiaries as of the end of and for such fiscal
quarter and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for (or, in the case of the balance sheet,
as of the end of) the corresponding period or periods of the previous fiscal
year, all certified by a Financial Officer of the Borrower Representative as
presenting fairly in all material respects the financial condition and results
of operations of Holdings and its Subsidiaries on a consolidated basis in
accordance with GAAP, subject to normal year end audit adjustments and the
absence of footnotes, and (B) the consolidated and consolidating balance sheets
and related consolidated and consolidating statements of income and cash flows
of the Loan Parties (excluding, for the avoidance of doubt, Subsidiaries which
are not Loan Parties) as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for (or, in the case of the balance sheet, as of the end of)
the corresponding period or periods of the previous fiscal year, all certified
by a Financial Officer of the Borrower Representative as presenting fairly in
all material respects the financial condition and results of operations of the
Loan Parties on a consolidated basis (excluding, for the avoidance of doubt,
Subsidiaries which are not Loan Parties) in accordance with GAAP, subject to
normal year end audit adjustments and the absence of footnotes, and (y) on the
date that is the earliest of (i) the date on which Griffon’s financial
statements shall have been filed with the SEC, (ii) the date Griffon’s financial
statements are required to be filed with the SEC (without regard to any
extension of the SEC’s filing requirements) and (iii) the day which is 60 days
after the end of the quarterly period of the Parent ending June 30, 2008, the
consolidated and consolidating balance sheet and related consolidated and
consolidating statements of operations, stockholders’ equity and cash flows of
the Parent and its subsidiaries as of the end of and for such fiscal quarter and
the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figure for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer of the Borrower Representative as presenting
fairly in all material respects the financial condition and results of
operations of the Parent and its subsidiaries, on a consolidated basis in
accordance with GAAP, subject to normal year-end adjustments and the absence of
footnotes;
 
66

--------------------------------------------------------------------------------


 
(c) (x) within 30 days after the end of each fiscal month of Holdings (or, in
the case of a fiscal month which is the last fiscal month of a fiscal quarter of
Holdings, by the date on which the quarterly financial statements of Holdings
are due pursuant to Section 5.01(b)), commencing with respect to the fiscal
month ended September 30, 2008, (i) the consolidated and consolidating balance
sheet and related consolidated and consolidating statements of operations,
stockholders' equity and cash flows of Holdings and its Subsidiaries as of the
end of and for such fiscal month and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer of
the Borrower Representative as presenting fairly in all material respects the
financial condition and results of operations of Holdings and its Subsidiaries
on a consolidated basis in accordance with GAAP, subject to normal year-end
audit adjustments and the absence of footnotes, and (ii) the consolidated and
consolidating balance sheet and related consolidated and consolidating
statements of operations, stockholders' equity and cash flows of the Loan
Parties (excluding, for the avoidance of doubt, Subsidiaries which are not Loan
Parties) as of the end of and for such fiscal month and the then elapsed portion
of the fiscal year, setting forth in each case in comparative form the figures
for the corresponding period or periods of (or, in the case of the balance
sheet, as of the end of) the previous fiscal year, all certified by a Financial
Officer of the Borrower Representative as presenting fairly in all material
respects the financial condition and results of operations of the Loan Parties
on a consolidated basis (excluding, for the avoidance of doubt, Subsidiaries
which are not Loan Parties) in accordance with GAAP, subject to normal year-end
audit adjustments and the absence of footnotes and (y) within 30 days after the
end of each fiscal month of the Parent ending prior to September 30, 2008 (or,
in the case of a fiscal month which is the last fiscal month of a fiscal quarter
of the Parent, by the date on which the quarterly financial statements of the
Parent are due pursuant to Section 5.01(b)), the consolidated and consolidating
balance sheet and related consolidated and consolidating statements of
operations, stockholders’ equity and cash flows of the Parent and its
subsidiaries as of the end of and for such fiscal month and the then elapsed
portion of the fiscal year, setting forth in each case in comparative form the
figure for the corresponding period or periods of (or, in the case of the
balance sheet, as of the end of) the previous fiscal year, all certified by a
Financial Officer of the Borrower Representative as presenting fairly in all
material respects the financial condition and results of operations of the
Parent and its subsidiaries, on a consolidated basis in accordance with GAAP,
subject to normal year-end adjustments and the absence of footnotes;
 
67

--------------------------------------------------------------------------------


 
(d) concurrently with any delivery of financial statements under paragraph (a),
(b) or (c) of this Section, a certificate of a Financial Officer of the Borrower
Representative in substantially the form of Exhibit D (i) certifying as to
whether a Default has occurred and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) commencing with the certificate for the period ending September
30, 2008, setting forth reasonably detailed calculations of the Fixed Charge
Coverage Ratio and, if applicable, demonstrating compliance with Section 6.11,
and (iii) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 or since the date of any such notice and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate;
 
(e) concurrently with any delivery of financial statements under paragraph (a)
of this Section, a certificate of the accounting firm that reported on such
financial statements stating whether they obtained knowledge during the course
of their examination of such financial statements of any Default arising as a
result of non-compliance with Article VI, including Section 6.11, if applicable
(which certificate may be limited to the extent required by accounting rules or
guidelines);
 
(f) promptly upon receipt thereof, copies of all other reports submitted to
Holdings and its Subsidiaries by its independent certified public accountants in
connection with any annual or interim audit or review of the books of Holdings
and its Subsidiaries made by such accountants;
 
(g) annually, as soon as available, but in any event within 45 days after the
last day of each fiscal year of Holdings, consolidated and consolidating
projections of Holdings and its Subsidiaries and for the Loan Parties for the
following three fiscal years thereafter (with such projections to be provided on
a quarterly basis for the first year and on an annual basis for the next two
years) (the “Projections”);
 
(h) promptly following receipt thereof, copies of any documents described in
Sections 101(k) or 101(l) of ERISA that Holdings or any ERISA Affiliate may
request with respect to any Multiemployer Plan; provided, that if Holdings or
any of its ERISA Affiliates have not requested such documents or notices from
the administrator or sponsor of the applicable Multiemployer Plan, then, upon
reasonable request of the Administrative Agent, Holdings and/or their ERISA
Affiliates shall promptly make a request for such documents or notices from such
administrator or sponsor and Holdings shall provide copies of such documents and
notices promptly after receipt thereof;
 
(i) if applicable, promptly after the same become publicly available, copies of
all periodic and other reports, proxy statements and other materials filed by
any Group Member with the SEC, or any Governmental Authority succeeding to any
or all of the functions of said Commission, or with any national securities
exchange, or distributed by any Group Member to its shareholders generally, as
the case may be; 
 
(j) as soon as available but in any event within 20 days of the end of each
calendar month (in case Availability is less than 15% of the Revolving
Commitments, within 3 days (but in no event earlier than two Business Days)
after the end of each week), as of the period then ended, a Borrowing Base
Certificate and supporting information in connection therewith, together with
any additional reports with respect to Borrowing Base as the Administrative
Agent may reasonably request; and the PP&E Component of the Borrowing Base shall
be updated (i) concurrent with the sale or commitment to sell any assets
constituting part of the PP&E Component, (ii) in the event such assets are idled
for any reason other than routine maintenance or repairs for a period in excess
of ten consecutive days, or (iii) in the event that the value of such assets is
otherwise materially impaired, as determined in the Administrative Agent’s
Permitted Discretion;
 
68

--------------------------------------------------------------------------------


 
(k) as soon as available but in any event within 20 days of the end of each
calendar month (with respect to clause (iii) below, in case Availability is less
than 15% of Revolving Commitments, within 3 days (but in no event earlier than
two Business Days) after the end of each week) and at such other times as may be
requested by the Administrative Agent, as of the period then ended, all
delivered electronically in a text formatted file acceptable to the
Administrative Agent:
 
(i) a detailed aging of the Borrowers’ Accounts (1) including all invoices aged
by invoice date and due date (with an explanation of the terms offered) and (2)
reconciled to the Borrowing Base Certificate delivered as of such date prepared
in a manner reasonably acceptable to the Administrative Agent, together with a
summary specifying the name, address, and balance due for each Account Debtor;
 
(ii) a schedule detailing the Borrowers’ Inventory, in form reasonably
satisfactory to the Administrative Agent, (1) by location (showing Inventory in
transit, any Inventory located with a third party under any consignment, bailee
arrangement, or warehouse agreement), by class (raw material, work-in-process
and finished goods), by product type, and by volume on hand, which Inventory
shall be valued at the lower of cost (determined on a first-in, first-out basis)
or market and adjusted for Reserves as the Administrative Agent has previously
indicated to the Borrower Representative in writing are deemed by the
Administrative Agent to be reasonably appropriate, (2) including a report of any
variances or other results of Inventory counts performed by the Borrowers since
the last Inventory schedule (including information regarding sales or other
reductions, additions, returns, credits issued by the Borrowers and complaints
and claims made against the Borrowers), and (3) reconciled to the Borrowing Base
Certificate delivered as of such date;
 
(iii) a worksheet of calculations prepared by the Borrowers to determine
Eligible Accounts and Eligible Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts and Eligible Inventory and the
reason for such exclusion;
 
(iv) a reconciliation of the Borrowers’ Accounts and Inventory between the
amounts shown in the Borrowers’ general ledger and financial statements and the
reports delivered pursuant to clauses (i) and (ii) above; and
 
(v) a reconciliation of the loan balance per the Borrowers’ general ledger to
the loan balance under this Agreement;
 
69

--------------------------------------------------------------------------------


 
(l)  as soon as available but in any event within 20 days of the end of each
calendar month (commencing with the first calendar month ended at least 90 days
after the Effective Date), as of the month then ended, a schedule and aging of
the Borrowers’ accounts payable, delivered electronically in a text formatted
file acceptable to the Administrative Agent;
 
(m) as soon as available but in any event within 20 days of the end of each
March 31 and September 30, an updated customer list for each Loan Party, which
list shall state the customer’s name, mailing address and phone number and shall
be certified as true and correct by a Financial Officer of each Borrower,
delivered electronically in a text formatted file acceptable to the
Administrative Agent;
 
(n) promptly upon the Administrative Agent’s reasonable request:
 
(i) copies of invoices issued by the Borrowers in connection with any Accounts,
credit memos, shipping and delivery documents, and other information related
thereto;
 
(ii) copies of purchase orders, invoices, and shipping and delivery documents in
connection with any Inventory or Equipment purchased by any Borrower; and
 
(iii) a schedule detailing the balance of all intercompany accounts of the Loan
Parties;
 
(o) as soon as reasonably practicable but in any event within 20 days of the end
of each calendar month (in case Availability is less than 15% of Revolving
Commitments, within 3 days (but in no event earlier than two Business Days)
after the end of each week) and at such other times as may be requested by the
Administrative Agent, as of the period then ended, the Borrowers’ sales journal,
cash receipts journal (identifying trade and non-trade cash receipts) and debit
memo/credit memo journal;
 
(p) as soon as reasonably practicable and in any event within 30 days of filing
thereof, copies of all tax returns filed by any Loan Party with the U.S.
Internal Revenue Service;
 
(q) as soon as reasonably practicable and in any event within ten Business Days
after the end of each calendar month, a detailed listing of all intercompany
loans made by the Loan Parties during such calendar month;
 
(r) within 10 days of the first Business Day of each December, a certificate of
good standing for each Loan Party from the appropriate governmental officer in
its jurisdiction of incorporation, formation, or organization;
 
(s) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of Holdings or any of
its Subsidiaries, or compliance with the terms of this Agreement and the other
Loan Documents, as the Administrative Agent or any Lender may reasonably
request.
 
70

--------------------------------------------------------------------------------


 
Documents required to be delivered pursuant to Section 5.01(a), (b), (c) or, if
applicable (i) (to the extent any such documents are included in materials
otherwise filed with the SEC) shall be deemed to have been delivered on the date
(i) on which any of Griffon, the Parent, Holdings or any of the Borrowers posts
such documents or provides a link thereto on Griffon’s, the Parent’s, Holdings’
or either Borrower’s website or (ii) on which such documents are posted on
Griffon’s, the Parent’s, Holdings’ or either Borrower’s behalf on
Intralinks/IntraAgency or another relevant website, if any, to which each Lender
and the Administrative Agent have access (whether a commercial, third-party
website or whether sponsored by the Administrative Agent); provided that the
Borrower Representative shall notify the Administrative Agent (by telecopier or
electronic mail) of the posting of any such documents and provide the
Administrative Agent with electronic mail versions of such documents.


Section 5.02. Notices of Material Events. The Borrowers and Holdings will
furnish to the Administrative Agent and each Lender prompt written notice of the
following:
 
(a) the occurrence of any Default;
 
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting Holdings or any of
its Affiliates, other than disputes in the ordinary course of business or,
whether or not in the ordinary course of business, disputes involving amounts
exceeding $5,000,000 (excluding, however, any actions relating to workers’
compensation claims or negligence claims relating to use of motor vehicles, if
fully covered by insurance, subject to deductibles);
 
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of Holdings and any of its ERISA Affiliates in an aggregate amount
exceeding $15,000,000;
 
(d) any Lien (other than Permitted Encumbrances) or claim made or asserted
against any of the Collateral;
 
(e) any loss, damage, or destruction to the Collateral in the amount of
$1,000,000 or more, whether or not covered by insurance;
 
(f) any and all default notices received under or with respect to any leased
location or public warehouse where Collateral with a value in excess of $500,000
is located (which shall be delivered within three Business Days after receipt
thereof);
 
(g) all material amendments to the material contracts set forth on Schedule 5.02
to which any Borrower is a party, together with a copy of each such amendment;
 
(h) the fact that a Loan Party has entered into a Swap Agreement or an amendment
to a Swap Agreement, together with copies of all agreements evidencing such Swap
Agreement or amendments thereto (which shall be delivered within three Business
Days following execution and delivery thereof);
 
71

--------------------------------------------------------------------------------


 
(i) the assertion in writing of any environmental claim by any Person against,
or with respect to the activities of, any Group Member and any alleged violation
of or non compliance with any Environmental Laws or any permits, licenses or
authorizations, other than any environmental claim or alleged violation that,
alone or together with any other such matters that have occurred, could
reasonably be expected to result in liability of the Group Members in an
aggregate amount exceeding $5,000,000; and
 
(j) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
 
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower Representative
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.


Section 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03.
 
Section 5.04. Payment of Obligations. Each Loan Party will, and will cause each
of its Subsidiaries to, pay its obligations, including tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, (b) such Loan Party
has set aside on its books adequate reserves with respect thereto in accordance
with GAAP and (c) the failure to make payment pending such contest could not
reasonably be expected to result in a Material Adverse Effect.
 
Section 5.05. Maintenance of Properties. Each Loan Party will, and will cause
each of its Subsidiaries to, keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.
 
Section 5.06. Maintenance of Insurance. Each Loan Party will, and will cause
each of its Subsidiaries to, maintain, with financially sound and reputable
insurance companies, insurance in such amounts and against such risks as are
customarily maintained by companies engaged in the same or similar businesses
operating in the same or similar locations; provided that the Borrowers may
maintain self-insurance consistent with its past practices and policies.
 
Section 5.07. Books and Records. Each Loan Party will, and will cause each of
its Subsidiaries to, keep proper books of record and account in which full, true
and correct entries in all material respects are made of all dealings and
transactions in relation to its business and activities.
 
72

--------------------------------------------------------------------------------


 
Section 5.08. Inspection Rights; Collateral Reports. (a) Each Loan Party will,
and will cause each of its Subsidiaries to, permit any representatives
designated by the Administrative Agent or any Lender (including any consultants,
lawyers and appraisers retained by the Administrative Agent), upon reasonable
prior notice, to visit and inspect its properties (including field examinations
to ensure the adequacy of the Collateral to support the Borrowing Base and
related reporting and control systems), to examine and make extracts from its
books and records, including environmental assessment reports, and to discuss
its affairs, finances and condition with its officers and independent
accountants, all at the sole expense of such Loan Party and at such reasonable
time as requested and as often as reasonably requested; provided that the Loan
Parties shall not be required to reimburse the Administrative Agent for the
reasonable costs of more than one field examination per calendar year unless the
Administrative Agent, in its Permitted Discretion, decides to perform a second
field examination in any calendar year (in which case the Loan Parties shall
also be required to reimburse the Administrative Agent for the reasonable costs
of such second field examination); provided, however, that there shall be no
limitation on the Loan Parties’ obligation to reimburse for, or the number or
frequency of, such field examinations if an Event of Default shall have occurred
and be continuing or if the Availability is less than 15% of the Revolving
Commitments at the time such field examination is scheduled or commenced.
 
(b) At any time that the Administrative Agent reasonably requests, each Loan
Party will, at its sole expense, provide the Administrative Agent and, to the
extent requested by any Lender, such Lender, with appraisals or updates thereof
of their Inventory, Equipment and real property from an appraiser selected and
engaged by the Administrative Agent, and prepared on a basis reasonably
satisfactory to the Administrative Agent, such appraisals and updates to
include, without limitation, information required by applicable law and
regulations; provided that the Loan Parties shall not be required to reimburse
the Administrative Agent for the reasonable costs of more than one appraisal of
each Inventory, Equipment or real property per calendar year; provided, however,
that there shall be no limitation on the Loan Parties’ obligation to reimburse
for, or the number or frequency of, such appraisals if an Event of Default shall
have occurred and be continuing or if the Availability is less than 15% of the
Revolving Commitments at the time such appraisal process is scheduled or
commenced.
 
Section 5.09. Compliance with Laws and Contractual Obligations. Each Loan Party
will, and will cause each of its Subsidiaries to, comply with all Requirements
of Law (including any Environmental Laws) applicable to it or its property, and
all Contractual Obligations binding upon it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
 
Section 5.10. Use of Proceeds. The proceeds of the Loans, and the Letters of
Credit issued hereunder, will only be used by the Borrowers to finance the
working capital needs and general corporate purposes of the Borrowers and their
Subsidiaries. No part of the proceeds of any Loan or any Letter of Credit issued
hereunder will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations U and X.
 
73

--------------------------------------------------------------------------------


 
Section 5.11. Casualty and Condemnation. The Borrowers (a) will furnish to the
Administrative Agent and the Lenders prompt written notice of any casualty or
other insured damage to any material portion of the Collateral or the
commencement of any action or proceeding for the taking of any material portion
of the Collateral or interest therein under power of eminent domain or by
condemnation or similar proceeding and (b) will ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.
 
Section 5.12. Depository Banks. On and after the date which is 90 days after the
Effective Date, the Loan Parties will maintain the Administrative Agent (or any
Lender reasonably satisfactory to the Administrative Agent) as their principal
depository bank, including for the maintenance of operating, administrative,
cash management, collection activity, and other deposit accounts for the conduct
of its business.
 
Section 5.13. Collateral; Further Assurances.

 
(a) With respect to any property acquired after the Effective Date by any Loan
Party (other than (i) any property described in paragraph (b), (c) or (d) of
this Section and (ii) any property subject to a Lien expressly permitted by
Section 6.02(d), (e) or (f)), such Loan Party will promptly, (A) execute and
deliver to the Administrative Agent such amendments to the Collateral Documents
or such other documents as the Administrative Agent reasonably deems necessary
to grant to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in such property and (B) take all actions reasonably necessary
to grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in such property (subject to
Permitted Encumbrances), including the filing of UCC financing statements in
such jurisdictions as may be reasonably required by the Collateral Documents or
by law or as reasonably may be requested by the Administrative Agent.
 
(b) With respect to any new Subsidiary (other than a foreign Subsidiary or an
Immaterial Subsidiary) created or acquired after the Effective Date by any Loan
Party, such Loan Party will, and will cause each of its Subsidiaries to,
promptly (i) subject to paragraph (c) of this Section, execute and deliver to
the Administrative Agent such amendments to the Collateral Documents as the
Administrative Agent reasonably deems necessary to grant to the Administrative
Agent, for the benefit of the Secured Parties, a perfected first priority
security interest in the Equity Interests of such new Subsidiary that is owned
by such Loan Party, (ii) subject to paragraph (c) of this Section, deliver to
the Administrative Agent the certificates representing such Equity Interests,
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of such Loan Party, (iii) cause such new Subsidiary (A) to
become a Loan Party by executing the Joinder Agreement set forth as Exhibit E
hereto (the “Joinder Agreement”), (B) to take such actions reasonably necessary
to grant to the Administrative Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Collateral described in the
Security Agreement with respect to such new Subsidiary, including the filing of
UCC financing statements in such jurisdictions as reasonably may be required by
the Security Agreement or by law or as reasonably may be requested by the
Administrative Agent and (C) to deliver to the Administrative Agent a closing
certificate of such new Subsidiary, which certificate shall be in the form and
substance reasonably satisfactory to the Administrative Agent, and (iv) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
customary form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
 
74

--------------------------------------------------------------------------------


 
(c) With respect to any new foreign Subsidiary created or acquired after the
Effective Date by any Loan Party which after such creation or acquisition is
directly owned by a Borrower or any of its domestic Subsidiaries, such Borrower
will, and will cause each of its Subsidiaries to, promptly (i) execute and
deliver to the Administrative Agent such amendments to the Security Agreement as
the Administrative Agent reasonably deems necessary to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority security interest in the Equity Interests of such new Subsidiary that
is then owned by such Borrower or any of its domestic Subsidiary (provided that
in no event shall more than 65% of the total outstanding voting Equity Interests
of any such new foreign Subsidiary be required to be so pledged), (ii) deliver
to the Administrative Agent the certificates representing such pledged Equity
Interests, together with undated stock powers, in blank, executed and delivered
by a duly authorized officer of such Borrower or its domestic Subsidiary, as
applicable, and take such other action as reasonably may be necessary to perfect
the Administrative Agent’s security interest therein, and (iii) if requested by
the Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in customary
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
 
(d) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $50,000 acquired (or which
ceases to be subject to a restriction limiting Liens in favor of the
Administrative Agent) after the Effective Date by any Loan Party, promptly (i)
execute and deliver a first priority Mortgage, in favor of the Administrative
Agent, for the benefit of the Secured Parties, covering such real property, (ii)
if requested by the Administrative Agent, provide the Secured Parties with (x)
title and extended coverage insurance covering such real property in an amount
at least equal to the purchase price of such real property (or such other amount
as shall be reasonably specified by the Administrative Agent) as well as a
current ALTA survey thereof, together with a surveyor’s certificate and (y) any
consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such Mortgage, each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent and (iii)
if requested by the Administrative Agent, deliver to the Administrative Agent
legal opinions relating to the matters described above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.
 
75

--------------------------------------------------------------------------------


 
(e) Each Loan Party will, and will cause each of its Subsidiaries to, take such
action from time to time as shall reasonably be requested by the Administrative
Agent to effectuate the purposes and objectives of this Agreement, including
this Section, and the other Loan Documents.
 
Section 5.14. Collateral Access Agreements; Control Agreements. Within 90 days
after the Effective Date, the Loan Parties will use commercially reasonable
efforts to deliver to the Administrative Agent each (i) Collateral Access
Agreement required to be provided pursuant to Section 4.13 of the Security
Agreement and (ii) Control Agreement required to be provided pursuant to Section
7.1 of the Security Agreement.
 
Section 5.15. Post-closing Deliverables. (a) Within 90 days after the Effective
Date (except as set forth on Schedule 5.15), the Loan Parties will (i) deliver
to the Administrative Agent each item specified under the heading “Environmental
Deliverables” on Schedule 5.15 (except as set forth on Schedule 5.15), (ii)
resolve each item specified under the heading “Issues to be Resolved” on
Schedule 5.15 in a manner reasonably satisfactory to the Administrative Agent,
(iii) deliver to the Administrative Agent an ALTA survey prepared and certified
to the Administrative Agent by a surveyor reasonably acceptable to the
Administrative Agent for each Mortgaged Property (other than the Mortgaged
Property located in Augusta, Kentucky, as specified on Schedule 3.05), (iv)
execute and deliver to the Administrative Agent such documents which shall be
required, in the reasonable judgment of the Administrative Agent, to perfect
under German law the pledge under the Security Agreement of 65% of the Equity
Interests in German Subsidiaries owned directly by a Loan Party and (v) deliver
to the Administrative Agent, with respect to the real property located in
Augusta, Kentucky as specified on Schedule 3.05, each of the following, in form
and substance reasonably satisfactory to the Administrative Agent:
 
(1) a Mortgage on such property;
 
(2) evidence that a counterpart of the Mortgage has been recorded in the place
necessary, in the Administrative Agent’s reasonable judgment, to create a valid
and enforceable first priority Lien in favor of the Secured Parties;
 
(3) a Title Policy;
 
(4) an opinion of counsel in the state in which such parcel of real property is
located;
 
(5) an ALTA survey prepared and certified to the Administrative Agent by a
surveyor reasonably acceptable to the Administrative Agent; and
 
(6) such other information, documentation, and certifications as may be
reasonably required by the Administrative Agent.
 
76

--------------------------------------------------------------------------------


 
Within ten days of the delivery of surveys pursuant to clause (iii) above, the
applicable Loan Party will (x) cause the title insurance company which issued
each Title Policy to issue an endorsement to each such Title Policy which
removes the general survey exception and to issue the following endorsements to
such Title Policy: survey endorsement; contiguity endorsement (if applicable),
comprehensive endorsement and land same as survey endorsement; and (y) if
reasonably requested by the Administrative Agent, enter into an amendment to the
applicable Mortgage which amends the legal description attached to such Mortgage
to reflect the matters shown on the applicable new survey.
 
(b) Within 30 days after the Effective Date, the Loan Parties will deliver to
the Administrative Agent (i) a copy of a demand promissory note in the aggregate
principal amount of $23,000,000, bearing interest at 5% per annum, in form and
substance reasonably satisfactory to the Administrative Agent evidencing
Indebtedness of the Borrowers owed to Griffon as of the date hereof and
permitted under Section 6.01(a)(xv) and (ii) any Intercompany Note which is
required to be delivered pursuant to Section 4.4 of the Security Agreement.


ARTICLE VI
 
NEGATIVE COVENANTS
 
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees, expenses and other amounts payable hereunder
have been paid in full and all Letters of Credit have expired or terminated and
all LC Disbursements shall have been reimbursed, the Loan Parties, jointly and
severally, covenant and agree with the Lenders that:


Section 6.01. Indebtedness; Guarantees. (a) No Borrower will, nor will it permit
any of its Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, except:
 
(i) Indebtedness of any Loan Party pursuant to any Loan Document (including,
without limitation, any additional Indebtedness incurred pursuant to any
increase of Commitments) and Secured Obligations;
 
(ii) Indebtedness of any Borrower to any other Group Member and of any
Subsidiary of a Borrower to any other Group Member; provided Indebtedness of
Group Members which are not Loan Parties to Group Members which are Loan Parties
must also be expressly permitted by Section 6.06(d) or (p); 
 
(iii) Indebtedness outstanding on the date hereof and listed on Schedule 6.01(a)
and any refinancings, refundings, renewals, replacement, waivers, amendments,
amendments and restatements or extensions thereof (without increasing, or
shortening the maturity of, the principal amount thereof);
 
(iv) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens expressly permitted by Section 6.02(e) in an aggregate
principal amount not to exceed $20,000,000 at any time outstanding;
 
77

--------------------------------------------------------------------------------


 
(v) Guarantees expressly permitted by Section 6.01(b);
 
(vi) Indebtedness arising from the endorsement of instruments, the honoring by a
bank or other financial institution of a check, draft or similar instrument
inadvertently drawn in the ordinary course of business against insufficient
funds, or in respect of netting services, overdraft protections or otherwise in
connection with the operation of customary deposit accounts in the ordinary
course of business;
 
(vii) Indebtedness arising from agreements providing for indemnification or
similar obligations in each case incurred in connection with an acquisition or
other Investment expressly permitted by Section 6.06 or any disposition
expressly permitted by Section 6.04;
 
(viii) Indebtedness in the form of customary obligations under indemnification,
incentive, non-compete, consulting, deferred compensation, earn-out (based on
the income of the assets acquired after the acquisition thereof) or other
customary similar arrangements otherwise permitted hereunder;
 
(ix) Indebtedness resulting from judgments not resulting in an Event of Default
under paragraph (k) of Article VII;
 
(x) Indebtedness resulting from unfunded pension fund and other employee benefit
plan obligations and liabilities to the extent that they are permitted to remain
unfunded under applicable law;
 
(xi) Indebtedness resulting from Swap Agreements permitted hereunder;
 
(xii) Indebtedness consisting of guaranties of loans made to officers, directors
or employees of any Group Member in an aggregate amount which shall not exceed
$2,000,000 at any time outstanding;
 
(xiii) (I) Indebtedness that is unsecured so long as, after giving effect to the
incurrence of such Indebtedness on a pro forma basis, (A) the Fixed Charge
Coverage Ratio shall be at least 1.20 to 1.0 as of the end of the most recent
fiscal month for which financial statements have been delivered, (B) no Default
or Event of Default shall have occurred and be continuing and (C) the aggregate
amount of such unsecured Indebtedness (other than Permitted Subordinated Debt)
incurred shall not exceed $100,000,000 at any time outstanding, and, (II)
without limiting any of the forgoing, any refinancings, refundings, renewals,
replacement, waivers, amendments, amendments and restatements or extensions
thereof (without increasing, or shortening the maturity of, the principal amount
thereof), provided that, after giving effect to any such refinancings,
refundings, renewals, replacement, waivers, amendments, amendments and
restatements or extensions of Permitted Subordinated Debt, the resulting
Indebtedness shall constitute Permitted Subordinated Debt; and 
 
78

--------------------------------------------------------------------------------


 
(xiv) unsecured or secured Indebtedness of the German Subsidiaries in an
aggregate amount not to exceed $50,000,000 at any time outstanding; 
 
(xv) Indebtedness of the Borrowers owed to Griffon as of the date hereof in an
aggregate principal amount of $23,000,000; provided that such Indebtedness shall
be subordinated to the Secured Obligations on terms and conditions satisfactory
to the Administrative Agent;
 
(xvi) any Indebtedness arising as a result of sale and leaseback transactions
specified on Schedule 6.15; and
 
(xvii) in addition to Indebtedness otherwise expressly permitted by this
Section, Indebtedness of the Group Members in an aggregate principal amount not
to exceed $10,000,000 at any time outstanding.
 
(b) The Borrowers will not, and will not permit any of its Subsidiaries to,
assume, endorse, be or become liable for, or Guarantee, the obligations of any
other Person (except by the endorsement of negotiable instruments for deposit or
collection in the ordinary course of business), except for:
 
(i) Guarantees existing on the date hereof and set forth on Schedule 6.01(b);
 
(ii) Guarantees by any Group Member of obligations of any Loan Party (including,
without limitation, all Indebtedness expressly permitted under Section 6.01(a));
 
(iii) Guarantees by any Loan Party of obligations incurred pursuant to Section
6.01(a) (xiv) to the extent such Guarantees are subordinated to the Obligations
on terms and conditions reasonably satisfactory to the Administrative Agent; and
 
(iv) in addition to Guarantees otherwise expressly permitted by this Section,
Guarantees of the Group Members not to exceed $10,000,000 at any time
outstanding.
 
Section 6.02. Liens. The Borrowers will not, and will not permit any of their
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:
 
(a) Liens created pursuant to the Loan Documents;
 
(b) Permitted Encumbrances;
 
79

--------------------------------------------------------------------------------


 
(c) any Lien on any property or asset of any Group Member existing on the date
hereof and set forth on Schedule 6.02 (excluding, however, following the making
of the initial Loans hereunder as of the Effective Date, Liens securing
Indebtedness to be repaid with the proceeds of such Loans, as indicated on
Schedule 6.02); provided that (i) no such Lien shall extend to any other
property or asset of any Group Member and (ii) any such Lien shall secure only
those obligations which it secures on the date hereof and extensions, renewals,
replacements and combinations thereof that do not increase the outstanding
principal amount thereof or commitment therefor, in each case, as in effect on
the date hereof;
 
(d) any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by any Group Member or existing on
any property or asset (other than Accounts and Inventory) of any Person that
becomes a Subsidiary after the date hereof prior to the time such Person becomes
a Subsidiary (including in connection with an acquisition explicitly permitted
by Section 6.04); provided that (i) such Lien is not created in contemplation of
or in connection with such acquisition or such Person becoming a Subsidiary, as
the case may be, (ii) such Lien shall not apply to any other property or assets
of any Group Member and (iii) such Lien shall secure only those obligations
which it secures on the date of such acquisition or the date such Person becomes
a Subsidiary, as the case may be and extensions, renewals and replacements
thereof that do not increase the original outstanding principal amount thereof;
 
(e) Liens on fixed or capital assets acquired, constructed or improved by any
Group Member; provided that (i) such security interests secure Indebtedness
expressly permitted by Section 6.01, (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within six months after
such acquisition or the completion of such construction or improvement, (iii)
the Indebtedness secured thereby does not exceed 100% of the cost of acquiring,
constructing or improving such fixed or capital assets and (iv) such security
interests shall not apply to any other property or assets of any Group Member; 
 
(f) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon; 
 
(g) Liens granted by a Subsidiary that is not a Loan Party in favor of any
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;
 
(h) Liens granted by any German Subsidiaries on their assets to secure
Indebtedness incurred pursuant to Section 6.01(a)(xiv)
 
(i) any interest or title of a lessor under any lease entered into by any
Borrower or any of its Subsidiaries in the ordinary course of its business and
covering only the assets so leased, and any financing statement filed in
connection with any such lease;
 
(j) Liens held by third parties on consigned goods incurred in the ordinary
course of business;
 
80

--------------------------------------------------------------------------------


 
(k) bankers' liens and rights to setoff with respect to deposit accounts, in
each case, incurred in the ordinary course of business;
 
(l) Liens on insurance policies and the proceeds thereof securing the financing
of the insurance premiums with the providers of such insurance or their
Affiliates in respect thereof;
 
(m) Liens on any assets that are the subject of an agreement for a disposition
thereof expressly permitted under Section Section 6.04 that arise due to the
existence of such agreement;
 
(n) Liens on assets subject to the sale and leaseback transactions specified on
Schedule 6.15; and
 
(o) additional Liens not otherwise expressly permitted by this Section on any
property or asset of any Group Member securing obligations in an aggregate
amount not exceeding $7,500,000 at any time outstanding.
 
Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts, other than
those permitted under clause (a) and (e) of the definition of Permitted
Encumbrance and clause (a) above and (2) Inventory, other than those permitted
under clauses (a), (b) and (e) of the definition of Permitted Encumbrance and
clause (a) above.


Section 6.03. Mergers, Consolidations, Etc. No Loan Party will, nor will it
permit any of its Subsidiaries to, enter into any transaction of merger or
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), except that (i) any Subsidiary of any
Borrower may be merged or consolidated with or into a Borrower (provided that
the Borrower shall be the continuing or surviving corporation) or with or into
any Subsidiary which is a Loan Party (provided that such Subsidiary which is a
Loan Party shall be the continuing or surviving corporation), (ii) any other
Subsidiary of any Borrower which is not a Loan Party may be merged or
consolidated with or into any other Subsidiary of any Borrower, and (iii) any
Loan Party may make Permitted Acquisitions in compliance with Section 6.06(e).
 
Section 6.04. Dispositions. No Loan Party will, nor will it permit any of its
Subsidiaries to, convey, sell, lease, transfer or otherwise dispose of, in one
transaction or a series of transactions, any part of its business or property,
whether now owned or hereafter acquired (including receivables and leasehold
interests), except:
 
(a) obsolete or worn out property, tools or equipment no longer used or useful
in its business;
 
(b) any inventory or other property sold or disposed of in the ordinary course
of business and for fair consideration;
 
(c) any Subsidiary of any Borrower may sell, lease, transfer or otherwise
dispose of any or all of its property (upon voluntary liquidation or otherwise)
to any Group Member (provided that, in the case of any such transfer by a
Subsidiary that is a Loan Party, the transferee must also be a Loan Party);
 
81

--------------------------------------------------------------------------------


 
 
(d) any Equity Interests of any Subsidiary of any Borrower may be sold,
transferred or otherwise disposed of to any Borrower or any other Subsidiary of
a Borrower (provided that, in the case of any such transfer by a Loan Party, the
transferee must also be a Loan Party); 
 
(e) any Group Member may sell, lease, transfer or otherwise dispose of (i) its
property and assets the fair market value of which does not exceed in the
aggregate in any fiscal year 5% of the consolidated assets of the Group Members
as of the end of the immediately preceding fiscal year (for which financial
statements have been delivered) of the Borrowers for fair consideration and (ii)
Equity Interests of any Subsidiary of any Borrower (x) the net revenues of which
do not exceed in the aggregate in any fiscal year 5% of the consolidated net
revenues of the Group Members or (y) the assets of which do not exceed in the
aggregate in any fiscal year 10% of the consolidated assets of the Group
Members, in each case, as of the end of the immediately preceding fiscal year
(for which financial statements have been delivered) of the Borrowers for fair
consideration;
 
(f) the cross-licensing or licensing of intellectual property, in the ordinary
course of business;
 
(g) the dispositions expressly permitted by Section 6.03;
 
(h) the leasing, occupancy or sub-leasing of real property in the ordinary
course of business that would not materially interfere with the required use of
such real property by any Group Member;
 
(i) the sale or discount, in the ordinary course of business, of overdue or
otherwise ineligible accounts receivable arising in the ordinary course of
business, in connection with the compromise or collection thereof;
 
(j) transfers of condemned property as a result of the exercise of “eminent
domain” or other similar policies to the respective Governmental Authority or
agency that has condemned the same (whether by deed in lieu of condemnation or
otherwise), and transfers of properties that have been subject to a casualty to
the respective insurer of such property as part of an insurance settlement;
 
(k) Liens expressly permitted by Section 6.02;
 
(l) Restricted Payments expressly permitted by Section 6.07; and
 
(m) sales necessary to effect sale and leaseback transactions specified on
Schedule 6.15;
 
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (a), (c), (d), (f), (g), (i),
(j), (k) and (l) above) shall be made for fair value and for at least 75% cash
consideration.


82

--------------------------------------------------------------------------------


 
Section 6.05. Lines of Business. No Loan Party will, nor will it permit any of
its Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Group Members on the date hereof and
businesses reasonably related thereto.
 
Section 6.06. Investments and Acquisitions. No Loan Party will, nor will it
permit any of its Subsidiaries to, make or suffer to exist any Investment in any
Person or purchase or otherwise acquire (in one transaction or a series of
transactions) any assets of any other Person constituting a business unit,
except:
 
(a) Permitted Investments, subject to Control Agreements in favor of the
Administrative Agent for the benefit of the Secured Parties or otherwise subject
to a perfected security interest in favor of the Administrative Agent for the
benefit of the Secured Parties to the extent required under the Loan Documents;
 
(b) Guarantees expressly permitted by Section 6.01(b) and any payments made in
respect of such Guarantees;
 
(c) Investments (other than Investments expressly permitted under paragraph (a)
and (b) of this Section) existing on the date hereof and set forth on Schedule
6.06;
 
(d) Investments by (i) any Borrower in any Subsidiary which is a Loan Party or
by any Subsidiary of a Borrower in any Subsidiary which is a Loan Party or in a
Borrower; (ii) any Subsidiary that is not a Loan Party in any Subsidiary that is
not a Loan Party and (iii) any Loan Party in a Subsidiary that is not a Loan
Party not exceeding in the aggregate $1,000,000;
 
(e) Permitted Acquisitions if, after giving pro forma effect thereto, (i) no
Default or Event of Default shall have occurred and be continuing, (ii) the
Fixed Charge Coverage Ratio shall be at least 1.20 to 1.0 as of the end of the
most recent fiscal month for which financial statements have been delivered and
(iii) Availability shall be at least 30% of the Revolving Commitments; provided
that the aggregate consideration in respect of all such Permitted Acquisitions
shall not exceed $100,000,000 during the Availability Period;
 
(f) purchases of inventory and other property to be sold or used in the ordinary
course of business;
 
(g) any Restricted Payments expressly permitted by Section 6.07;
 
(h) extensions of trade credit in the ordinary course of business;
 
(i) Investments arising in connection with the incurrence of Indebtedness
expressly permitted by Section 6.01(a);
 
(j) Investments (including debt obligations) received in the ordinary course of
business by any Group Member in connection with the bankruptcy or reorganization
of suppliers and customers and in settlement of delinquent obligations of, and
other disputes with, customers and suppliers arising out of the ordinary course
of business;
 
83

--------------------------------------------------------------------------------


 
(k) Investments of any Group Member under Swap Agreements expressly permitted
hereunder;
 
(l) Investments of any Person in existence at the time such Person becomes a
Subsidiary pursuant to a transaction expressly permitted by any other paragraph
of this Section; provided that such Investment was not made in connection with
or anticipation of such Person becoming a Subsidiary;
 
(m) Investments resulting from pledges and deposits referred to in paragraphs
(c) and (d) of the definition of “Permitted Encumbrances”;
 
(n) the forgiveness or conversion to equity of any Indebtedness expressly
permitted by Section 6.01(a)(ii);
 
(o) negotiable instruments and deposits held in the ordinary course of business;
and
 
(p) in addition to Investments otherwise expressly permitted by this Section,
Investments not exceeding in the aggregate $7,500,000.
 
Section 6.07. Restricted Payments. (a) No Loan Party will, nor will it permit
any of its Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except:
 
(i) each of Holdings and each Borrower may declare and pay dividends with
respect to its common stock payable solely in additional shares of its common
stock; 
 
(ii) any Borrower may declare and pay to Holdings (for distribution to the
Parent and ultimately to Griffon, if applicable) dividends, or make other
payments, to pay the Borrowers’ allocated share of overhead and expenses
incurred by Griffon, the Parent or Holdings (other than interest expense) in
accordance with the exercise of the reasonable business judgment of Griffon, the
Parent or Holdings, as applicable; provided that such amounts are used for such
purposes within 60 days after such amounts are paid;
 
(iii) any Borrower may declare and pay to Holdings (for distribution to the
Parent and ultimately to Griffon, if applicable) dividends, the proceeds of
which will be used to pay, or to make payments to allow Griffon, the Parent or
Holdings to pay Taxes (including in respect of any consolidated, combined,
unitary or affiliated group or tax returns of Holdings, the Borrowers or any of
their Subsidiaries) attributable to the Borrowers and their Subsidiaries,
determined as if the Borrowers and their Subsidiaries filed separately; provided
that, in each case, the amount of such payments in any year does not exceed the
amount that the Borrowers and their Subsidiaries would be required to pay in
respect of federal, state and/or local income Taxes, as applicable, for such
year were the Borrowers and their Subsidiaries required to pay such taxes
separately from Holdings, the Parent and Griffon, less the amount of any such
taxes paid directly by the Borrowers or their Subsidiaries; provided that such
amounts are used for such purposes within 60 days after such amounts are paid;
 
84

--------------------------------------------------------------------------------


 
(iv) the Borrowers may declare and pay to Holdings (for distribution to the
Parent and ultimately to Griffon, if applicable) dividends, or make other
payments, not otherwise permitted hereunder in any fiscal year so long as, after
giving pro forma effect to such payment, (i) no Default or Event of Default
shall have occurred and be continuing, and (ii) Availability shall be at least
30% of the Revolving Commitment for the most recent 30 days (or, if less, the
number of days elapsed since the Effective Date) and, after giving effect
thereto;
 
provided that nothing herein shall be deemed to prohibit the payment of
dividends by any Subsidiary of any Borrower to any Borrower, any other
Subsidiary of any Borrower or, if applicable, any minority shareholder of such
Subsidiary (in accordance with the percentage of the Equity Interests of such
Subsidiary owned by such minority shareholder).


(b) No Loan Party will, nor will it permit any Subsidiary to, make or agree to
pay or make, directly or indirectly, any payment or other distribution (whether
in cash, securities or other property) of or in respect of principal of or
interest on any Indebtedness, or any payment or other distribution (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any Indebtedness, except:
 
(i) payment of Indebtedness created under the Loan Documents or payments on
Indebtedness owned by a Subsidiary of a Loan Party to a Loan Party or by a Loan
Party to any other Loan Party;
 
(ii) payment of regularly scheduled interest and principal payments as and when
due in respect of any Indebtedness, other than payments in respect of the
Subordinated Indebtedness prohibited by the subordination provisions thereof,
provided that principal payments (including, without limitation, any payment due
at maturity or any partial or full repayment upon demand or otherwise) in
respect of Indebtedness owed to Griffon or the Parent shall only be permitted so
long as, after giving pro forma effect to such payment, (A) no Default or Event
of Default shall have occurred and be continuing and (B) Availability shall be
at least 30% of the Revolving Commitments for the most recent 30 days (or, if
less, the number of days elapsed since the Effective Date) and, after giving
effect thereto;
 
(iii) refinancings of Indebtedness to the extent expressly permitted by Section
6.01; and
 
85

--------------------------------------------------------------------------------


 
(iv) payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness.
 
Section 6.08. Transactions with Affiliates. No Loan Party will, nor will it
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except:
 
(a) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to such Group Member than could be obtained on an
arm’s length basis from a Person that is not an Affiliate;
 
(b) payments of management fees to Griffon pursuant to the Management Agreement
in an aggregate amount not to exceed, in any fiscal year, the greater of (i)
$250,000 or (ii) 7.5% of the Consolidated Pre-tax Income; provided that such
management fees, insofar as such management fees relate to the Consolidated
Pre-tax Income of Subsidiaries which are not Loan Parties, shall be paid in cash
directly or indirectly by such Subsidiaries;
 
(c) transactions between or among the Borrowers and their wholly-owned
Subsidiaries not involving any other Affiliate;
 
(d) any Investments expressly permitted by Section 6.06;
 
(e) any Restricted Payment expressly permitted by Section 6.07; and
 
(f) any Affiliate who is a natural person may serve as an employee or director
of any Loan Party and receive reasonable compensation for his services in such
capacity.
 
Section 6.09. Restrictive Agreements. No Loan Party will, nor will it permit any
of its Subsidiaries to, directly or indirectly, enter into, incur or permit to
exist any agreement or other arrangement that prohibits, restricts or imposes
any condition upon (i) the ability of any Group Member to create, incur or
permit to exist any Lien upon any of its property or assets, or (ii) the ability
of any Subsidiary to pay dividends or other distributions with respect to any
shares of its Equity Interests or to make or repay loans or advances to any
Group Member or to Guarantee Indebtedness of any Group Member, except:
 
(a) restrictions and conditions imposed by law or by this Agreement;
 
(b) restrictions and conditions existing on the date hereof identified on
Schedule 6.09 (but shall apply to any extension or renewal of, or any amendment
or modification expanding the scope of, any such restriction or condition);
 
(c) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale, provided that such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder; and
 
86

--------------------------------------------------------------------------------


 
(d) (solely with respect to paragraph (i) above) (i) restrictions or conditions
imposed by any agreement relating to secured Indebtedness permitted by this
Agreement if such restrictions or conditions apply only to the property or
assets securing such Indebtedness and (ii) customary provisions in leases and
other contracts restricting the assignment thereof.
 
Section 6.10. Swap Agreements. No Loan Party will, nor will it permit any of its
Subsidiaries to, enter into any Swap Agreement, other than Swap Agreements
entered into in the ordinary course of business to hedge or mitigate risks to
which any Group Member is exposed in the conduct of its business or the
management of its liabilities.
 
Section 6.11. Fixed Charge Coverage Ratio. In the event that Availability is
less than 17.5% of the Revolving Commitments at any time, the Borrowers will not
permit the Fixed Charge Coverage Ratio for the most-recently ended twelve fiscal
months (or, if less, the number of full fiscal months elapsed since the
Effective Date) of the Borrowers as of the end of the most recent fiscal month
for which financial statements have been delivered and each fiscal month
thereafter to be less than 1.0 to 1.0, provided that this covenant shall cease
to apply (until any subsequent time, if any, at which Availability is less than
17.5% of the Revolving Commitments, as so determined) if Availability exceeds
22.5% of the Revolving Commitments for 90 consecutive calendar days; provided,
further, that, by notifying the Administrative Agent on or prior to the delivery
of financial statements pursuant to Section 5.01 with respect to any fiscal year
or fiscal quarter and so long as Availability at such time is not less than 10%
of the Revolving Commitments, the Borrowers may elect to include in the
calculation of Net Income for the purpose of determining the Fixed Charge
Coverage Ratio with respect to the applicable fiscal period the undistributed
net income of their foreign Subsidiaries; provided that (a) such undistributed
net income may only be so included to the extent that such foreign Subsidiaries
have cash at such time to make payment of dividends or similar distribution to
any Loan Party and such distributions are not restricted by any contractual
restrictions or any Requirement of Law applicable to such Subsidiary, (b) the
amount of net income so included shall be net of any reasonably anticipated
taxes payable in connection with such distribution, (c) the Administrative Agent
shall have received a certificate of a Financial Officer of the Borrower
Representative (i) certifying as to the accuracy and compliance of the
calculations pursuant to clauses (a) and (b) above, (ii) setting forth in
reasonable detail such calculations and (iii) attaching supporting materials
reasonably satisfactory to the Administrative Agent in its Permitted Discretion,
and (d) until the date on which Availability exceeds 22.5% of the Revolving
Commitments for 90 consecutive calendar days, the Borrowers shall be subject to
an Availability Block.
 
Section 6.12. Stock Issuance. No Loan Party will, nor will it permit any of its
Subsidiaries to, issue any additional shares, or any right or option to acquire
any shares or any security convertible into any shares, of the Equity Interests
of any Subsidiary, except (a) in connection with dividends in Equity Interests
expressly permitted by Section 6.07 and (b) to any Borrower or any of its
Subsidiaries.
 
87

--------------------------------------------------------------------------------


 
Section 6.13. Modifications of Certain Documents. No Loan Party will, nor will
it permit any of its Subsidiaries to, consent to any modification, amendment,
supplement or waiver of any of the provisions of (A) its charter, by-laws or
other organizational documents or any other agreement or instrument to which any
Group Member is a party or is bound that could reasonably be expected to have a
Material Adverse Effect or (B) except as permitted by Section 6.01(a)(xiii)(II),
any Permitted Subordinated Debt, in each case, without the prior consent of the
Administrative Agent (with the approval of the Required Lenders).
 
Section 6.14. Passive Holding Company Status. Holdings will not (i) conduct,
transact or otherwise engage in, or commit to conduct, transact or otherwise
engage in, any business or operations other than those incidental to its
ownership of the Equity Interests of the Borrowers and Holdings’ other
Subsidiaries, (ii) incur, create, assume or suffer to exist any Indebtedness or
other liabilities or financial obligations, except (x) nonconsensual obligations
imposed by operation of law, (y) obligations pursuant to the Loan Documents to
which it is a party and (z) obligations with respect to its Equity Interests, or
(iii) own, lease, manage or otherwise operate any properties or assets (other
than cash, cash equivalents or other than the ownership of shares of Equity
Interests of the Borrowers or Holdings’ other Subsidiaries).
 
Section 6.15. Sale and Leaseback Transactions. Except as set forth on Schedule
6.15, no Loan Party will, nor will it permit any Subsidiary to, enter into any
arrangement, directly or indirectly, whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
that it intends to use for substantially the same purpose or purposes as the
property sold or transferred, except for any such sale of any fixed or capital
assets by any Group Member that is made for cash consideration in an amount not
less than the fair value of such fixed or capital asset and is consummated
within 90 days after such Group Member acquires or completes the construction of
such fixed or capital asset. Notwithstanding the foregoing, no transaction or
arrangement shall be restricted under this Section 6.15 if, in connection with
such transaction or arrangement, any Indebtedness or Lien incurred is permitted
to be incurred under Section 6.01 and Section 6.02 or any disposition of
property is permitted under Section 6.04.
 
Section 6.16. Capital Expenditures. (a) The Borrowers will not, nor will it
permit any Subsidiary to, incur or make any Capital Expenditures in any fiscal
year in an amount exceeding $25,000,000.
 
(b) The amount of any Capital Expenditures permitted to be made in respect of
any fiscal year shall be increased by 60% of the unused amount of Capital
Expenditures that were permitted to be made during the immediately preceding
fiscal year pursuant to Section 6.16(a), without giving effect to any carryover
amount. Capital Expenditures in any fiscal year shall be deemed to use first,
the amount for such fiscal year set forth in Section 6.16(a) and, second, any
amount carried forward to such fiscal year pursuant to this Section 6.16(b).
 
88

--------------------------------------------------------------------------------


 
Section 6.17. Fiscal Year. Holdings shall not permit its fiscal year or the
fiscal year of any of its Subsidiaries to end on a day other than September 30.
 
ARTICLE VII
 
EVENTS OF DEFAULT 
 
If any of the following events (“Events of Default”) shall occur:


(a) the Borrowers shall fail to pay any principal of any Loan when and as the
same shall become due and payable in accordance with the terms hereof, whether
at the due date thereof or at a date fixed for prepayment thereof or otherwise;
 
(b) the Borrowers shall fail to pay any reimbursement obligation in respect of
any LC Disbursement or any interest on any Loan or any fee or any other amount
(other than an amount referred to in paragraph (a) of this Article) payable
under this Agreement or under any other Loan Document, when and as the same
shall become due and payable in accordance with the terms hereof, and such
failure shall continue unremedied for a period of five or more Business Days;
 
(c) any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with this Agreement or any other Loan Document or
any amendment or modification hereof or thereof, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with this Agreement or any other Loan Document or any amendment or modification
hereof or thereof, shall prove to have been false or misleading when made or
deemed made in any material respect;
 
(d) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02 or Section 5.03 (with respect to a Loan
Party’s existence) or in Article VI or any Loan Party shall default in the
performance of any of its obligations contained in Sections 4.1(d), (e) or (f),
4.6(a) or (b), 4.11 or 4.14 of the Security Agreement or Article VII of the
Security Agreement;
 
(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in paragraph
(a), (b) or (d) of this Article) or any other Loan Document and such failure
shall continue unremedied for a period of 30 or more days after notice thereof
from the Administrative Agent (given at the request of any Lender);
 
(f) Griffon, the Parent or any Group Member shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, and
such failure shall continue unremedied for a period (except in the case of
principal, beyond any applicable grace period) of five or more Business Days;
 
89

--------------------------------------------------------------------------------


 
(g) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this paragraph (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;
 
(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of Griffon, the Parent or any Group Member or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Griffon, the Parent or any Group Member or for a
substantial part of its assets, and, in any such case, such proceeding or
petition shall continue undismissed or undischarged for a period of 60 or more
days or an order or decree approving or ordering any of the foregoing shall be
entered;
 
(i) Griffon, the Parent or any Group Member shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in paragraph (h) of this Article, (iii) apply for or consent
to the appointment of a receiver, trustee, custodian, sequestrator, conservator
or similar official for it or for a substantial part of its assets, (iv) file an
answer admitting the material allegations of a petition filed against it in any
such proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;
 
(j) Griffon, the Parent or any Group Member shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
 
(k) one or more judgments for the payment of money in an aggregate amount in
excess of $7,500,000 shall be rendered against Griffon, the Parent or any Group
Member or any combination thereof and the same shall remain undischarged for a
period of 30 consecutive days during which execution shall not be effectively
stayed or vacated or, in respect with such judgment, any action shall be legally
taken by a judgment creditor to attach or levy upon any assets of Griffon, the
Parent or any Group Member to enforce any such judgment;
 
(l) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;
 
(m) a Change of Control shall occur;
 
90

--------------------------------------------------------------------------------


 
(n) any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action based on any such written assertion, that any
provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms)
 
(o) the Guaranty contained in Article X shall for whatever reason cease to be in
full force and effect or any Loan Party or any Affiliate of any Loan Party shall
so assert; or
 
(p) the Liens created by the Collateral Documents shall at any time not
constitute a valid and perfected Lien on the Collateral intended to be covered
thereby (to the extent perfection by filing, registration, recordation or
possession is required herein or therein), free and clear of all other Liens
(other than Liens expressly permitted under Section 6.02 or under the Collateral
Documents), or, except for expiration in accordance with its terms, any of the
Collateral Documents shall for whatever reason be terminated or cease to be in
full force and effect, or any Loan Party or any Affiliate of any Loan Party
shall so assert, or the enforceability thereof shall be contested by any Loan
Party or any Affiliate of any Loan Party;
 
then, and in every such event (other than any event described in paragraphs (h)
or (i) of this Article), and at any time thereafter during the continuance of
such event, the Administrative Agent may, and at the request of the Required
Lenders shall, by notice to the Borrower Representative, take either or both of
the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and (ii)
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrowers accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrowers; and in case of any
event described in paragraph (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrowers accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers.


ARTICLE VIII
 
The Administrative Agent
 
Each of the Lenders and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto.
 
91

--------------------------------------------------------------------------------


 
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Loan Parties or any Subsidiary of a Loan Party
or other Affiliate thereof as if it were not the Administrative Agent hereunder.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
9.02) or in the absence of its own gross negligence or willful misconduct. The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof is given to the Administrative Agent by the
Borrower Representative or a Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or in connection with any Loan Document, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document,
(v) the creation, perfection or priority of Liens on the Collateral or the
existence of the Collateral, or (vi) the satisfaction of any condition set forth
in Article IV or elsewhere in any Loan Document, other than to confirm receipt
of items expressly required to be delivered to the Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
 
92

--------------------------------------------------------------------------------


 
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower Representative. Upon
any such resignation, the Required Lenders shall have the right, in consultation
with the Borrowers, to appoint a successor. If no successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Bank, appoint a successor Administrative Agent which
shall be a commercial bank or an Affiliate of any such commercial bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrowers to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or
related agreement or any document furnished hereunder or thereunder.
 
To the extent requested, the Administrative Agent shall promptly upon receipt
thereof forward to each Lender a copy of each Report. Each Lender hereby agrees
that (a) it has requested a copy of each Report prepared by or on behalf of the
Administrative Agent; (b) the Administrative Agent (i) makes no representation
or warranty, express or implied, as to the completeness or accuracy of any
Report or any of the information contained therein or any inaccuracy or omission
contained in or relating to a Report and (ii) shall not be liable for any
information contained in any Report; (c) the Reports are not comprehensive
audits or examinations, and that any Person performing any field examination
will inspect only specific information regarding the Loan Parties and will rely
significantly upon the Loan Parties’ books and records, as well as on
representations of the Loan Parties’ personnel and that the Administrative Agent
undertakes no obligation to update, correct or supplement the Reports; (d) it
will keep all Reports confidential and strictly for its internal use, not share
the Report with any Loan Party or any other Person except as otherwise permitted
pursuant to this Agreement; and (e) without limiting the generality of any other
indemnification provision contained in this Agreement, it will pay and protect,
and indemnify, defend, and hold the Administrative Agent and any such other
Person preparing a Report harmless from and against, the claims, actions,
proceedings, damages, costs, expenses, and other amounts (including reasonable
attorney fees) incurred by as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
 
93

--------------------------------------------------------------------------------


 
ARTICLE IX
 
Miscellaneous
 
Section 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:
 
(i) if to any Loan Party, to the Borrower Representative at:
 
Clopay Plastic Products Company, Inc.
8585 Duke Blvd.
Mason, Ohio 45040
Attention: Treasurer
Fax: 513-770-6544
 
with a copy to:
 
Griffon Corporation
100 Jericho Quadrangle Suite 224
Jericho, NY 11753-2702
Attention: Chief Financial Officer
Fax: 516-932-1169
 
(ii) if to the Administrative Agent, the Issuing Bank or the Swingline Lender,
to JPMorgan Chase Bank, N.A. at:
 
Mailcode: NY1-K855
New York, NY 10017
Attention: Donna DiForio
Fax: 646-534-2274


(iii) if to any other Lender, to it at its address or facsimile number set forth
in its Administrative Questionnaire.
 
94

--------------------------------------------------------------------------------


 
All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent, provided that if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient.
 
(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including e-mail and internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices pursuant to Article II
unless otherwise agreed by the Administrative Agent and the applicable Lender.
The Administrative Agent or the Borrower Representative (on behalf of the Loan
Parties) may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications. All such notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient, and (ii) posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (b)(i) of notification that such notice or
communication is available and identifying the website address therefor.
 
(c) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.
 
Section 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Bank and the Lenders
hereunder and under any other Loan Document are cumulative and are not exclusive
of any rights or remedies that they would otherwise have. No waiver of any
provision of any Loan Document or consent to any departure by any Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
 
95

--------------------------------------------------------------------------------


 
 
(b) Neither this Agreement nor any other Loan Document nor any provision hereof
or thereof may be waived, amended or modified except (i) in the case of this
Agreement, pursuant to an agreement or agreements in writing entered into by the
Borrowers and the Required Lenders or, (ii) in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, with the consent of the Required Lenders; provided that no such
agreement shall (i) (A) increase the Commitment of any Lender without the
written consent of such Lender (provided that the Administrative Agent may make
Protective Advances as set forth in Section 2.04) or (B) change Section 2.09(f)
or otherwise increase the aggregate Revolving Commitments such that, in either
case, the aggregate Revolving Commitments would exceed $150,000,000, without the
written consent of each Lender, (ii) reduce or forgive the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce or
forgive any interest, fees or other Obligations payable hereunder, without the
written consent of each Lender directly affected thereby, (iii) postpone any
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any date for the payment of any interest, fees or other
Obligations payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender directly affected thereby, (iv) change
Section 2.18(b) or (d) in a manner that would alter the manner in which payments
are shared, without the written consent of each Lender, (v) increase the advance
rates set forth in the definition of Borrowing Base (or change the constituent
definitional provisions thereof in a manner having the effect of increasing the
advance rates) or add new categories of eligible assets, without the written
consent of each Lender, (vi) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision of any Loan Document
specifying the number or percentage of Lenders (or Lenders of any Class)
required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender, (vii) release any Guarantor from its obligation under its Guaranty
(except as otherwise permitted herein or in the other Loan Documents), without
the written consent of each Lender, (viii) except as provided in clauses (c) and
(d) of this Section or in any Collateral Document, release all or substantially
all of the Collateral, without the written consent of each Lender or (ix)
subordinate the Obligations to any other obligation without the written consent
of each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent, the Issuing
Bank or the Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be. The Administrative Agent may also amend the Commitment Schedule to reflect
assignments entered into pursuant to Section 9.04.
 
(c) The Lenders hereby irrevocably authorize the Administrative Agent, at its
option and in its Permitted Discretion, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all Commitments, payment and satisfaction in full of all Secured
Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
each affected Lender, (ii) constituting property being sold or disposed of if
the Loan Party disposing of such property certifies to the Administrative Agent
that the sale or disposition is made in compliance with the terms of this
Agreement (and the Administrative Agent may rely conclusively on any such
certificate, without further inquiry), (iii) constituting property leased to a
Loan Party under a lease which has expired or been terminated in a transaction
permitted under this Agreement, or (iv) as required to effect any sale or other
disposition of such Collateral in connection with any exercise of remedies of
the Administrative Agent and the Lenders pursuant to Article VII. Except as
provided in the preceding sentence, the Administrative Agent will not release
any Liens on Collateral without the prior written authorization of the Required
Lenders; provided that, the Administrative Agent may in its Permitted
Discretion, release its Liens on Collateral valued in the aggregate not in
excess of $7,500,000 during any calendar year without the prior written
authorization of the Required Lenders. Any such release shall not in any manner
discharge, affect, or impair the Secured Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.
 
96

--------------------------------------------------------------------------------


 
(d) If, in connection with any proposed amendment, waiver or consent requiring
the consent of “each Lender” or “each Lender affected thereby,” the consent of
the Required Lenders is obtained, but the consent of other necessary Lenders is
not obtained (any such Lender whose consent is necessary but not obtained being
referred to herein as a “Non-Consenting Lender”), then the Borrowers may elect
to replace a Non-Consenting Lender as a Lender party to this Agreement, provided
that, concurrently with such replacement, (i) another bank or other entity which
is reasonably satisfactory to the Borrowers and the Administrative Agent shall
agree, as of such date, to purchase for cash the Loans and other Obligations due
to the Non-Consenting Lender pursuant to an Assignment and Assumption and to
become a Lender for all purposes under this Agreement and to assume all
obligations of the Non-Consenting Lender to be terminated as of such date and to
comply with the requirements of clause (b) of Section 9.04, and (ii) the
Borrowers shall pay to such Non-Consenting Lender in same day funds on the day
of such replacement (1) all interest, fees and other amounts then accrued but
unpaid to such Non-Consenting Lender by the Borrowers hereunder to and including
the date of termination, including without limitation payments due to such
Non-Consenting Lender under Section 2.14 and Section 2.16, and (2) an amount, if
any, equal to the payment which would have been due to such Lender on the day of
such replacement under Section 2.16 had the Loans of such Non-Consenting Lender
been prepaid on such date rather than sold to the replacement Lender. Any such
replaced Non-Consenting Lender shall not be responsible for any assignment fee.
 
Section 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrowers shall pay
(i) all reasonable documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent, in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation and administration of the Loan Documents or
any amendments, modifications or waivers of the provisions of the Loan Documents
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable documented out-of-pocket expenses incurred by
the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and (iii)
all out-of-pocket expenses incurred by the Administrative Agent, the Issuing
Bank or any Lender, including the reasonable fees, charges and disbursements of
any counsel for the Administrative Agent, the Issuing Bank or any Lender, in
connection with the enforcement, collection or protection of its rights in
connection with the Loan Documents, including its rights under this Section, or
in connection with the Loans made or Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.
Expenses being reimbursed by the Borrowers under this Section include, without
limiting the generality of the foregoing, costs and expenses incurred in
connection with:
 
(i) appraisals and insurance reviews;
 
(ii) field examinations and the preparation of Reports based on the fees charged
by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;
 
(iii) taxes, fees and other charges for (A) lien and title searches and title
insurance and (B) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;
 
(iv) sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and
 
(v) forwarding loan proceeds, collecting checks and other items of payment, and
establishing and maintaining the accounts and lock boxes, and costs and expenses
of preserving and protecting the Collateral.
 
(vi) All of the foregoing costs and expenses may be charged to the Borrowers as
Revolving Loans or to another deposit account, all as described in Section
2.18(c).
 
(b) The Borrowers shall, jointly and severally, indemnify the Administrative
Agent, the Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, liabilities and related expenses, including the fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of the Loan Documents or any agreement or instrument
contemplated thereby, the performance by the parties hereto of their respective
obligations thereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by any Group Member, or any
Environmental Liability related in any way to any Group Member, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee. 
 
97

--------------------------------------------------------------------------------


 
(c) To the extent that the Borrowers fail to pay any amount required to be paid
by it to the Administrative Agent, the Issuing Bank or the Swingline Lender
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender, as the
case may be, such Lender’s Applicable Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, penalty, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent, the Issuing Bank or
the Swingline Lender in its capacity as such.
 
(d) To the extent permitted by applicable law, no Loan Party shall assert, and
each hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof.
 
(e) All amounts due under this Section shall be payable promptly after written
demand therefor.
 
Section 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), except that (i) the
Borrowers may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrowers without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.
 
98

--------------------------------------------------------------------------------


 
(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:
 
(A)  the Borrower Representative, provided that no consent of the Borrower
Representative shall be required for an assignment to a Lender, an Affiliate of
a Lender, an Approved Fund or, if an Event of Default has occurred and is
continuing, any other assignee;
 
(B)  the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund; and
 
(C)  the Issuing Bank.
 
(ii) Assignments shall be subject to the following additional conditions:
 
(A)  except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower Representative and the Administrative Agent otherwise consent, provided
that no such consent of the Borrower Representative shall be required if an
Event of Default has occurred and is continuing;
 
(B)  each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
 
(C)  the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
 
(D)  the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about Griffon, the Parent,
any Group Member and their Related Parties or their respective securities) will
be made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.
 
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
 
99

--------------------------------------------------------------------------------


 
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
 
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Section
2.14, Section 2.15, Section 2.16, Section 2.17 and Section 9.03). Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this Section 9.04 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
 
(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitment of, and principal amount of the
Loans and LC Disbursements owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Administrative Agent, the Issuing Bank and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrowers, the Issuing Bank and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.
 
(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.05, Section 2.06(d) or
(e), Section 2.07(b), Section 2.18(d) or Section 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
 
100

--------------------------------------------------------------------------------


 
(1) Any Lender may, without the consent of the Borrowers, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrowers, the Administrative Agent, the Issuing
Bank and the other Lenders shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. Subject to paragraph (c)(ii) of
this Section, the Borrowers agree that each Participant shall be entitled to the
benefits of Section 2.15, Section 2.16 and Section 2.17 to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
paragraph (b) of this Section. To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 9.08 as though it were a
Lender, provided such Participant agrees to be subject to Section 2.18(d) as
though it were a Lender.
 
(2) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower
Representative’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
unless the Borrower Representative is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrowers, to
comply with Section 2.17(e) as though it were a Lender.
 
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
 
Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid or any Letter of Credit is outstanding and
so long as the Commitments have not expired or terminated. The provisions of
Section 2.15, Section 2.16, Section 2.17 and Section 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any provision hereof.
 
101

--------------------------------------------------------------------------------


 
Section 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
Section 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
 
Section 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Borrowers or such
Guarantor against any of and all the Secured Obligations held by such Lender,
irrespective of whether or not such Lender shall have made any demand under the
Loan Documents and although such obligations may be unmatured. The applicable
Lender shall notify the Borrower Representative and the Administrative Agent of
such set-off or application, provided that any failure to give or any delay in
giving such notice shall not affect the validity of any such set-off or
application under this Section. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
 
102

--------------------------------------------------------------------------------


 
Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
The Loan Documents (other than those containing a contrary express choice of law
provision) shall be governed by and construed in accordance with the laws of the
State of New York, but giving effect to federal laws applicable to national
banks.
 
(b) Each Loan Party hereby irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of any U.S. Federal or New
York State court sitting in New York, New York in any action or proceeding
arising out of or relating to any Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, the Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against any Loan Party or its properties in the
courts of any jurisdiction.
 
(c) Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.
 
Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
103

--------------------------------------------------------------------------------


 
Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
 
Section 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
Requirement of Laws or by any subpoena or similar legal process, (d) to any
other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their obligations, (g) with the consent of the Borrower Representative or (h) to
the extent such Information (i) becomes publicly available other than as a
result of a breach of this Section or (ii) becomes available to the
Administrative Agent, the Issuing Bank or any Lender on a non-confidential basis
from a source other than the Borrowers. For the purposes of this Section,
“Information” means all information received from the Borrowers relating to the
Borrowers or their business, other than any such information that is available
to the Administrative Agent, the Issuing Bank or any Lender on a
non-confidential basis prior to disclosure by the Borrowers; provided that, in
the case of information received from the Borrowers after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
 
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN Section 9.12 FURNISHED
TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC INFORMATION
CONCERNING GRIFFON AND ITS AFFILIATES AND THEIR RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
 
104

--------------------------------------------------------------------------------


ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWERS OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED
IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION
THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS
COMPLIANCE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES
LAWS.


Section 9.13. Several Obligations; Nonreliance; Violation of Law. The respective
obligations of the Lenders hereunder are several and not joint and the failure
of any Lender to make any Loan or perform any of its obligations hereunder shall
not relieve any other Lender from any of its obligations hereunder. Each Lender
hereby represents that it is not relying on or looking to any margin stock for
the repayment of the Borrowings provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, neither the Issuing Bank nor any
Lender shall be obligated to extend credit to the Borrowers in violation of any
Requirement of Law.


Section 9.14. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”) hereby notifies the Borrowers that pursuant to the
requirements of the Act, it is required to obtain, verify and record information
that identifies the Borrowers, which information includes the names and
addresses of the Borrowers and other information that will allow such Lender to
identify the Borrowers in accordance with the Act.


Section 9.15. Disclosure. Each Loan Party and each Lender hereby acknowledges
and agrees that the Administrative Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates.


Section 9.16. Appointment for Perfection. Each Lender hereby appoints each other
Lender as its agent for the purpose of perfecting Liens, for the benefit of the
Administrative Agent and the Secured Parties, in assets which, in accordance
with Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Administrative Agent) obtain
possession of any such Collateral, such Lender shall notify the Administrative
Agent thereof, and, promptly upon the Administrative Agent’s request therefor
shall deliver such Collateral to the Administrative Agent or otherwise deal with
such Collateral in accordance with the Administrative Agent’s instructions.

105

--------------------------------------------------------------------------------



Section 9.17. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.


ARTICLE X
 
Guaranty

Section 10.01. Guaranty. Each Guarantor hereby agrees that it is jointly and
severally liable for, and, as primary obligor and not merely as surety,
absolutely and unconditionally guarantees to the Secured Parties the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses including, without limitation, all court costs and attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by the Administrative Agent, the Issuing Bank and
the Secured Parties in endeavoring to collect all or any part of the Secured
Obligations from, or in prosecuting any action against, any Borrower, any
Guarantor or any other guarantor of all or any part of the Secured Obligations
(such costs and expenses, together with the Secured Obligations, collectively
the “Guaranteed Obligations”). Each Guarantor further agrees that the Guaranteed
Obligations may, to the extent permitted by the terms of this Agreement or any
other Loan Document, be extended or renewed in whole or in part without notice
to or further assent from it, and that it remains bound upon its guarantee
notwithstanding any such extension or renewal. All terms of this Guaranty apply
to and may be enforced by or on behalf of any domestic or foreign branch or
Affiliate of any Lender that extended any portion of the Guaranteed Obligations.


Section 10.02. Guaranty of Payment. This Guaranty is a guaranty of payment and
not of collection. Each Guarantor waives any right to require the Administrative
Agent, the Issuing Bank or any Lender to sue any Borrower, any Guarantor, any
other guarantor, or any other person obligated for all or any part of the
Guaranteed Obligations (each, an “Obligated Party”), or otherwise to enforce its
payment against any collateral securing all or any part of the Guaranteed
Obligations.


Section 10.03. No Discharge or Diminishment of Guaranty. (a) Except as otherwise
provided for herein or in any other Loan Document, the obligations of each
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration, or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of any Borrower or any other guarantor of or other person liable for
any of the Guaranteed Obligations; (iii) any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Obligated Party, or
their assets or any resulting release or discharge of any obligation of any
Obligated Party; or (iv) the existence of any claim, setoff or other rights
which any Guarantor may have at any time against any Obligated Party, the
Administrative Agent, the Issuing Bank, any Lender, or any other person, whether
in connection herewith or in any unrelated transactions.
 
106

--------------------------------------------------------------------------------


 
(b) The obligations of each Guarantor hereunder are not subject to any defense
or setoff, counterclaim, recoupment, or termination whatsoever by reason of the
invalidity, illegality, or unenforceability of any of the Guaranteed Obligations
or otherwise, or any provision of applicable law or regulation purporting to
prohibit payment by any Obligated Party, of the Guaranteed Obligations or any
part thereof. 


(c) Further, the obligations of any Guarantor hereunder are not discharged or
impaired or otherwise affected by: (i) the failure of the Administrative Agent,
the Issuing Bank or any Lender to assert any claim or demand or to enforce any
remedy with respect to all or any part of the Guaranteed Obligations; (ii) any
waiver or modification of or supplement to any provision of any agreement
relating to the Guaranteed Obligations; (iii) any release, non-perfection, or
invalidity of any indirect or direct security for the obligations of any
Borrower for all or any part of the Guaranteed Obligations or any obligations of
any other guarantor of or other person liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Guarantor or that would otherwise operate as a
discharge of any Guarantor as a matter of law or equity (other than the
indefeasible payment in full in cash of the Guaranteed Obligations). 


Section 10.04. Defenses Waived. To the fullest extent permitted by applicable
law, each Guarantor hereby waives any defense based on or arising out of any
defense of any Borrower or any Guarantor or the unenforceability of all or any
part of the Guaranteed Obligations from any cause, or the cessation from any
cause of the liability of any Borrower or any Guarantor, other than the
indefeasible payment in full in cash of the Guaranteed Obligations. Without
limiting the generality of the foregoing, each Guarantor irrevocably waives
acceptance hereof, presentment, demand, protest and, to the fullest extent
permitted by law, any notice not provided for herein, as well as any requirement
that at any time any action be taken by any person against any Obligated Party,
or any other person. The Administrative Agent may, at its election, foreclose on
any Collateral held by it by one or more judicial or non-judicial sales, accept
an assignment of any such Collateral in lieu of foreclosure or otherwise act or
fail to act with respect to any collateral securing all or a part of the
Guaranteed Obligations, compromise or adjust any part of the Guaranteed
Obligations, make any other accommodation with any Obligated Party or exercise
any other right or remedy available to it against any Obligated Party, without
affecting or impairing in any way the liability of such Guarantor under this
Guaranty except to the extent the Guaranteed Obligations have been fully and
indefeasibly paid in cash. To the fullest extent permitted by applicable law,
each Guarantor waives any defense arising out of any such election even though
that election may operate, pursuant to applicable law, to impair or extinguish
any right of reimbursement or subrogation or other right or remedy of any
Guarantor against any Obligated Party or any security.
 
107

--------------------------------------------------------------------------------


 
Section 10.05. Rights of Subrogation. No Guarantor will assert any right, claim
or cause of action, including, without limitation, a claim of subrogation,
contribution or indemnification that it has against any Obligated Party, or any
collateral, until the Loan Parties and the Guarantors have fully performed all
their obligations to the Administrative Agent, the Issuing Bank and the Secured
Parties.


Section 10.06. Reinstatement; Stay of Acceleration. If at any time any payment
of any portion of the Guaranteed Obligations is rescinded or must otherwise be
restored or returned upon the insolvency, bankruptcy, or reorganization of any
Borrower or otherwise, each Guarantor’s obligations under this Guaranty with
respect to that payment shall be reinstated at such time as though the payment
had not been made and whether or not the Administrative Agent, the Issuing Bank
and the Secured Parties are in possession of this Guaranty. If acceleration of
the time for payment of any of the Guaranteed Obligations is stayed upon the
insolvency, bankruptcy or reorganization of any Borrower, all such amounts
otherwise subject to acceleration under the terms of any agreement relating to
the Guaranteed Obligations shall nonetheless be payable by the Guarantors
forthwith on demand by the Lender.


Section 10.07. Information. Each Guarantor assumes all responsibility for being
and keeping itself informed of the Borrowers’ financial condition and assets,
and of all other circumstances bearing upon the risk of nonpayment of the
Guaranteed Obligations and the nature, scope and extent of the risks that each
Guarantor assumes and incurs under this Guaranty, and agrees that neither the
Administrative Agent, the Issuing Bank nor any Lender shall have any duty to
advise any Guarantor of information known to it regarding those circumstances or
risks.


Section 10.08. [Reserved].


Section 10.09. Maximum Liability. The provisions of this Guaranty are severable,
and in any action or proceeding involving any state corporate law, or any state,
federal or foreign bankruptcy, insolvency, reorganization or other law affecting
the rights of creditors generally, if the obligations of any Guarantor under
this Guaranty would otherwise be held or determined to be avoidable, invalid or
unenforceable on account of the amount of such Guarantor’s liability under this
Guaranty, then, notwithstanding any other provision of this Guaranty to the
contrary, the amount of such liability shall, without any further action by the
Guarantors or the Secured Parties, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding (such highest amount determined hereunder being the relevant
Guarantor’s “Maximum Liability”). This Section with respect to the Maximum
Liability of each Guarantor is intended solely to preserve the rights of the
Secured Parties to the maximum extent not subject to avoidance under applicable
law, and no Guarantor nor any other person or entity shall have any right or
claim under this Section with respect to such Maximum Liability, except to the
extent necessary so that the obligations of any Guarantor hereunder shall not be
rendered voidable under applicable law. Each Guarantor agrees that the
Guaranteed Obligations may at any time and from time to time exceed the Maximum
Liability of each Guarantor without impairing this Guaranty or affecting the
rights and remedies of the Secured Parties hereunder, provided that, nothing in
this sentence shall be construed to increase any Guarantor’s obligations
hereunder beyond its Maximum Liability.
 
108

--------------------------------------------------------------------------------


 
Section 10.10. Contribution. In the event any Guarantor (a “Paying Guarantor”)
shall make any payment or payments under this Guaranty or shall suffer any loss
as a result of any realization upon any collateral granted by it to secure its
obligations under this Guaranty, each other Guarantor (each a “Non-Paying
Guarantor”) shall contribute to such Paying Guarantor an amount equal to such
Non-Paying Guarantor’s “Applicable Percentage” of such payment or payments made,
or losses suffered, by such Paying Guarantor. For purposes of this Article X,
each Non-Paying Guarantor’s “Applicable Percentage” with respect to any such
payment or loss by a Paying Guarantor shall be determined as of the date on
which such payment or loss was made by reference to the ratio of (i) such
Non-Paying Guarantor’s Maximum Liability as of such date (without giving effect
to any right to receive, or obligation to make, any contribution hereunder) or,
if such Non-Paying Guarantor’s Maximum Liability has not been determined, the
aggregate amount of all monies received by such Non-Paying Guarantor from the
Borrowers after the date hereof (whether by loan, capital infusion or by other
means) to (ii) the aggregate Maximum Liability of all Guarantors hereunder
(including such Paying Guarantor) as of such date (without giving effect to any
right to receive, or obligation to make, any contribution hereunder), or to the
extent that a Maximum Liability has not been determined for any Guarantor, the
aggregate amount of all monies received by such Guarantors from the Borrowers
after the date hereof (whether by loan, capital infusion or by other means).
Nothing in this provision shall affect any Guarantor’s several liability for the
entire amount of the Guaranteed Obligations (up to such Guarantor’s Maximum
Liability). Each of the Guarantors covenants and agrees that its right to
receive any contribution under this Guaranty from a Non-Paying Guarantor shall
be subordinate and junior in right of payment to the payment in full in cash of
the Guaranteed Obligations. This provision is for the benefit of the
Administrative Agent, the Issuing Bank, the Secured Parties and the Guarantors
and may be enforced by any one, or more, or all of them in accordance with the
terms hereof.


Section 10.11. Liability Cumulative. The liability of each Loan Party as a
Guarantor under this Article X is in addition to and shall be cumulative with
all liabilities of each Loan Party to the Administrative Agent, the Issuing Bank
and the Secured Parties under this Agreement and the other Loan Documents to
which such Loan Party is a party or in respect of any obligations or liabilities
of the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.
 
109

--------------------------------------------------------------------------------


 
ARTICLE XI
 
The Borrower Representative


Section 11.01. Appointment; Nature of Relationship. Clopay Plastic Products
Company, Inc. is hereby appointed by each of the Borrowers as its contractual
representative (herein referred to as the “Borrower Representative”) hereunder
and under each other Loan Document, and each of the Borrowers irrevocably
authorizes the Borrower Representative to act as the contractual representative
of such Borrower with the rights and duties expressly set forth herein and in
the other Loan Documents. The Borrower Representative agrees to act as such
contractual representative upon the express conditions contained in this Article
XI. Additionally, the Borrowers hereby appoint the Borrower Representative as
their agent to receive all of the proceeds of the Loans in the Funding
Account(s), at which time the Borrower Representative shall promptly disburse
such Loans to the appropriate Borrower, provided that, in the case of a
Revolving Loan, such amount shall not exceed the Availability. The
Administrative Agent and the Lenders, and their respective officers, directors,
agents or employees, shall not be liable to the Borrower Representative or any
Borrower for any action taken or omitted to be taken by the Borrower
Representative or the Borrowers pursuant to this Section 11.01.


Section 11.02. Powers. The Borrower Representative shall have and may exercise
such powers under the Loan Documents as are specifically delegated to the
Borrower Representative by the terms of each thereof, together with such powers
as are reasonably incidental thereto. The Borrower Representative shall have no
implied duties to the Borrowers, or any obligation to the Lenders to take any
action thereunder except any action specifically provided by the Loan Documents
to be taken by the Borrower Representative.


Section 11.03. Employment of Agents. The Borrower Representative may execute any
of its duties as the Borrower Representative hereunder and under any other Loan
Document by or through authorized officers.


Section 11.04. Notices. Any notice provided to the Borrower Representative
hereunder shall constitute notice to each Borrower on the date received by the
Borrower Representative.


Section 11.05. Successor Borrower Representative. Upon the prior written consent
of the Administrative Agent, the Borrower Representative may resign at any time,
such resignation to be effective upon the appointment of a successor Borrower
Representative. The Administrative Agent shall give prompt written notice of
such resignation to the Lenders.
 
110

--------------------------------------------------------------------------------


 
Section 11.06. Execution of Loan Documents; Borrowing Base Certificate. The
Borrowers hereby empower and authorize the Borrower Representative, on behalf of
the Borrowers, to execute and deliver to the Administrative Agent and the
Lenders the Loan Documents and all related agreements, certificates, documents,
or instruments as shall be necessary or appropriate to effect the purposes of
the Loan Documents, including without limitation, the Borrowing Base Certificate
and the Compliance Certificate. Each Borrower agrees that any action taken by
the Borrower Representative or the Borrowers in accordance with the terms of
this Agreement or the other Loan Documents, and the exercise by the Borrower
Representative of its powers set forth therein or herein, together with such
other powers that are reasonably incidental thereto, shall be binding upon all
of the Borrowers.


Section 11.07. Reporting. Each Borrower hereby agrees that such Borrower shall
furnish promptly after each fiscal month to the Borrower Representative a copy
of its part of the Borrowing Base Certificate and any other certificate or
report required hereunder or requested by the Borrower Representative on which
the Borrower Representative shall rely to prepare the Borrowing Base Certificate
and Compliance Certificate required pursuant to the provisions of this
Agreement.

111

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.



 
BORROWERS:
       
CLOPAY BUILDING PRODUCTS COMPANY, INC.,
       
By:
/s/ Thomas D. Gibbons
 
Name: Thomas D. Gibbons
 
Title: Treasurer
       
CLOPAY PLASTIC PRODUCTS COMPANY, INC.,
             
By:
/s/ Thomas D. Gibbons
 
Name: Thomas D. Gibbons
 
Title: Treasurer
       
CLOPAY HOLDING CO.,
             
By:
/s/ Thomas D. Gibbons
 
Name: Thomas D. Gibbons
 
Title: Treasurer
     

 

--------------------------------------------------------------------------------


 

 
JPMORGAN CHASE BANK, N.A., individually,
as Administrative Agent, Issuing Bank and
Swingline Lender
       
By
/s/ Kathleen C. Maggi
   
Name: Kathleen C. Maggi
   
Title: Senior Vice President


--------------------------------------------------------------------------------





 
WACHOVIA BANK, NATIONAL ASSOCIATION
       
By
/s/ Robert Milhorat
   
Name: Robert Milhorat
   
Title: Director


--------------------------------------------------------------------------------





 
HSBC BUSINESS CREDIT (USA) INC.
       
By
/s/Jimmy Schwartz          
   
Name: Jimmy Schwartz
   
Title: Vice President


--------------------------------------------------------------------------------





 
US BANK NATIONAL ASSOCIATION
       
By
/s/ Joseph Scaglione           
   
Name: Joseph J. Scaglione
   
Title: Vice President


--------------------------------------------------------------------------------





 
DEUTSCHE BANK TRUST COMPANY AMERICAS
       
By
/s/ Stephen R. Lapidus         
   
Name: Stephen R. Lapidus
   
Title: Director
       
By
/s/ Marguerite Sutton         
   
Name: Marguerite Sutton
   
Title: Director


--------------------------------------------------------------------------------





 
FIFTH THIRD BANK
       
By
/s/ Brooke Balcom         
   
Name: Brooke Balcom
   
Title: Vice President


--------------------------------------------------------------------------------





 
MANUFACTURERS AND TRADERS TRUST COMPANY
       
By
/s/ William H. Moul Jr.         
   
Name: William H. Moul Jr.
   
Title: Vice President


--------------------------------------------------------------------------------





 
PNC BANK, NATIONAL ASSOCIATION
       
By
/s/ David B. Thayer  
   
Name: David B. Thayer
   
Title: Vice President


--------------------------------------------------------------------------------


 